






 
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 


 


 
BANK OF AMERICA, N.A.
 
As Lender
 
And
 
AEROPOSTALE, INC.
 
The Borrower
 


 
November 13, 2007


 
 


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 
 

   Article 1 -  Definitions:  -1-            Article 2 -  The Revolving Credit: 
 -23-            2-1.  Establishment of  Revolving Credit.   -23-    2-2.
 Intentionally Omitted.   -23-    2-3.  Intentionally Omitted.   -23-    2-4.
 Risks of Value of Collateral   -23-    2-5.  Loan Requests.   -23-    2-6.
 Making of Loans Under Revolving Credit.  -25-    2-7.  The Loan Account.   -26-
   2-8.  The Revolving Credit Notes   -27-    2-9.  Payment of The Loan Account.
 -27-    2-10.  Interest Rates.   -28-    2-11.  Additional Fees.   -28-  
 2-12.  Intentionally Omitted.   -29-    2-13.  Line (Unused Fee).   -29-  
 2-14.  Intentionally Omitted   -29-    2-15.  Concerning Fees.   -29-    2-16.
 Lender’s Discretion.  -29-    2-17.  Procedures For Issuance of L/C’s.  -29-  
 2-18.  Fees For L/C’s.  -30-    2-19.  Cash Collateralization of L/Cs.  -31-  
 2-20.  Concerning L/C’s.  -31-    2-21.  Changed Circumstances.  -33-    2-22.
 Increased Costs   -34-    2-23.  Lender’s Commitments.   -35-          
 Article 3 -  Conditions Precedent:  -36-            3-2.  Corporate Due
Diligence.  -36-    3-3.   Opinion   -36-    3-4.   Additional Documents   -36-
  3-5.  Officers’ Certificates   -36-    3-6.  Representations and Warranties 
  -37-    3-7.  Borrowing Base Certificate    -37-    3-8.  All Fees and
Expenses Paid    -37-    3-9.  Financial Projections    -37-     3-10.
 Borrower’s Assets    -37-     3-11.  Lien Search    -37-     3-12.  Perfection
of Collateral   -37-     3-13.  Insurance   -37-     3-14.  No Suspension Event 
 -38-     3-15.  No Adverse Change   -38-     3-16.  Execution and Delivery of
Agreement   -38-

 
   
 
ii

--------------------------------------------------------------------------------

 
 
 
 

   Article 4 -  General Representations, Covenants and Warranties:  -38-        
   4-1.  Payment and Performance of Liabilities   -38-    4-2.  Due Organization
- Corporate Authorization - No Conflicts.  -38-    4-3.  Trade Names.  -39-  
 4-4.  Intellectual Property.  -39-    4-5.  Locations.  -40-    4-6.  Title to
Assets.  -41-    4-7.  Indebtedness   -42-    4-8.  Insurance Policies.   -43-  
 4-9.  Licenses   -43-    4-10.  Leases   -44-    4-11.  Requirements of Law 
 -44-    4-12.  Maintain Properties   -44-    4-13.  Pay Taxes/Tax Shelter
Regulations.  -45-    4-14.  No Margin Stock   -46-    4-15.  ERISA   -46-  
 4-16.  Hazardous Materials.  -46-    4-17.  Litigation   -47-    4-18.
 Dividends or Investments   -47-    4-19.  Loans   -48-    4-20.  Protection of
Assets   -48-    4-21.  Line of Business   -48-    4-22.  Affiliate
Transactions   -49-    4-23.  Additional Assurances.  -49-    4-24.  Adequacy of
Disclosure.  -50-    4-25.  Investments   -50-    4-26.  Prepayments of
Indebtedness.  -50-    4-27.   Other Covenants   -51-           Article 5 -
 Financial Reporting and Performance Covenants:   -51-            5-1.  Maintain
Records    -51-    5-2.  Access to Records.    -51-    5-3.  Prompt Notice to
Lender.   -52-    5-4.  Intentionally Omitted.   -53-    5-5.  Borrowing Base
Certificates     -53-    5-6.  Monthly Reports    -53-    5-7.  Quarterly
Reports   -53-    5-8.  Annual Reports.  -54-    5-9.  Intentionally Omitted.
 -54-     5-10.   Inventories, Appraisals, and Audits.  -54-    5-11.
 Additional Financial Information.   -56-     5-12.  Intentionally Omitted.
 -56-           Article 6 -   Use and Collection of Collateral:  -56-          
  6-1.  Use of Inventory Collateral.  -56-     6-2.  Adjustments and Allowances 
 -57-

 
 
 
iii

--------------------------------------------------------------------------------

 
 
 

   6-3.  Validity of Accounts.  -57-    6-4.  Notification to Account Debtors  
-57-            Article 7 -   Cash Management. Payment of Liabilities:  -58-    
         7-1.    Depository Accounts.  -58-    7-2.  Credit Card Receipts.  -58-
   7-3.  The Concentration, Blocked, and Operating Accounts.  -59-    7-4.
 Proceeds and Collection of Accounts.   -59-    7-5.  Payment of Liabilities.
 -60-    7-6.  The Operating Account   -61-           Article 8 -   Grant of
Security Interest:  -61-             8-1.   Grant of Security Interest   -61-  
 8-2.  Extent and Duration of Security Interest   -62-            Article 9 -
 Lender As Borrower’s Attorney-In-Fact:  -63-           9-1.   Appointment as
Attorney-In-Fact.  -63-   9-2.   No Obligation to Act.  -63-            Article
10 -  Events of Default:   -64-             10-1.   Failure to Pay Revolving
Credit.  -64-    10-2.  Failure To Make Other Payments.  -64-    10-3.  Failure
to Perform Covenant or Liability (No Grace Period).  -64-    10-4.  Failure to
Perform Covenant or Liability (Limited Grace Period).   -64-    10-5.  Failure
to Perform Covenant or Liability (Grace Period).   -64-    10-6.
 Misrepresentation.  -65-    10-7.  Default of Other Debt.   -65-    10-8.
 Default of Leases.  -65-    10-9.  Uninsured Casualty Loss.  -65-    10-10.
 Judgment.  Restraint of Business.  -65-    10-11.  Business Failure.  -65-  
 10-12.  Bankruptcy.  -66-    10-13.  Indictment - Forfeiture  -66-    10-14.
 Default by Guarantor or Subsidiary  -66-    10-15.  Termination of Guaranty.
 -66-    10-16.  Challenge to Loan Documents.  -66-    10-17.  Intentionally
Omitted.  -66-    10-18.  Change in Control.  -67-           Article 11 - 
 Rights and Remedies Upon Default:  -67-              11-1.   Rights of
Enforcement    -67-     11-2.  Sale of Collateral.  -67-    11-3.  Occupation of
Business Location.  -68-    11-4.  Grant of Nonexclusive License   -69-    11-5.
 Assembly of Collateral.  -69-    11-6.  Rights and Remedies.  -69-

 
 
 
 
iv

--------------------------------------------------------------------------------

 
 
 

  Article 12 -   Notices:   -69-           12-1.   Notice Addresses.  -69-    
12-2.     Notice Given.   -70-           Article 13 -  Term:  -71-          
13-1.   Termination of Revolving Credit.   -71-   13-2.   Effect of Termination 
 -71-            Article 14 -  General:  -71-           14-1.  Protection of
Collateral   -71-   14-2.  Successors and Assigns.  -72-   14-3.  Severability. 
 -72-   14-4.   Amendments.  Course of Dealing.  -72-   14-5.  Power of
Attorney.  -72-   14-6.  Application of Proceeds   -73-   14-7.  Costs and
Expenses of Lender.  -73-   14-8.  Copies and Facsimiles.   -73-   14-9.
 Massachusetts Law.  -73-   14-10.  Consent to Jurisdiction.  -74-   14-11.
 Indemnification  -74-   14-12.  Rules of Construction.  -75-   14-13.  Intent.
 -76-   14-14.   Right of Set-Off.  -77-   14-15.   Maximum Interest Rate  -77-
  14-16.  Waivers.  -77-   14-17.  Confidentiality.  -78-   14-18.  Press
Releases  -79-   14-19.  No Advisory or Fiduciary Responsibility  -79-   14-20.
 USA PATRIOT Act Notice  -80-   14.21.  Existing Loan Agreement Amended and
Restated.  -80-

 
 
 

 
v

--------------------------------------------------------------------------------

 

 
EXHIBITS
 
2-8                      :           Revolving Credit Note
4-2                      :           Related Entities
4-3                      :           Trade Names
4-5                      :           Locations, Leases, and Landlords
4-6                      :           Encumbrances
4-7                      :           Indebtedness
4-8                      :           Insurance Policies
4-10                    :           Capital Leases
4-13                    :           Taxes
4-17                    :           Litigation
4-22                    :           Permitted Management Fees and Other
Affiliated Transactions
4-23                    :           Excluded Assets
5-5                      :           Form of Borrowing  Base Certificate
6-3                      :           Bonds and Deposits
7-1                      :           DDAs
7-2                      :           Credit Card Arrangements

 
vi

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
November 13, 2007
 
THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
is made between
 
Bank of America, N.A. (the “Lender”), a national banking association with
offices at 100 Federal Street, Boston, Massachusetts  02110
 
and
 
Aeropostale, Inc., (hereinafter, the “Borrower”), a Delaware corporation with
its principal executive offices at 1372 Broadway,  New York, New York  10020
 
in consideration of the mutual covenants contained herein and benefits to be
derived herefrom,
 



WITNESSETH:
 
WHEREAS, Aeropostale, Inc., f/k/a MSS-Delaware, Inc. entered into an Amended and
Restated Loan and Security Agreement dated as of October 7, 2003 with Fleet
Retail Finance Inc, as agent for the lenders party thereto and such lenders (as
amended and in effect, the “Existing Loan Agreement”); and
 
WHEREAS, Fleet Retail Finance, Inc. has assigned all of its right, title and
interest under the Existing Loan Agreement to Bank of America, N.A.;
 
WHEREAS, Aeropostale, Inc., is the successor in interest by merger to
MSS-Delaware, Inc. and
 
WHEREAS, the Borrower desires to amend and restate the Existing Loan Agreement
in order (a) to increase the amount of the Loan Ceiling (as hereinafter defined)
to $150,000,000, and (b) to make certain other amendments to the terms and
conditions of the Existing Loan Agreement; and
 
NOW, THEREFORE, the parties hereto agree that the Existing Loan Agreement shall
be amended and restated in its entirety to read as follows:
 
Article 1 - Definitions:
 
As herein used, the following terms have the following meanings or are defined
in the section of this Agreement so indicated:
 
 
“Acceptable Blank Stock Inventory”:  Inventory of the Loan Parties which
consists of blank t-shirts and other items of apparel which are in the
possession of third Persons for processing, which Inventory otherwise would be
deemed Acceptable Inventory and as to which the Lender has received an agreement
from such processor in form and substance reasonably acceptable to the Lender.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
“Acceptable L/C Inventory”:  Inventory which is the subject of a Documentary L/C
in favor of a foreign manufacturer or vendor of such Inventory, which Inventory
is to be manufactured for, or delivered to, the Loan Parties and will become
Acceptable In-Transit Inventory within seventy-five (75) days after the date of
issuance of the Documentary L/C.

 
 
“Acceptable In-Transit Inventory”:  Inventory-in-transit to a Loan Party, title
to which has passed to the Loan Party which Inventory has been placed with a
carrier (f.o.b.) for shipment to the Loan Parties , and which Inventory is
scheduled to be received within fifty (50) days at a Loan Party’s distribution
center, as to which Inventory the Lender has a perfected security interest which
is prior and superior to all security interests, claims, and all Encumbrances
other than Permitted Encumbrances (it being understood, however, that the Lender
will not require possession of the Documents of Title or any foreign filings to
be deemed “perfected”); provided that such Inventory shall be deemed to be
Acceptable In-Transit Inventory only if the Lender has received an agreement (to
the extent relevant to such Inventory) with (i) each sourcing agent under any of
the Loan Party’s sourcing agreements, and (ii) each Loan Party’s custom brokers,
each satisfactory in form and substance to the Lender.  Notwithstanding the
foregoing, the Lender, periodically (but in no event in months other than July
through October of any year), may, in its reasonable discretion, include
Inventory which otherwise satisfies the requirements of this definition but for
the fact that title has not yet passed to a Loan Party as Acceptable In-Transit
Inventory, but only if the Lender has received written confirmation from the
applicable sourcing agent that title to such Inventory will pass to a Loan Party
upon receipt of payment of a sum certain and the Borrower has requested the
Lender to make, and has Availability for, a Revolving Credit Loan to pay such
sourcing agent in such amount.

 
 
“Acceptable Inventory”:  Such of the Loan Parties Inventory, at such locations,
and of such types, character, qualities and quantities, as the Lender in its
sole discretion from time to time determines to be acceptable for borrowing,
including, without limitation, Acceptable In-Transit Inventory and Acceptable
L/C Inventory (but excluding Acceptable Blank Stock Inventory), as to which
Inventory, the Lender has a perfected security interest which is prior and
superior to all security interests, claims, and all Encumbrances other than
Permitted Encumbrances.  Without limiting the generality of the foregoing,
Acceptable Inventory shall in no event include Inventory that is not salable,
non-merchandise categories (such as labels, bags and packaging), Inventory not
located in the United States (other than Acceptable In-Transit Inventory and
Acceptable L/C Inventory), samples, damaged goods, return-to-vendor merchandise,
and packaway Inventory.

 
 
“Accounts” and “Accounts Receivable” include, without limitation, “accounts” as
defined in the UCC, and also all:  accounts, accounts receivable, credit card
receivables, notes, drafts, acceptances, and other forms of obligations and
receivables and rights to payment for credit extended and for goods sold or
leased, or services rendered, whether or not yet earned by performance; all
“contract rights” as formerly defined in the UCC; all Inventory which gave rise
thereto, and all rights associated with such Inventory, including the right of
stoppage in transit; and all reclaimed, returned, rejected or repossessed
Inventory (if any) the sale of which gave rise to any Account.

 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
 
“ACH”: Automated clearing house.

 
 
"Account Debtor": Has the meaning given that term in the UCC and includes all
credit card processors of the Borrower.

 
 
"Adjusted Eurodollar Rate": With respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of one percent) equal to (a) the Eurodollar Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 
 
"AGC": Aero GC Management LLC, a Virginia Limited Liability Company with an
address of 112 West 34th Street., New York, New York 10120, a single member
managed LLC, where Borrower is the sole member.

 
 
“Aeropostale Canada”: Aeropostale Canada, Inc., an Ontario Canada corporation
with a United States address of 112 West 34th Street., New York, New York 10120,
a wholly owned Subsidiary of the Borrower.

 
 
“Affiliate”: With respect to any two Persons, a relationship in which (a) one
holds, directly or indirectly, not less than twenty-five percent (25%) of the
capital stock, beneficial interests, partnership interests, or other equity
interests of the other; or (b) one has, directly or indirectly, the right, under
ordinary circumstances, to vote for the election of a majority  of the directors
(or other body or Person who has those powers customarily vested in a board of
directors of a corporation); or (c) not less than twenty- five percent (25%) of
their respective ownership is directly or indirectly held by the same third
Person.

 
 
“Aggregate Outstandings”: At any time of determination, the sum of (a) the
Revolving Credit Loans outstanding, plus (b) the Stated Amount of L/Cs
outstanding.

 
 
“Applicable Margin”: Shall mean the following percentages based upon the
following performance criteria:

 
Level
Average Outstandings
Eurodollar Loans Margin
 
Prime Rate Margin
Line (Unused) Fee
I
Less than $50,000,000
0.75%
0%
0.125%
II
Greater than or equal to $50,000,000 and less than $100,000,000
1.00%
0%
0.125%
III
Greater than or equal to $100,000,000
1.25%
0%
0.15%

 
The Applicable Margin shall be adjusted quarterly as of the first day of each
February, May, August, and November, commencing February 1, 2008, based upon the
Borrower’s Average Outstandings calculated for the most recent quarter then
ended. Upon the occurrence of an Event of Default, at the option of the Lender,
interest shall be determined in the manner set forth in Section 2-10(f).
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
 
“Appraised Value”: The net appraised liquidation value of the Loan Parties’
Inventory as set forth in the Loan Parties’ stock ledger (expressed as a
percentage of the Cost of such Inventory), each as reasonably determined from
time to time by the Lender in accordance with its customary procedures and based
upon the most recent appraisal conducted hereunder by an independent appraiser
reasonably satisfactory to the Lender.

 
 
“Availability”: The lesser of the Loan Ceiling or the Borrowing Base;

 
Minus
 
(I) The then unpaid principal balance of the Loan Account.
 
Minus
 
(II) The then Stated Amount of all L/C’s.
 
Minus
 
(III) Unreimbursed L/C Obligations.
 
 
"Average Outstandings": For any three month period, the sum of (a) the average
Revolving Credit Loans outstanding during such period, plus (b) the average
Stated Amount of L/Cs outstanding during such period.

 
 
“AWI”:  Aeropostale West, Inc., a Delaware corporation with an address of 201
Willowbrook Blvd., Wayne, New Jersey 07470, a wholly owned Subsidiary of the
Borrower.

 
 
“Bank Products”: Any services or facilities provided to a Loan Party by the
Lender or any of its Affiliates (but excluding Cash Management Services),
including without limitation, on account of leasing, swap and other hedging
contracts.

 
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
 
“Bank Product Reserves”: Such reserves as the Lender from time to time determine
in its discretion as being appropriate to reflect the liabilities and
obligations of the Loan Parties with respect to Bank Products then provided or
outstanding.

 
 
"Bankruptcy Code": Title 11, U.S.C., as amended from time to time.

 
 
"Base Rate Loan": Each Revolving Credit Loan while bearing interest at the Prime
Rate.

 
 
“Blocked Account”: Is defined in Section 7-3.   

 
 
"Borrower": Is defined in the Preamble.

 
 
“Borrowing Base”: The amounts calculated to the following formulae, as
applicable:

 
 
(a)
If the outstanding amount of Revolving Credit Loans and the Stated Amount of
L/Cs is less than or equal to $75,000,000 in the aggregate, the result of the
following:

 
(i)          95% of the book value (as determined in accordance with GAAP) of
Acceptable Inventory,
 
plus
 
(ii)          85% of the face amount of Eligible Credit Card Receivable;
 
minus
 
(iii)          Reserves.
 
 
(b)
If the outstanding amount of Revolving Credit Loans and the Stated Amount of
L/Cs is greater than $75,000,000 in the aggregate, the result of the following:

 
(i)          85% of the most recent Appraised Value of Acceptable Inventory
multiplied by the Cost of Acceptable Inventory,
 
plus
 
(ii)          85% of the face amount of Eligible Credit Card Receivable;
 
minus
 
(iii)          Reserves.
 
 
“Borrowing Base Certificate”: Is defined in Section 5-5.

 
 
“Business Day”: Any day other than (a) a Saturday or  Sunday; (b) any day on
which banks in Boston, Massachusetts or New York, New York, generally are not
open to the general public for the purpose of conducting commercial banking
business; or (c) a day on which the Lender is not open to the general public to
conduct business, and, if such day relates to any Eurodollar Loan, means any
such day on which dealings in dollar deposits are conducted by and between banks
in the London interbank market.

 
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
 
"Business Plan": The Borrower’s then current business plan and any revision,
amendment, or update of such business plan to which the Lender has provided its
written sign-off.

 
 
"Capital Expenditures": The expenditure of funds or the incurrence of
liabilities which are capitalized in accordance with GAAP, provided that for
purposes of this Agreement, capital expenditures funded by the proceeds from the
incurrence of Indebtedness permitted hereunder, by the proceeds received from
the sale of assets permitted pursuant to §4-12(d) hereof, by casualty insurance
proceeds or condemnation proceeds shall, to the extent of such proceeds, not be
deemed Capital Expenditures.

 
 
“Capital Lease”: Any lease which is capitalized in accordance with GAAP.

 
 
“Cash Dominion Event”: Either (i) the occurrence and continuance of any Event of
Default, or (ii) the failure of the Borrowers to maintain Availability in an
amount greater than 15% of the then Borrowing Base.  For purposes of this
Agreement, the occurrence of a Cash Dominion Event shall be deemed continuing
(i) so long as such Event of Default has not been waived, and/or (ii) if the
Cash Dominion Event arises as a result of the Borrowers’ failure to achieve
Availability as required hereunder, until Availability has exceeded 15% of the
then Borrowing Base for 30 consecutive Business Days, in which case a Cash
Dominion Event shall no longer be deemed to be continuing for purposes of this
Agreement; provided that a Cash Dominion Event shall be deemed continuing (even
if an Event of Default is no longer continuing and/or Availability exceeds the
required amount for 30 consecutive Business Days) at all times after a Cash
Dominion Event has occurred and been discontinued on two (2) occasion(s) during
any calendar year.

 
 
“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
(12) months from the date of acquisition by such Person, (ii) time deposits and
certificates of deposit of any commercial bank incorporated in the United States
of recognized standing having capital and surplus in excess of $100,000,000 with
maturities of not more than twelve (12) months from the date of acquisition by
such Person, (iii) repurchase obligations with a term of not more than seven (7)
days for underlying securities of the types described in clause (i) above,
provided that there shall be no restriction on the maturities of such underlying
securities pursuant to this clause (iii) entered into with a bank meeting the
qualifications specified in clause (ii) above, (iv) commercial paper issued by
the parent corporation of any commercial bank (provided that the parent
corporation and the bank are both incorporated in the United States) of
recognized standing having capital and surplus in excess of $500,000,000 and
commercial paper issued by any Person incorporated in the United States rated at
least A-1 or the equivalent thereof by Standard & Poor’s Ratings Group or at
least P-1 or the equivalent thereof by Moody’s Investors Service, Inc. and in
each case maturing not more than twelve (12) months after the date of
acquisition by such Person, and (v) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (i) through (v) above.

 
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
 
“Cash Management Reserves ”: Such reserves as the Lender, from time to time,
determines in its discretion as being appropriate to reflect the reasonably
anticipated liabilities and obligations of the Loan Parties with respect to Cash
Management Services then provided or outstanding.

 
 
“Cash Management Services”: Any one or more of the following types or services
or facilities provided to a Loan Party by the Lender or any of its Affiliates:
(a) automated clearinghouse transactions, (b) cash management services,
including, without limitation, controlled disbursement services, treasury,
depository, overdraft, and electronic funds transfer services, (c) foreign
exchange facilities, (d) credit or debit cards, and (e) merchant card services.

 
 
“Change in Control”: The occurrence of any of the following:

 
(a)           The acquisition, by any group of persons (within the meaning of
the Securities Exchange Act of 1934, as amended) or by any Person, of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission) of 30% or more of the issued and outstanding capital stock of the
Borrower (on a fully diluted basis) having the right, under ordinary
circumstances, to vote for the election of directors of the Borrower.
 
(b)            Persons (“Continuing Directors”) who (i) were directors of the
Borrower on the first day of any period consisting of twelve (12) consecutive
calendar months (the first of which twelve (12) month periods commencing with
the first day of the month during which this Agreement was executed), or (ii)
subsequently became directors of the Borrower and whose initial election or
initial nomination for election subsequent to that date was approved by a
majority of the Continuing Directors then on the board of directors of the
Borrower cease, for any reason other than death or disability or replacement (in
the ordinary course of business and not as a result of any change in the equity
ownership of the Borrower), to constitute a majority of the directors of the
Borrower.
 
 
“Chattel Paper”: Has the meaning given that term in the UCC.

 
 
“Collateral”: Is defined in Section 8-1.

 
 
 
-7-

--------------------------------------------------------------------------------

 
 
 
 
“Commercial Tort Claim”: Has the meaning given that term in the UCC.

 
 
“Commitment”: Subject to the provisions of Section 2-23, as of the Second
Amendment Effective Date, as follows:

 
LENDER
DOLLAR COMMITMENT
COMMITMENT PERCENTAGE
Bank of America, N.A.
$150,000,000.00
100%

 
 
“Commitment Percentage”: As provided in the Definition of “Commitment”, above.

                                                         
 
“Concentration Account”: Is defined in Section 7-3.

 
 
“Consolidated”: With reference to any term defined herein, shall mean that term
as applied to the accounts of the Borrower and its Subsidiaries, consolidated in
accordance with GAAP.

 
 
“Cost”: The lower of

 
(a)           the calculated cost of purchases, as determined from invoices
received by the Borrower, the Borrower’s purchase journal or stock ledger, based
upon the Borrower’s accounting practices, known to the Lender, which practices
are in effect on the date on which this Agreement was executed; or
 
(b)           the cost equivalent of the lowest ticketed or promoted price at
which the subject inventory is offered to the public, after all mark-downs
(whether or not such price is then reflected on the Borrower’s accounting
system), which cost equivalent is determined in accordance with the retail
method of accounting, reflecting the Borrower’s historic business practices.
 
“Cost” does not include inventory capitalization costs or other non-purchase
price charges (such as freight) used in the Borrower’s calculation of cost of
goods sold.
 
 
“Cost Factor”: The result of 1 minus the Borrower’s then cumulative markup
percent derived from the Borrower’s purchase journal on a rolling 12-month
basis.

 
 
“Costs of Collection”: Includes, without limitation, all reasonable attorneys’
fees and reasonable out-of-pocket expenses incurred by the  Lender’s attorneys,
and all reasonable costs incurred by the Lender in the administration of the
Liabilities and/or the Loan Documents, including, without limitation, reasonable
costs and expenses associated with travel on behalf of the Lender, which costs
and expenses are directly or indirectly related to or in respect of the
Lender’s:  administration and management of the Liabilities (other than
customary overhead expenses); negotiation, documentation, and amendment of any
Loan Document; or efforts to preserve, protect, collect, or enforce the
Collateral, the Liabilities, and/or the Lender’s Rights and Remedies and/or any
of the Lender’s rights and remedies against or in respect of any guarantor or
other person liable in respect of the Liabilities (whether or not suit is
instituted in connection with such efforts).  The Costs of Collection are
Liabilities, and at the Lender’s option may bear interest at the highest
post-default rate which the Lender may charge the Borrower hereunder as if such
had been lent, advanced, and credited by the Lender to, or for the benefit of,
the Borrower. Notwithstanding the foregoing, the entitlement of any Lender to
“Costs of Collection” is limited to the extent provided in §14-7 hereof.

 
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
 
 
"DDA": Any checking or other demand daily depository account maintained by a
Loan Party.

 
 
"Default Interest Event":  The occurrence of any of the following:

 
(a)           The acceleration of the time for payment of the Liabilities upon
the occurrence of an Event of Default.
 
(b)           The occurrence of any Event of Default under Sections 10-1, 10-2,
10-11 or 10-12 hereof.
 
(c)The failure of the Borrower to comply with the provisions of Section
5-5(which failure continues for five Business Days), or Sections 5-6 or 5-7
(which failures continue for fifteen (15) Business Days), or Article 7.
 
 
“Deposit Account”: Has the meaning given that term in the UCC.

 
 
"Documents": Has the meaning given that term in the UCC.

 
 
“Documents of Title”: Has the meaning given that term in the UCC.

 
 
“Dollar Commitment”: As provided in the Definition of “Commitment”, above.

 
 
“Eligible Credit Card Receivables”:  As of any date of determination, Accounts
due to a Loan Party from VISA, MasterCard, American Express, Diners Club,
Discovercard, and other major credit card processors reasonably acceptable to
the Lender, in its reasonable discretion, as arise in the ordinary course of
business, and which have been earned by performance and are deemed by the Lender
in its discretion to be eligible for inclusion in the calculation of the
Borrowing Base.  None of the following shall be deemed to be Eligible Credit
Card Receivables:

                                                                               
(a)           Accounts that have been outstanding for more than five (5)
Business Days from the date of sale;
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
 
(b)           Accounts with respect to which a Loan Party does not have good,
valid and marketable title thereto, free and clear of any Lien (other than Liens
granted to the Lender);
 
(c)           Accounts that are not subject to a first priority security
interest in favor of the Lender;
 
(d)           Accounts which are disputed, are with recourse, or with respect to
which a claim, counterclaim, offset or chargeback has been asserted by the
related credit card processor (but only to the extent of such dispute,
counterclaim, offset or chargeback);
 
(e)           Accounts as to which the credit card processor has the right under
certain circumstances to require a Loan Party to repurchase the Accounts from
such credit card processor;
 
(f)           Accounts arising from the use of a private label credit card of a
Loan Party; or
 
(g)           Accounts (other than VISA, Master Card, American Express, Diners
Club and Discovercard) which the Lender determines in its reasonable commercial
discretion acting in good faith to be unlikely to be collected.
 
 
“Employee Benefit Plan”: As defined in Section 3(2) of ERISA.

 
 
“Encumbrance”: Each of the following:

 
(a)           Any security interest, mortgage, pledge, hypothecation, lien,
attachment, or charge of any kind (including any agreement to give any of the
foregoing); the interest of a lessor under a Capital Lease; conditional sale or
other title retention agreement; sale (to the extent of recourse) of accounts
receivable or chattel paper; or other arrangement pursuant to which any Person
is entitled to any preference or priority with respect to the property or assets
of another Person or the income or profits of such other Person or which
constitutes an interest in property to secure an obligation; each of the
foregoing whether consensual or non-consensual and whether arising by way of
agreement, operation of law, legal process or otherwise.
 
(b)           The filing of any financing statement under the UCC or comparable
law of any jurisdiction.
 
 
“End Date”: The date upon which both (a) all Liabilities (other than
indemnities, not then due and payable, which survive repayment of the Revolving
Credit Loans and L/Cs and termination of the Commitments) have been paid in full
and (b) all obligations of any Lender to make loans and advances and to provide
other financial accommodations to the Borrower hereunder shall have been
irrevocably terminated.

 
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
 
 
 
“Environmental Laws”: All of the following:

 
(a)           Any and all federal, state, local or municipal laws, rules,
orders, regulations, statutes, ordinances, codes, decrees or requirements which
regulate or relate to, or impose any standard of conduct or liability on account
of or in respect to environmental protection matters, including, without
limitation, Hazardous Materials, as are now or hereafter in effect.
 
(b)           The common law relating to damage to Persons or property from
Hazardous Materials.
 
 
“Equipment”: Includes, without limitation, “equipment” as defined in the UCC,
and also all motor vehicles, rolling stock, machinery, office equipment, plant
equipment, tools, dies, molds, store fixtures, furniture, and other goods,
property, and assets which are used and/or were purchased for use in the
operation or furtherance of the Borrower’s business, and any and all accessions
or additions thereto, and substitutions therefor.

 
 
“ERISA”: The Employee Retirement Income Security Act of 1974, as amended.

 
 
“ERISA Affiliate”: Any Person which is under common control with the Borrower
within the meaning of Section 4001 of ERISA or is part of a group which includes
the Borrower and which would be treated as a single employer under Section 414
of the Internal Revenue Code of 1986, as amended.

 
 
“Eurodollar Business Day”: Any day which is both a Business Day and a day on
which the principal Eurodollar market in which Bank of America, N.A.
participates is open for dealings in United States Dollar deposits.

 
 
“Eurodollar Loan”: Any Revolving Credit Loan which bears interest at the
Adjusted Eurodollar Rate.

 
 
"Eurodollar Rate”: For any Interest Period with respect to a Eurodollar Loan,
(a) the rate per annum equal to the rate determined by the Lender to be the
offered rate that appears on the page of the Telerate screen (or any successor
thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or (b) if the rate referenced in the preceding
clause (a) does not appear on such page or service or such page or service shall
not be available, the rate per annum equal to the rate determined by the Lender
to be the offered rate on such other page or other service that displays an
average British Bankers Association Interest Settlement Rate for deposits in
dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or (c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Lender as the rate of interest
at which deposits in dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Loan being
made, continued or converted by Bank of America, N.A. and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.

 
 
 
-11-

--------------------------------------------------------------------------------

 
 
 
 
“Events of Default”: Is defined in Article 10.

 
 
“Existing Loan Agreement”: Has the meaning set forth in the Recitals hereto.

 
 
“Federal Funds Effective Rate”: For any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions.

 
 
“Fee Letter”: The letter agreement, dated November 13, 2007, between the
Borrower and the Lender with respect to certain fees payable to the Lender in
connection with this Agreement..

 
 
“Fixtures”: Has the meaning given that term in the UCC.

 
 
“GAAP”: Principles which are consistent with those promulgated or adopted by the
Financial Accounting Standards Board and its predecessors (or successors) in
effect and applicable to that accounting period in respect of which reference to
GAAP is being made, provided, however, in the event of a Material Accounting
Change, then unless otherwise specifically agreed to by the Lender, the Borrower
shall include, with its monthly,  quarterly, and annual financial statements a
schedule, certified by the Borrower’s chief financial officer, on which the
effect of such Material Accounting Change to the statement with which provided
shall be described.

 
 
“General Intangibles”: Includes, without limitation, “general intangibles” as
defined in the UCC; and also all: rights to payment for credit extended;
deposits; amounts due to a Loan Party; credit memoranda in favor of a Loan
Party; warranty claims; tax refunds and abatements; insurance refunds and
premium rebates; all means and vehicles of investment or hedging, including,
without limitation, options, warrants, and futures contracts; records; customer
lists; telephone numbers; goodwill; causes of action; judgments; payments under
any settlement or other agreement; literary rights; rights to performance;
royalties; license and/or franchise fees; rights of admission; licenses;
franchises; license agreements, including all rights of a Loan Party to enforce
same; permits, certificates of convenience and necessity, and similar rights
granted by any governmental authority; patents, patent applications, patents
pending, and other intellectual property; internet addresses and domain names;
developmental ideas and concepts; proprietary processes; blueprints, drawings,
designs, diagrams, plans, reports, and charts; catalogs; manuals; technical
data; computer software programs (including the source and object codes
therefor), computer records, computer software, rights of access to computer
record service bureaus, service bureau computer contracts, and computer data;
tapes, disks, semi-conductors chips and printouts; trade secrets rights,
copyrights, mask work rights and interests, and derivative works and interests;
user, technical reference, and other manuals and materials; trade names,
trademarks, service marks, and all goodwill relating thereto; applications for
registration of the foregoing; and all other general intangible property of the
Loan Parties in the nature of intellectual property; proposals; cost estimates,
and reproductions on paper, or otherwise, of any and all concepts or ideas, and
any matter related to, or connected with, the design, development, manufacture,
sale, marketing, leasing, or use of any or all property produced, sold or
leased, by a Loan Party or credit extended or services performed, by a Loan
Party, whether intended for an individual customer or the general business of a
Loan Party, or used or useful in connection with research by a Loan Party.

 
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
 
 
“Goods”: Has the meaning given that term in the UCC.

 
 
“Guarantor” and “Guarantors”: means individually and collectively AWI, Jimmy’Z,
AGC and any other subsidiary of the Borrower which executes and delivers a
Guarantor Agreement.

 
 
“Guarantor Agreement”: Each instrument and document executed by a Guarantor of
the Liabilities to evidence or secure the Guarantor’s guaranty thereof.

 
 
“Hazardous Materials”: Any (a) hazardous materials, hazardous waste, hazardous
or toxic substances, petroleum products, which (as to any of the foregoing) are
defined or regulated as a hazardous material in or under any Environmental Law
and (b) oil in any physical state.

 
 
“Indebtedness”: All indebtedness and obligations of or assumed by any Person on
account of or in respect to any of the following:

 
(a)           In respect of money borrowed (including any indebtedness which is
non-recourse to the credit of such Person but which is secured by an Encumbrance
on any asset of such Person) whether or not evidenced by a promissory note,
bond, debenture or other written obligation to pay money.
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
 
 
(b)           In connection with any letter of credit or acceptance transaction
(including, without limitation, the face amount of all letters of credit and
acceptances issued for the account of such Person or reimbursement on account of
which such Person would be obligated).
 
(c)           In connection with the sale or discount of accounts receivable or
chattel paper of such Person other than the sale of retail Accounts to credit
card processors.
 
(d)           On account of deposits or advances.
 
(e)           As lessee under Capital Leases.
 
(f)           On account of net obligations under any swap or hedging contract.
 
(g)           With respect to obligations to purchase, redeem, retire, defease
or otherwise make any payment in respect of any equity interest in such Person
or any other Person, or any warrant, right or option to acquire such equity
interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends.
 
“Indebtedness” also includes:
 
(x)           Indebtedness of others secured by an Encumbrance on any asset of
such Person, whether or not such Indebtedness is assumed by such Person.
 
(y)           Any guaranty, endorsement, suretyship or other undertaking
pursuant to which that Person may be liable on account of any Indebtedness of
any third party, other than endorsements of negotiable instruments for
collection in the ordinary course of business.
 
(z)           The Indebtedness of a partnership or joint venture in which such
Person is a general partner or joint venturer to the extent that the holder of
such Indebtedness has recourse to such Person.
 
 
“Indemnified Claim”: Is defined in Section 14-11.

 
 
“Indemnified Person”: Is defined in Section 14-11.

 
 
“Instruments”: Has the meaning given that term in the UCC.

 
 
“Interest Payment Date”: With reference to:

 
Each Eurodollar Loan: The last day of the Interest Period relating thereto and,
in addition, if such Eurodollar Loan has an Interest Period of greater than
three months, the last day of the third month of such Interest Period; the
Termination Date; and the End Date.
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
 
Each Base Rate Loan: the first day of each month; the Termination Date; and the
End Date.
 



  “Interest Period”: (a) With respect to each Eurodollar Loan: Subject to
Subsection (c), below, the period commencing on the date of the making or
continuation of, or conversion to, the subject Eurodollar Loan and ending one,
two, three or six months thereafter, as the Borrower may elect by notice
(pursuant to Section 2-5(a)) to the Lender.


    (b) With respect to each Base Rate Loan: Subject to Subsection (c), below,
the period commencing on the date of the making or continuation of or conversion
to such Base Rate Loan and ending on that date (i) as of which the subject Base
Rate Loan is converted to a Eurodollar Loan, as the Borrower may elect by notice
(pursuant to Section 2-5(a)) to the Lender, or (ii) on which the subject Base
Rate Loan is paid by the Borrower.

 

    (c) The setting of Interest Periods is in all instances subject to the
following:

 
(i)           Any Interest Period for a Base Rate Loan which would otherwise end
on a day which is not a Business Day shall be extended to the next succeeding
Business Day.
 
(ii)           Any Interest Period for a Eurodollar Loan which would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day, unless that succeeding Business Day is in the next calendar month,
in which event such Interest Period shall end on the last Business Day of the
month during which the Interest Period ends.
 
(iii)           Subject to Subsection (iv), below, any Interest Period
applicable to a Eurodollar Loan, which Interest Period begins on a day for which
there is no numerically corresponding day in the calendar month during which
such Interest Period ends, shall end on the last Business Day of the month
during which that Interest Period ends.
 
(iv)           Any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date.
 
(v)           The number of Interest Periods in effect at any one time is
subject to Section 2-10(d) hereof.
 
 
“Inventory”: Includes, without limitation, “inventory” as defined in the UCC and
also all:  packaging, advertising, and shipping materials related to any of the
foregoing, and all names or marks affixed or to be affixed thereto for
identifying or selling the same; Goods held for sale or lease or furnished or to
be furnished under a contract or contracts of sale or service by the Borrower,
or used or consumed or to be used or consumed in the Borrower’s business; Goods
of said description in transit: returned, repossessed and rejected Goods of said
description; and all documents (whether or not negotiable) which represent any
of the foregoing

 
 
 
-15-

--------------------------------------------------------------------------------

 
 
 
 
“Investment Property”: Has the meaning given that term in the UCC.

 
 
“ISP”: With respect to any L/C, the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance).

 
 
“Issuer”: Bank of America, N.A.

 
 
"Jimmy’Z”: Jimmy’Z Surf Co., Inc., a Delaware corporation with an address of 112
West 34th Street, New York, New York 10120, a wholly owned Subsidiary of the
Borrower.

 
 
“L/C”: Any letter of credit, the issuance of which is procured by the Lender for
the account of the Borrower and any banker’s acceptance made on account of such
letter of credit.

 
 
“Lease”: Any lease or other agreement, no matter how styled or structured,
pursuant to which the Borrower is entitled to the use or occupancy of any space.

 
 
“Lender”: Defined in the Preamble to this Agreement.

 
 
“Lender’s Rights and Remedies”: Is defined in Section 11-6.

 
 
“Letter of Credit Rights”: Has the meaning given that term in the UCC and also
shall refer to any right to payment or performance under a letter of credit,
whether or not the beneficiary has demanded or at the time is entitled to demand
payment or performance.

 
 
“Liabilities” (in the singular, “Liability”): Includes, without limitation, all
and each of the following, whether now existing or hereafter arising:

 
(a)           Any and all direct and indirect liabilities, debts, and
obligations of the Borrower to the Lender, each of every kind, nature, and
description under the Loan Documents.
 
(b)           Each obligation to repay any loan, advance, indebtedness, note,
obligation, overdraft, or amount now or hereafter owing by the Borrower to the
Lender under the Loan Documents (including all future advances whether or not
made pursuant to a commitment by the Lender), whether or not any of such are
liquidated, unliquidated, primary, secondary, secured, unsecured, direct,
indirect, absolute, contingent, or of any other type, nature, or description, or
by reason of any cause of action which the Lender may hold against the Borrower
under the Loan Documents.
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
 
(c)           All notes and other obligations of the Borrower now or hereafter
assigned to or held by the Lender with respect to the Loan Documents, each of
every kind, nature, and description.
 
(d)           All interest, fees, and charges and other amounts which may be
charged by the Lender to the Borrower under the Loan Documents and/or which may
be due from the Borrower to the Lender under the Loan Documents from time to
time.
 
(e)           All costs and expenses incurred or paid by the Lender in respect
of any of the Loan Documents (including, without limitation, Costs of
Collection, reasonable attorneys’ fees, and all court and litigation costs and
expenses).
 
(f)           Any and all covenants of the Borrower to or with the  Lender and
any and all obligations of the Borrower to act or to refrain from acting in
accordance with under Loan Documents.
 
(f)           All obligations on account of Bank Products and Cash Management
Services.
 
(g)           Each of the foregoing as if each reference to the “Lender “
therein were to each Affiliate of the Lender.
 
 
"Line (Unused) Fee”: Is defined in Section 2-13.

 
 
“Liquidity Requirement”: With respect to any acquisition or payment, (i) no
Suspension Event or Event of Default then exists or would arise from the
consummation of the specified transaction and the making of any payments with
respect thereto, (ii) the Borrower has furnished the Lender with a pro forma
balance sheet, income statement and cash flow statement (including, without
limitation, a projection of Availability) for the subsequent 12 month period,
after giving effect to the consummation of the specified transaction and the
making of any payments with respect thereto; and (iii) the Lender is reasonably
satisfied that Availability, after giving effect to such specified transaction
and the making of any payments with respect thereto, will be at least equal to
20% of the Borrowing Base for the 12 months following such specified transaction
and the making of such payments; and (iv) the Lender is reasonably satisfied
that, after giving effect to such specified transaction and the making of any
payments with respect thereto, the Borrower will be solvent.

 
 
“Loan Account”: Is defined in Section 2-7.

 
 
“Loan Ceiling”: $150,000,000.00.

 
 
 
-17-

--------------------------------------------------------------------------------

 
 
 
 
 
“Loan Documents”: This Agreement, each instrument and document executed and/or
delivered as contemplated by Article 3, below, and each other instrument or
document from time to time executed and/or delivered in connection with the
arrangements contemplated hereby or in connection with any transaction which
arises out of any depository, letter of credit, interest rate protection,
foreign exchange or other hedging agreement, or equipment leasing services
provided by the Lender or any Affiliate of the  Lender, as each may be amended
from time to time.

 
 
 “Loan Party” or “Loan Parties”: individually and collectively the Borrower and
each Guarantor.

 
 
“Material Accounting Change”: Any change in GAAP applicable to accounting
periods subsequent to the Borrower’s fiscal year most recently completed prior
to the execution of this Agreement, which change has a material effect on the
Borrower’s financial condition or operating results, as reflected on financial
statements and reports prepared by or for the Borrower, when compared with such
condition or results as if such change had not taken place.

 
 
“Material Adverse Effect”: A material adverse effect upon (i) the  Loan
Parties  business, properties, operations or financial affairs, taken as a
whole, or (ii) the Collateral, taken as a whole, or (iii) the ability of the
Loan Parties to perform their respective obligations under this Agreement and
the other Loan Documents, taken as a whole, or (iv) the validity,
enforceability, perfection or priority of this Agreement or the other Loan
Documents or of the rights and remedies of the Lender under any Loan Document,
taken as a whole.

 
 
“Maturity Date”: November 13, 2012.

 
 
“Operating Account”: Is defined in Section 7-3.

 
 
“Participant”: Is defined in Section 14-14, hereof.

 
 
“Payment Intangibles”:   Has the meaning given that term in the UCC and shall
also refer to any General Intangible under which the Account Debtor’s primary
obligation is a monetary obligation.

 
 
“Permitted Acquisition”: The investment in, the purchase of stock of, or the
purchase of all or a substantial part of the assets or properties of any Person,
or the entering into of any transaction, merger (with the Borrower as the
surviving entity), consolidation or exchange of securities with any Person, in
which each of the following conditions are satisfied:

 
(a)           The type of business of such Person is generally the same type of
business (or is included in the types of business) in which the Borrower is
engaged or a business reasonably related thereto.
 
 
 
-18-

--------------------------------------------------------------------------------

 
 
 
(b)           Immediately after giving effect to the transaction, the Liquidity
Requirement is satisfied.
 
(c)           Prior to and immediately after giving effect to the transaction,
no Suspension Event exists or will arise.
 
(d)           The aggregate consideration (exclusive of the value of any common
equity of the Borrower issued or delivered in connection with such transaction)
however classified, whether cash, property or assumption of Indebtedness, in
connection with all such transactions shall not exceed $100,000,000.00 in any
fiscal year.
 
(e)           All action required to be undertaken pursuant to Section 4-18(f)
by any Subsidiary created in connection with such transaction has been completed
to the reasonable satisfaction of the Lender.
 
 
“Permitted Encumbrances”: Those Encumbrances permitted as provided in Section
4-6(a) hereof.

 
 
“Person”: Any natural person, and any corporation, limited liability company,
trust, partnership, joint venture, or other enterprise or entity.

 
 
“Prime Rate”: For any day, the higher of: (a) the variable annual rate of
interest then most recently announced by Bank of America, N.A. at its head
office in Charlotte, North Carolina as its  “Prime Rate”; and (b) the Federal
Funds Effective Rate in effect on such day plus ½ of 1% (0.50%) per annum.  The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate being charged to any customer.  If for any reason the Lender shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Lender to obtain sufficient quotations
thereof in accordance with the terms hereof, the Prime Rate shall be determined
without regard to clause (b) of the first sentence of this definition, until the
circumstances giving rise to such inability no longer exist. Any change in the
Prime Rate due to a change in Bank of America’s Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in Bank
of America’s Prime Rate or the Federal Funds Effective Rate, respectively.

 
 
“Proceeds”: Includes, without limitation, “Proceeds” as defined in the UCC
(defined below), and each type of property described in Section 8-1 hereof.

 
 
“Receipts”: All cash, cash equivalents, checks, and credit card slips and
receipts as arise out of the sale of the Collateral.

 
 
“Receivables Collateral”: That portion of the Collateral which consists of the
Loan Parties’ Accounts, Accounts Receivable, General Intangibles for the payment
of money, Chattel Paper, Instruments, Investment Property, letters of credit for
the benefit of a Loan Party, and bankers’ acceptances held by a Loan Party, and
any rights to payment.

 
 
 
-19-

--------------------------------------------------------------------------------

 
 
 
 
"Related Entity": (a) Any corporation, limited liability company, trust,
partnership, joint venture, or other enterprise which: is a parent,
brother-sister, Subsidiary, or Affiliate, of the Borrower; could have such
enterprise’s tax returns or financial statements consolidated with the
Borrower’s; could be a member of the same controlled group of corporations
(within the meaning of Section 1563(a)(1), (2) and (3) of the Internal Revenue
Code of 1986, as amended from time to time) of which the Borrower is a member;
controls or is controlled by the Borrower or by any Affiliate of the Borrower.

 
(b)           Any Affiliate.
 
 
"Requirement of Law": As to any Person:

 
(a)           (i)           All statutes, rules, regulations, orders, or other
requirements having the force of law and (ii) all court orders and injunctions,
arbitrator’s decisions, and/or similar rulings, in each instance ((i) and (ii))
of or by any federal, state, municipal, and other governmental authority, or
court, tribunal, governmental panel, or other governmental body which has
jurisdiction over such Person, or any property of such Person.
 
(b)           That Person’s charter, certificate of incorporation, articles of
organization, and/or other organizational documents, as applicable; and
 
(c) that Person’s by-laws and/or other instruments which deal with corporate or
similar governance, as applicable.
 
 
“Reserves”: Without duplication of any other reserves or items that are
otherwise addressed or excluded either through eligibility criteria or in the
most recent appraisal conducted hereunder by an independent appraiser reasonably
satisfactory to the Lender, such reserves as the Lender from time to time
determines in its reasonable discretion exercised in good faith as being
necessary or appropriate (a) to reflect the impediments to the Lender’s ability
to realize upon the Collateral, (b) to reflect costs, expenses and other amounts
that the Lender may incur or be required to pay to realize upon the Collateral,
including, without limitation, on account of rent, customs and duties and
Permitted Encumbrances, (c) to reflect changes in the determination of the
saleability, at retail, of Acceptable Inventory, (d) to reflect such other
factors as negatively affect the market value of the Acceptable Inventory, (e)
on account of gift cards, gift certificates, merchandise credits and customer
deposits, (f) Cash Management Reserves, and (g) Bank Product Reserves.

 
 
“Responsible Officer”: means the chief executive officer, chief operating
officer, president, chief financial officer, general counsel, chief accounting
officer, treasurer, controller, vice president of finance of a Loan Party or any
of the other individuals designated in writing to the Lender by an existing
Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 
 
 
-20-

--------------------------------------------------------------------------------

 
 
 
 
“Revolving Credit”: Is defined in Section 2-1.

 
 
“Revolving Credit Note”: Is defined in Section 2-8.

 
 
“Revolving Credit Loan”: A term of convenience which refers to so much of the
unpaid principal balance of the Loan Account as bears the same rate of interest
for the same Interest Period.

 
 
“Second Amendment Effective Date”:   The date upon which the conditions
precedent set forth in Article 3 hereof have been satisfied or waived and this
Agreement has become effective.

 
 
“Secured L/Cs”: L/Cs which have been secured in the manner provided pursuant to
Section 2-19 hereof.

 
 
"Seller": Federated Specialty Stores, Inc., an Ohio corporation.

 
 
“Statutory Reserve Rate”: A fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Federal Reserve Board to which the Lender is subject with respect to the
Adjusted Eurodollar Rate, for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board). Such
reserve percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to the
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 
 
“Stated Amount”: The maximum amount for which an L/C may be honored.

 
 
“Subordinated Indebtedness”: Indebtedness the payment of principal and interest
of which is expressly subordinated in right of payment to the Liabilities, in
such form and on such terms (which may include the payment of current interest
until the occurrence, and during the continuance, of a Suspension Event) as are
reasonably acceptable to the Lender.

 
 
 
-21-

--------------------------------------------------------------------------------

 
 
 
 
“Subsidiary”: As to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity of which at
least fifty percent (50%) or more of the ordinary voting power (or equivalent
interests) for the election of a majority of the board of directors (or other
equivalent governing body) of such entity is held or controlled by such Person,
or by one or more Subsidiaries of such Person, or by such Person and one or more
Subsidiaries of such Person; or which is otherwise controlled by such Person, or
by one or more Subsidiaries of such Person, or by such Person and one or more
Subsidiaries of such Person through the exercise of voting power or otherwise.

 
 
“Supporting Obligation”: Has the meaning given that term in the UCC and shall
also refer to a Letter of Credit Right or secondary obligation that supports the
payment or performance of an Account, Chattel Paper, a Document, a General
Intangible, an Instrument or Investment Property.

 
 
“Suspension Event”: Any occurrence, circumstance, or state of facts which (a) is
an Event of Default, which is continuing; or (b) would become an Event of
Default if any requisite notice were given and/or any requisite period of time
were to run and such occurrence, circumstance, or state of facts were not
absolutely cured within any applicable grace period.

 
 
“Termination Date”: The earliest of (a) the Maturity Date; or (b) the occurrence
of any event described in Section 10-12 hereof; or (c) date set by notice by the
Lender to the Borrower, which notice sets the Termination Date on account of the
occurrence of any Event of Default other than as described in Section 10-12
hereof.

 
 
“Trust Deposit Accounts”:  Depository accounts established by the Loan Parties
the proceeds of which are to be utilized solely for the payment of sales taxes,
ad valorem taxes, withholding taxes and other similar taxes, and other
depository accounts established by the Loan Parties for which such Loan Party is
a trustee or other fiduciary for any other Persons.

 
 
“UCC”: The Uniform Commercial Code as presently in effect in Massachusetts,
provided, however, that if a term is defined in Article 9 of the Uniform
Commercial Code differently than in another Article thereof, the term shall have
the meaning set forth in Article 9; providedfurther that, if by reason of
mandatory provisions of law, perfection, or the effect of perfection or
non-perfection, of a security interest in any Collateral or the availability of
any remedy hereunder is governed by the Uniform Commercial Code as in effect in
a jurisdiction other than Massachusetts, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

 
 
“Unreimbursed L/C Obligations”: The then unpaid reimbursement obligations in
respect of L/Cs which have been drawn, but which have not been repaid either by
an advance under the Revolving Credit in accordance with the provisions of
Section 2-17(e) hereof or otherwise.

 
 
 
-22-

--------------------------------------------------------------------------------

 
 
 
Article 2 - The Revolving Credit:
 
2-1. Establishment of  Revolving Credit.
 
(a) The Lender hereby establishes a revolving line of credit (the “Revolving
Credit”) in the Borrower’s favor pursuant to which the Lender, subject to, and
in accordance with, this Agreement, shall make loans and advances and otherwise
provide financial accommodations to and for the account of the Borrower as
provided herein, up to the maximum amount of the Lender’s Dollar Commitment;
provided that the outstanding amount of Revolving Credit Loans and the Stated
Amount of L/Cs shall not at any time in the aggregate exceed the lesser of (A)
the Loan Ceiling, or (B) the Borrowing Base.
 
(b) The proceeds of borrowings under the Revolving Credit shall be used solely
for working capital and general corporate purposes of the Borrower, including,
without limitation, the repurchase of the Borrower’s capital stock, and for its
Capital Expenditures, all solely to the extent permitted by this Agreement.
 
2-2. Intentionally Omitted.
 
2-3. Intentionally Omitted.
 
2-4. Risks of Value of Collateral»
 
.           The Lender’s reference to a given asset in connection with the
making of loans, credits, and advances and the providing of financial
accommodations under the Revolving Credit and/or the monitoring of compliance
with the provisions hereof shall not be deemed a determination by the Lender
relative to the actual value of the asset in question.  All risks concerning the
collectability of the Borrower’s Accounts and the saleability of the Borrower’s
Inventory are and remain upon the Borrower.  All Collateral secures the prompt,
punctual, and faithful performance of the Liabilities whether or not relied upon
by the Lender in connection with the making of loans, credits, and advances and
the providing of financial accommodations under the Revolving Credit.
 
2-5. Loan Requests.
 
(a) Subject to the provisions of this Agreement, a loan or advance under the
Revolving Credit duly and timely requested by the Borrower shall be made
pursuant hereto, provided that:
 
(i) Availability will not be exceeded;
 
(ii) If Aggregate Outstandings exceed $75,000,000, no loans, advances or other
financial accommodations shall be made if as a result thereof the Aggregate
Outstandings would exceed $100,000,000 until such time as the Lender has
completed, and received the results of a commercial finance audit and inventory
appraisal in accordance with the provisions of Section 5-10 hereof.
 
 
 
-23-

--------------------------------------------------------------------------------

 
 
 
(iii) The Revolving Credit has not been suspended as provided in Section 2-5(h).
 
(b) Requests for loans and advances under the Revolving Credit may be requested
by the Borrower in such manner as may from time to time be reasonably acceptable
to the Lender.
 
(c) Subject to the provisions of this Agreement, the Borrower may request a
Revolving Credit Loan and elect an interest rate and Interest Period to be
applicable to that Revolving Credit Loan by giving the Lender notice no later
than the following:
 
(i) If such Revolving Credit Loan is or is to be converted to a Base Rate Loan:
By 1:00 PM on the Business Day on which the subject Revolving Credit Loan is to
be made or is to be so converted.  Base Rate Loans requested by the Borrower,
other than those resulting from the conversion of a Eurodollar Loan, shall not
be less than $10,000.00 (or the then Availability if less than $10,000.00).
 
(ii) If such Revolving Credit Loan is, or is to be continued as, or converted
to, a Eurodollar Loan: By 1:00 PM two (2) Eurodollar Business Days before the
end of the then applicable Interest Period.  Eurodollar Loans and conversions to
Eurodollar Loans shall each be not less than $1,000,000.00 and in increments of
$1,000,000.00 in excess of such minimum.
 
(iii) Any Eurodollar Loan which matures while a Suspension Event is extant shall
be converted, at the option of the Lender to a Base Rate Loan notwithstanding
any notice from the Borrower that such Loan is to be continued as a Eurodollar
Loan.
 
(d) Any request for a Revolving Credit Loan or for the conversion of a Revolving
Credit Loan which is made after the applicable deadline therefor, as set forth
above, shall be deemed to have been made at the opening of business on the then
next Business Day or Eurodollar Business Day, as applicable.  Each request for a
Revolving Credit Loan or for the conversion of a Revolving Credit Loan shall be
made in such manner as may from time to time be reasonably acceptable to the
Lender
 
(e) The Borrower may request that the Lender cause the issuance of L/C’s for the
account of the Borrower as provided in Section 2-17.
 
(f) The Lender may rely on any request for a loan or advance, or other financial
accommodation under the Revolving Credit which the Lender, in good faith,
reasonably believes to have been made by a Person duly authorized to act on
behalf of the Borrower and may decline to make any such requested loan or
advance, or issuance, or to provide any such financial accommodation pending the
Lender’s being furnished with such documentation concerning that Person’s
authority to act as may be reasonably satisfactory to the Lender.
 
(g) A request by the Borrower for loan or advance, or other financial
accommodation under the Revolving Credit shall be irrevocable and shall
constitute certification by the Borrower that as of the date of such request,
each of the following is true and correct:
 
 
 
-24-

--------------------------------------------------------------------------------

 
 
 
(i) There has been no material adverse change in the Borrower’s financial
condition from the most recent financial information furnished to the Lender
pursuant to this Agreement.
 
(ii) All or a portion of any loan or advance so requested will be set aside by
the Borrower to cover all of the Borrower’s obligations for sales tax on account
of sales since the then most recent borrowing pursuant to the Revolving Credit.
 
(iii) Each representation which is made herein or in any of the Loan Documents
(defined below) is then true and complete in all material respects as of and as
if made on the date of such request (other than those which are as of a specific
date, in which case such representation was true and complete in all material
respects as of such date).
 
(iv) No Suspension Event is then extant.
 
(h) Upon the occurrence, and during the continuance, from time to time of any
Suspension Event:
 
(i) The Lender may suspend the Revolving Credit immediately.
 
(ii) The Lender shall not be obligated, during such suspension, to make any
loans or advance, or to provide any financial accommodation hereunder or to seek
the issuance of any L/C.
 
(iii) The Lender may suspend the right of the Borrower to request any Eurodollar
Loan or to convert any Base Rate Loan to a Eurodollar Loan.
 
2-6. Making of Loans Under Revolving Credit.
 
(a) A loan or advance under the Revolving Credit  shall be made by the transfer
of the proceeds of such loan or advance to the Operating Account or as otherwise
instructed by the Borrower.
 
(b) A loan or advance shall be deemed to have been made under the Revolving
Credit (and the Borrower shall be indebted to the Lender for the amount thereof
immediately) at the following:
 
(i) The Lender’s initiation of the transfer of the proceeds of such loan or
advance in accordance with the Borrower’s instructions (if such loan or advance
is of funds requested by the Borrower).
 
(ii) The charging of the amount of such loan to the Loan Account (in all other
circumstances).
 
(c) There shall not be any recourse to or liability of the Lender, on account
of:
 
 
 
-25-

--------------------------------------------------------------------------------

 
 
 
(i) Any delay in the making of any loan or advance requested under the Revolving
Credit unless due to the Lender’s gross negligence or willful misconduct.
 
(ii) Any delay in the proceeds of any such loan or advance constituting
collected funds.
 
(iii) Any delay in the receipt, and/or any loss, of funds which constitute a
loan or advance under the Revolving Credit, the wire transfer of which was
properly initiated by the Lender in accordance with wire instructions provided
to the Lender by the Borrower.
 
2-7. The Loan Account.
 
(a) An account (“Loan Account”) shall be opened on the books of the Lender. A
record may be kept in the Loan Account of all loans made under or pursuant to
this Agreement and of all payments thereon.
 
(b) The Lender may also keep a record (either in the Loan Account or elsewhere,
as the Lender may from time to time elect) of all interest, fees, service
charges, costs, expenses, and other debits owed the Lender on account of the
Liabilities and of all credits against such amounts so owed.
 
(c) All credits against the Liabilities shall be conditional upon final payment
to the Lender of the items giving rise to such credits.  The amount of any item
credited against the Liabilities which is charged back against the Lender for
any reason or is not so paid shall be a Liability and shall be added to the Loan
Account, whether or not the item so charged back or not so paid is returned.
 
(d) Except as otherwise provided herein, all fees, service charges, costs, and
expenses for which the Borrower is obligated hereunder are payable on demand.
 
(e) The Lender, without the request of the Borrower, may advance under the
Revolving Credit any interest, fee, service charge, or other payment to which
the Lender is entitled from the Borrower pursuant hereto and may charge the same
to the Loan Account notwithstanding that such amount so advanced may result in
Availability’s being exceeded.  Such action on the part of the Lender shall not
constitute a waiver of the Lender’s rights and Borrower’s obligations under
Section 2-9(b). Any amount which is added to the principal balance of the Loan
Account as provided in this Section 2-7(e) shall bear interest, subject to
Section 2-10(f), at the Prime Rate.
 
(f) Absent manifest error, any statement rendered by the Lender to the Borrower
concerning the Liabilities shall be considered correct and accepted by the
Borrower and shall be conclusively binding upon the Borrower unless the Borrower
provides the Lender with written objection thereto within sixty (60) days from
the receipt of such statement, which written objection shall indicate, with
particularity, the reason for such objection.  The Loan Account and the Lender’s
books and records concerning the loan arrangement contemplated herein and the
Liabilities shall be prima facie evidence and proof of the items described
therein.
 
 
 
-26-

--------------------------------------------------------------------------------

 
 
 
2-8. The Revolving Credit Notes»
 
.  The obligation to repay loans and advances under the Revolving Credit, with
interest as provided herein, shall be evidenced by a promissory note (a
“Revolving Credit Note”) in the form of EXHIBIT 2-8, annexed hereto, executed by
the Borrower.  Neither the original nor a copy of the Revolving Credit Note
shall be required, however, to establish or prove any Liability.  In the event
that the Revolving Credit Note is ever lost, mutilated, or destroyed, upon
receipt of an indemnification with respect to the lost Revolving Credit Note
from the Lender in form and substance reasonably satisfactory to the Borrower
and the Lender, the Borrower shall execute a replacement thereof and deliver
such replacement to the Lender.
 
2-9. Payment of The Loan Account.
 
(a) The Borrower may repay all or any portion of the principal balance of the
Loan Account from time to time until the Termination Date. Such payments shall
be applied first to Base Rate Loans and only then to Eurodollar Loans.
 
(b) The Borrower, without notice or demand from the Lender, shall pay the Lender
that amount, from time to time, which is necessary so that the unpaid balance of
the Loan Account does not exceed Availability. Such payments shall be applied
first to Base Rate Loans and only then to Eurodollar Loans.
 
(c) Subject to the provisions of Section 7-5(c) hereof, the Lender shall
endeavor to cause those applications of payments (if any), pursuant to Sections
2-9(a) and 2-9(b) against Eurodollar Loans then outstanding in such manner as
results in the least cost to the Borrower, but shall not have any affirmative
obligation to do so nor liability on account of the Lender’s failure to have
done so.  In no event shall action or inaction taken by the Lender excuse the
Borrower from any indemnification obligation under Section 2-9(e).
 
(d) The Borrower shall repay the then entire unpaid balance of the Loan Account
and all other Liabilities on the Termination Date.
 
(e) The Borrower shall indemnify the Lender and hold the Lender harmless from
and against any loss, cost or expense (excluding loss of anticipated profits)
which the Lender may sustain or incur (including, without limitation, by virtue
of acceleration after the occurrence of any Event of Default) as a consequence
of the following:
 
(i) Default by the Borrower in payment of the principal amount of or any
interest on any Eurodollar Loan as and when due and payable, including any such
loss or expense arising from interest or fees payable by the Lender to lenders
of funds obtained by it in order to maintain its Eurodollar Loans.
 
(ii) Default by the Borrower in making a borrowing or conversion after the
Borrower has given (or is deemed to have given) a request for a Revolving Credit
Loan or a request to convert a Revolving Credit Loan from one applicable
interest rate to another.
 
(iii) The making of any payment on a Eurodollar Loan or the making of any
conversion of any such Loan to a Base Rate Loan on a day that is not the last
day of the applicable Interest Period with respect thereto, including interest
or fees payable by the Lender to lenders of funds obtained by it in order to
maintain any such Loans as “breakage fees” (so-called).
 
 
 
-27-

--------------------------------------------------------------------------------

 
 
 
2-10. Interest Rates.
 
(a) Each Revolving Credit Loan shall bear interest at the Prime Rate plus the
Applicable Margin for Base Rate Loans unless timely notice is given (as provided
in Section 2-5(a)) that the subject Revolving Credit Loan (or a portion thereof)
is, or is to be converted to, a Eurodollar Loan.
 
(b) Each Revolving Credit Loan which consists of a Eurodollar Loan shall bear
interest at the Adjusted Eurodollar Rate plus the Applicable Margin for
Eurodollar Loans.
 
(c) Subject to the provisions hereof, the Borrower, by notice to the Lender, may
cause all or a part of the unpaid principal balance of the Loan Account to bear
interest at the Prime Rate or the Adjusted Eurodollar Rate as specified from
time to time by the Borrower.
 
(d) The Borrower shall not select, renew, or convert any interest rate for a
Revolving Credit Loan such that, in addition to interest at the Prime Rate,
there are more than six (6) Interest Periods for Eurodollar Loans applicable to
the Revolving Credit Loans at any one time.
 
(e) The Borrower shall pay accrued and unpaid interest on each Revolving Credit
Loan in arrears as follows:
 
(i) On the applicable Interest Payment Date for that Revolving Credit Loan.
 
(ii) On the Termination Date and on the End Date.
 
(iii) Following the occurrence, and during the continuance, of any Event of
Default, with such frequency as may be determined by the Lender.
 
(f) Following the occurrence, and during the continuance, of any Default
Interest Event (and whether or not the Lender exercises the Lender’s rights on
account thereof), all Revolving Credit Loans shall bear interest, at the option
of the Lender, at a rate which is the aggregate of the interest rate then in
effect plus two percent (2%) per annum.
 
(g) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
 
2-11. Additional Fees.
 
 
 
-28-

--------------------------------------------------------------------------------

 
 
 
In addition to any other fee paid by Borrower on account of the Revolving
Credit, the Borrower shall pay the Lender a Line (Unused) Fee (so referred to
herein) in arrears, on the first day of each month, commencing with the first
month immediately following the Second Amendment Effective Date (and on the
Termination Date).  The Line (Unused) Fee shall be equal to Applicable Margin
for Line (Unused) Fee per annum multiplied by the difference during the month
just ended (or relevant period with respect to the payment being made on the
Termination Date) between Loan Ceiling and the Average Outstandings.
 
2-12. Intentionally Omitted.
 
2-13. Line (Unused Fee).
 
In addition to any other fee paid by Borrower on account of the Revolving
Credit, the Borrower shall pay the Lender a Line (Unused) Fee (so referred to
herein) in arrears, on the first day of each month, commencing with the first
month immediately following the Second Amendment Effective Date (and on the
Termination Date).  The Line (Unused) Fee shall be equal to Applicable Margin
for Line (Unused) Fee per annum multiplied by the difference during the month
just ended (or relevant period with respect to the payment being made on the
Termination Date) between Loan Ceiling and the Average Outstandings.
 
2-14. Intentionally Omitted
 
2-15. Concerning Fees.
 
The Borrower shall not be entitled to any credit, rebate or repayment of the
Commitment Fee, Line (Unused) Fee or other fee previously earned by the Lender
pursuant to this Agreement notwithstanding any termination of this Agreement or
suspension or termination of the Lender’s obligation to make loans and advances
hereunder.
 
2-16. Lender’s Discretion.
 
Each reference in the Loan Documents to the exercise of discretion or the like
by the Lender shall be to its exercise of its reasonable judgement, in good
faith, based upon the Lender’s consideration of any such factor as the Lender
reasonably deems appropriate.
 
2-17. Procedures For Issuance of L/C’s.
 
(a) The Borrower may request that the Lender cause the issuance of L/C’s for the
account of the Borrower.  Each such request shall be in such manner as may from
time to time be acceptable to the Lender.
 
(b) Subject to the provisions of Section 2.5(a)(ii), the Lender will endeavor to
cause the issuance of any L/C so requested by the Borrower, provided that, at
the time that the request is made, the Revolving Credit has not been suspended
as provided in Section 2-5(h) and if so issued:
 
(i) The aggregate Stated Amount of all L/C’s then outstanding, does not exceed
Forty Million Dollars and No Cents ($40,000,000.00).
 
 
 
-29-

--------------------------------------------------------------------------------

 
 
 
(ii) The expiry of the L/C is not later than the Maturity Date.
 
(iii) Availability would not be exceeded.
 
(iv) Intentionally Omitted.
 
(c) The Borrower shall execute such documentation to apply for and support the
issuance of an L/C as may be reasonably required by the Issuer.
 
(d) There shall not be any recourse to, nor liability of, the Lender on account
of
 
(i) Any delay by an Issuer to issue an L/C;
 
(ii) Any action or inaction of an Issuer on account of or in respect to, any
L/C.
 
(e) The Borrower shall reimburse the Issuer for the amount of any drawing under
an L/C on the same Business Day of such drawing.  The Lender, without the
request of the Borrower, may advance under the Revolving Credit (and charge to
the Loan Account) the amount of any honoring of any L/C and other amount for
which the Borrower, the Issuer, or the Lenders become obligated on account of,
or in respect to, any L/C.  Such advance shall be made whether or not a
Suspension Event is then extant or such advance would result in Availability’s
being exceeded.  Such action shall not constitute a waiver of the Lender’s
rights under Section 2-9(b) hereof.
 
2-18. Fees For L/C’s.
 
(a) The Borrower shall pay to the Lender a fee, on account of L/C’s, the
issuance of which had been procured by the Lender, monthly in arrears, and on
the Termination Date and on the End Date, equal to the following per annum
percentages of the average face amount of the following categories of Letters of
Credit outstanding during the three month period then ended:
 


(i) Standby Letters of Credit: At a per annum rate equal to the then Applicable
Margin for Eurodollar Loans;
 
(ii) Commercial Letters of Credit: At a per annum rate equal to fifty percent
(50%) of the then Applicable Margin for Eurodollar Loans.
 
(iii) After the occurrence and during the continuance of an Event of Default,
effective upon written notice from the Lender, the L/C fees shall be increased
by an amount equal to two percent (2%) per annum.
 
(b) In addition to the fee to be paid as provided in Subsection 2-18(a), above,
the Borrower shall pay to the Lender (or to the Issuer, if so requested by
Lender), on demand, all issuance, processing, negotiation, amendment, and
administrative fees and other amounts charged by the Issuer on account of, or in
respect to, any L/C.
 
 
 
-30-

--------------------------------------------------------------------------------

 
 
 
2-19. Cash Collateralization of L/Cs.
 
(a) With respect to L/Cs with a scheduled expiry after the Maturity Date, thirty
(30) days prior to the Maturity Date, and
 
(b)           with respect to all L/Cs, upon the Lender’s request after the
occurrence, and during the continuance, of any Event of Default hereunder,
 
the Borrower shall deposit in an account with the Lender, an amount in cash
equal to 103% of the then Stated Amount of all outstanding L/Cs.  Such deposit
shall be held by the Lender as collateral for the payment and performance of the
Liabilities.  The Lender shall have the exclusive dominion and control over such
account.  Such deposits shall not bear interest.  Monies in such account shall
be automatically applied by the Lender to reimburse the Issuer for any honoring
of any L/Cs, together with any other amounts owed to the Issuer, and after all
L/Cs have been so reimbursed or otherwise expired, any remaining balance shall
be applied in reduction of the Liabilities.  In lieu of depositing such cash
with the Lender the Borrower may furnish the Lender, with a so-called
“back-to-back” letter of credit in form and substance and issued by a bank
reasonably satisfactory to the Lender in its sole and absolute discretion, in an
amount equal to 103% of the then Stated Amount of all outstanding
L/Cs.  Drawings under such “back-to-back” letters of credit shall be applied by
the Lender to the Liabilities in the manner set forth above with respect to the
cash collateral account.  If no Event of Default then exists, the cash
collateral deposited with the Lender and/or the amount of the “back-to-back”
letters of credit may be reduced by an amount equal to any reduction from time
to time in the Stated Amount of all outstanding L/Cs (other than on account of
drawings thereunder).
 
2-20. Concerning L/C’s.
 
(a) None of the Issuer, the Issuer’s correspondents, or any advising,
negotiating, or paying bank with respect to any L/C shall be responsible in any
way for:
 
(i) The performance by any beneficiary under any L/C of that beneficiary’s
obligations to the Borrower.
 
(ii) The form, sufficiency, correctness, genuineness, authority of any person
signing; falsification; or the legal effect of; any documents called for under
any L/C if (with respect to the foregoing) such documents on their face appear
to be in order, except to the extent that such Issuer, Issuer’s correspondents,
or advising, negotiating, or paying bank has actual knowledge of any of the
foregoing.
 
(b) The Issuer may honor, as complying with the terms of any L/C and of any
drawing thereunder, any drafts or other documents otherwise in order, but signed
or issued by an administrator, executor, conservator, trustee in bankruptcy,
debtor in possession, assignee for the benefit of creditors, liquidator,
receiver, or other legal representative of the party authorized under such L/C
to draw or issue such drafts or other documents.
 
 
 
-31-

--------------------------------------------------------------------------------

 
 
 
(c) Unless otherwise agreed to, in the particular instance, the Borrower hereby
authorizes any Issuer to:
 
(i) Select an advising bank, if any.
 
(ii) Select a paying bank, if any.
 
(iii) Select a negotiating bank.
 
(d) All directions, correspondence, and funds transfers relating to any L/C are
at the risk of the Borrower.  The Issuer shall have discharged the Issuer’s
obligations under any L/C which, or the drawing under which, includes payment
instructions, by the initiation of the method of payment called for in, and in
accordance with, such instructions (or by any other commercially reasonable and
comparable method). Neither the Lender nor the Issuer shall have any
responsibility for any inaccuracy, interruption, error, or delay in transmission
or delivery by post, telegraph or cable, or for any inaccuracy of translation,
except for their gross negligence or willful misconduct.
 
(e) The Lender’s, and the Issuer’s rights, powers, privileges and immunities
specified in or arising under this Agreement are in addition to any heretofore
or at any time hereafter otherwise created or arising, whether by statute or
rule of law or contract.
 
(f) Except to the extent otherwise expressly provided hereunder or agreed to in
writing by the Issuer and the Borrower, (i) the rules of the ISP shall apply to
each standby L/C, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial L/C.
 
(g) If any change in any law, executive order or regulation, or any directive of
any administrative or governmental authority (whether or not having the force of
law), or in the interpretation thereof by any court or administrative or
governmental authority charged with the administration thereof, shall either:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirements against letters of credit heretofore or hereafter issued by any
Issuer or with respect to which the Lender, any or any Issuer has an obligation
to lend to fund drawings under any L/C; or
 
(ii) impose on any Issuer any other condition or requirements relating to any
such letters of credit;
 
and the result of any event referred to in Section 2-20(g)(i) or 2-20(g)(ii),
above, shall be to increase the cost to any Issuer of issuing or maintaining any
L/C (which increase in cost shall be the result of such Issuer’s reasonable
allocation among that Issuer’s letter of credit customers of the aggregate of
such cost increases resulting from such events), then, upon demand by the Lender
and delivery by the Lender to the Borrower of a certificate of an officer of the
subject Issuer describing such change in law, executive order, regulation,
directive, or interpretation thereof, its effect on such Issuer, and the basis
for determining such increased costs and their allocation, the Borrower shall
immediately pay to the Lender, from time to time as specified by the Lender,
such amounts as shall be sufficient to compensate such Issuer for such increased
cost;  provided that the Borrower shall not be obligated to make payment of such
amounts which arise from transactions which occurred more than ninety (90)
Business Days prior to the Lender’s furnishing notice hereunder.   Any Issuer’s
determination of costs incurred under Section 2-20(g)(i) or 2-20(g)(ii), above,
and the allocation, if any, of such costs among the Borrower and other letter of
credit customers of such Issuer, if done in good faith and made on an equitable
basis and in accordance with such officer’s certificate, shall be conclusive and
binding on the Borrower, absent manifest error.
 
 
 
-32-

--------------------------------------------------------------------------------

 
 
 
(h) The obligations of the Borrower under this Agreement with respect to L/C’s
are absolute, unconditional, and irrevocable and shall be performed strictly in
accordance with the terms hereof under all circumstances, whatsoever including,
without limitation, the following:
 
(i) Any lack of validity or enforceability or restriction, restraint, or stay in
the enforcement of this Agreement, any L/C, or any other agreement or instrument
relating thereto.
 
(ii) Any amendment or waiver of, or consent to the departure from, any L/C.
 
(iii) The existence of any claim, set-off, defense, or other right which the
Borrower may have at any time against the beneficiary of any L/C.
 
2-21. Changed Circumstances.
 
(a) The Lender may give the Borrower notice of the occurrence of the following:
 
(i) The Lender shall have determined in good faith (which determination shall be
final and conclusive) on any day on which the rate for a Eurodollar Loan would
otherwise be set, that adequate and fair means do not exist for ascertaining
such rate.
 
(ii) The Lender shall have determined in good faith (which determination shall
be final and conclusive) that:
 
(A) The continuation of or conversion of any Revolving Credit Loan to a
Eurodollar Loan has been made impracticable or unlawful by the occurrence of a
contingency that materially and adversely affects the applicable market or
compliance by the Lender in good faith with any applicable law or governmental
regulation, guideline or order or interpretation or change thereof by any
governmental authority charged with the interpretation or administration thereof
or with any request or directive of any such governmental authority (whether or
not having the force of law).
 
 
 
 
-33-

--------------------------------------------------------------------------------

 
 
 
(B) The indices on which the interest rates for Eurodollar Loans are based shall
no longer represent the effective cost to the Lender for U.S. dollar deposits in
the interbank market for deposits in which it regularly participates.
 
(b) In the event that the Lender gives the Borrower notice of an occurrence
described in Section 2-21(a), then, until the Lender notifies the Borrower that
the circumstances giving rise to such notice no longer apply:
 
(i) The obligation of the Lender to make Eurodollar Loans of the type affected
by such changed circumstances or to permit the Borrower to select the affected
interest rate as otherwise applicable to any Revolving Credit Loans shall be
suspended.
 
(ii) Any notice which the Borrower had given the Lender with respect to any
Eurodollar Loan, the time for action with respect to which has not occurred
prior to the Lender’s having given notice pursuant to Section 2-21(a), shall be
deemed to be a request for a Base Rate Loan.
 
(c) Notwithstanding the foregoing, the Lender agrees to use its reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, in
its reasonable discretion, in any legal, economic or regulatory manner) to
designate a different lending office if the making of such designation would
allow the Lender or its lending office to continue to make Eurodollar Loans.
 
2-22. Increased Costs»
 
.  If there is adopted after the date hereof any requirement of law, or if there
is any new interpretation or application of any law after the date hereof by any
court or by any governmental or other authority or entity charged with the
administration thereof, whether or not having the force of law, which:
 
(a) subjects the Lender to any taxes or changes the basis of taxation, or
increases any existing taxes, on payments of principal, interest or other
amounts payable by the Borrower to the Lender under this Agreement (except for
taxes on the Lender’s overall net income or capital imposed by the jurisdiction
in which the Lender’s principal or lending offices are located or in which the
Lender is organized);
 
(b) imposes, modifies or deems applicable any reserve, cash margin, special
deposit or similar requirements against assets held by, or deposits in or for
the account of or loans by or any other acquisition of funds by the relevant
funding office of the Lender;
 
(c) imposes on the Lender any other condition with respect to any Loan Document;
or
 
(d) imposes on the Lender a requirement to maintain or allocate capital in
relation to the Liabilities;
 
and the result of any of the foregoing, in the Lender’s reasonable opinion, is
to increase the cost to the Lender of making or maintaining any loan, advance or
financial accommodation or to reduce the income receivable by the Lender in
respect of any loan, advance or financial accommodation by an amount which the
Lender deems to be material, then upon the Lender’s giving written notice
thereof to the Borrower (such notice to set out in reasonable detail the facts
giving rise to and a summary calculation of such increased cost or reduced
income), the Borrower shall forthwith pay to the Lender, upon receipt of such
notice, that amount which shall compensate the Lender for such additional cost
or reduction in income, provided that the Borrower shall not be obligated to
make payment of such amounts which arise from transactions which occurred more
than ninety (90) Business Days prior to the Lender’s furnishing notice
hereunder.
 
 
 
-34-

--------------------------------------------------------------------------------

 
 
 
Notwithstanding the foregoing, the Lender agrees to use its reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions and
so long as such efforts would not be disadvantageous to it, in its reasonable
discretion, in any legal, economic or regulatory manner) to designate a
different lending office if the making of such designation would allow the
Lender or its lending office to avoid the imposition of such increased costs.
 
2-23. Lender’s Commitments.
 
(a) The Dollar Commitments, Commitment Percentages, and identities of the
Lenders (but not the overall Commitment) may be changed, from time to time by
the  assignment of Dollar Commitments and Commitment Percentages with other
Persons who determine to become “Lenders”, provided, however, that
 
(i) Unless an Event of Default has occurred and is continuing (in which event,
no consent of the Borrower is required) any assignment (other than an assignment
to a then Lender) shall be subject to the prior consent of the Borrower (not to
be unreasonably withheld), which consent will be deemed given unless the
Borrower provides the Lender with written objection, not more than five (5)
Business Days after the Lender shall have given the Borrower written notice of a
proposed assignment).
 
(ii) Any such assignment or reallocation shall be on a pro-rata basis such that
each reallocated or assigned Dollar Commitment to any Person remains the same
percentage of the overall Commitment (in terms of dollars) as the reallocated
Commitment Percentage is to such Person.
 
(iii) No such assignment shall be in an amount less than Ten Million Dollars
($10,000,000.00), or, if less, the total Dollar Commitment of such assigning
Lender.
 
(b) Upon written notice given the Borrower from time to time by the Lender, of
any assignment or allocation referenced in Section 2-23(a):
 
(i) The Borrower shall execute replacement one or more Revolving Credit Notes to
reflect such changed Dollar Commitments, Commitment Percentages, and identities
and shall deliver such replacement Revolving Credit Notes to the Lender (which
promptly thereafter shall deliver to the Borrower the Revolving Credit Notes so
replaced) provided however, in the event that a Revolving Credit Note is to be
exchanged following its acceleration or the entry of an order for relief under
the Bankruptcy Code with respect to the Borrower, the Lender, in lieu of causing
the Borrower to execute one or more new Revolving Credit Notes, may issue the
Lender’s Certificate confirming the resulting Commitments and Commitment
Percentages.
 
 
 
-35-

--------------------------------------------------------------------------------

 
 
 
(ii) Such change shall be effective from the effective date specified in such
written notice and any Person added as a Lender shall have all rights and
privileges of a Lender hereunder thereafter as if such Person had been a
signatory to this Agreement and any other Loan Document to which a Lender is a
signatory and any person removed as a Lender shall be relieved of any
obligations or responsibilities of a Lender hereunder thereafter.
 
(iii) The Borrower shall maintain a register identifying the Lenders from time
to time.
 
(c) Intentionally Omitted.
 
Article 3 - Conditions Precedent:
 
3-1. As a condition to the effectiveness of this Agreement, the establishment of
the Revolving Credit, and the making of the first loan under the Revolving
Credit, each of the documents respectively described in Sections 3-2 through and
including 3-5, (each in form and substance reasonably satisfactory to the
Lender) shall have been delivered to the Lender, and the conditions respectively
described in Sections 3-6 through and including 3-15, shall have been satisfied:
 
3-2. Corporate Due Diligence.
 
(a) A Certificate of corporate good standing issued by the Secretary of State of
each State in which a Loan Party is organized.
 
(b) Certificates of due qualification, in good standing, issued by the
Secretary(ies) of State of each State in which the nature of a Loan Party’s
business conducted or assets owned would reasonably be expected to require such
qualification.
 
(c) A Certificate of each Loan Party’s Secretary of the due adoption, continued
effectiveness, and setting forth the texts of, each corporate resolution adopted
in connection with the establishment of the loan arrangement contemplated by the
Loan Documents and attesting to the true signatures of each Person authorized as
a signatory to any of the Loan Documents.
 
3-3. Opinion. An opinion of counsel to the Loan Parties in form and substance
reasonably satisfactory to the Lender.
 
3-4. Additional Documents.Such additional instruments and documents as the
Lender or its counsel reasonably may require or request.
 
3-5. Officers’ Certificates.  Certificates executed by the President and the
Chief Financial Officer of the Borrower and stating that the representations and
warranties made by the Loan Parties to the Lender in the Loan Documents are true
and complete in all material respects as of the date of such Certificate, and
that no event has occurred which is or which, solely with the giving of notice
or passage of time (or both) would be an Event of Default.
 
 
 
-36-

--------------------------------------------------------------------------------

 
 
 
3-6. Representations and Warranties.  Each of the representations made by or on
behalf of the Loan Parties in this Agreement or in any of the other Loan
Documents or in any other report, statement, document, or paper provided by or
on behalf of a Loan Party shall be true and complete in all material respects as
of the date as of which such representation or warranty was made.
 
3-7. Borrowing Base Certificate.  The Lender shall have received a Borrowing
Base Certificate dated the Closing Date, relating to the month ended on October
31, 2007, and executed by a Responsible Officer of the Borrower.
 
3-8. All Fees and Expenses Paid.  All fees due at or immediately after the first
funding under the Revolving Credit and all costs and expenses reasonably
incurred by the Lender in connection with the establishment of the credit
facility contemplated hereby (including the reasonable fees and expenses of
counsel to the Lender) shall have been paid (to the extent then invoiced).
 
3-9. Financial Projections.  The Lender shall have received and be satisfied
with a detailed forecast for the period commencing on the Closing Date through
the fiscal year ending on or about January 31, 2009, which shall include an
Availability model, Consolidated income statement, balance sheet, and statement
of cash flow, by quarter, each prepared in conformity with GAAP and consistent
with the Borrower’s current practices.
 
3-10. Borrower’s Assets.  The Lender shall have received a copy of the results
of the Loan Parties’ most recent physical inventory and such results shall be
reasonably satisfactory to the Lender.  In addition, the Lender shall be
reasonably satisfied that the inventory of each Loan Party is located at such
places or is in transit to such Loan Party and is in the amounts and of the
quality and value previously represented by the Borrower to the Lender and the
Lender shall have received such reports, material and other information
concerning the inventory and the Loan Parties’ suppliers as shall reasonably
satisfy the Lender in its sole discretion.
 
3-11. Lien Search.  The Lender shall have received results of searches or other
evidence satisfactory to the Lender (in each case dated as of a date reasonably
satisfactory to the Lender) indicating the absence of liens on the assets of the
Loan Parties, except for Permitted Encumbrances and liens for which termination
statements and releases reasonably satisfactory to the Lender are being tendered
concurrently with the establishment of the Revolving Credit.
 
3-12. Perfection of Collateral.  The Lender shall have filed all such financing
statements and given all such notices as may be necessary for the Lender to
perfect its security interest in such of the Collateral as to which the Lender
determines to perfect its security interests and to assure its first priority
status (subject only to Permitted Encumbrances).
 
3-13. Insurance.  The Lender shall be reasonably satisfied with the Loan
Parties’ insurance arrangements and shall have received all documentation
requested in connection with such insurance including, documentation naming the
Lender as “loss payee” under each policy.
 
 
 
-37-

--------------------------------------------------------------------------------

 
 
 
3-14. No Suspension Event.  No Suspension Event shall then exist.
 
3-15. No Adverse Change.  No event shall have occurred or failed to occur, which
occurrence or failure reasonably would be expected to have a Material Adverse
Effect.
 
3-16. Execution and Delivery of Agreement.  This Agreement shall have been duly
executed and delivered by the parties hereto, and shall be in full force and
effect and shall be in form and substance satisfactory to the Lender.
 
No document shall be deemed delivered to the Lender until received and accepted
by the Lender at its head offices in Boston, Massachusetts.  Under no
circumstances will this Agreement take effect until executed and accepted by the
Lender at said head office.
 
Article 4 - General Representations, Covenants and Warranties:
 
To induce the Lender to establish the loan arrangement contemplated herein and
to make loans and advances and to provide financial accommodations under the
Revolving Credit (each of which loans shall be deemed to have been made in
reliance thereupon), the Borrower, in addition to all other representations,
warranties, and covenants made by the Borrower in any other Loan Document, makes
those representations, warranties, and covenants included in this Agreement.
 
4-1. Payment and Performance of Liabilities.  The Borrower shall pay each
Liability when due (or when demanded if payable on demand) and shall promptly,
punctually, and faithfully perform each other Liability.
 
4-2. Due Organization - Corporate Authorization - No Conflicts.
 
(a) Each Loan Party presently is and shall hereafter remain in good standing in
its State of organization and each is and shall hereafter remain duly qualified
and in good standing in every other State in which, by reason of the nature or
location of the Loan Parties’ assets or operation of the Loan Parties’ business,
such qualification is necessary, except where the failure to so qualify would
not have a Material Adverse Effect.
 
(b) Each Related Entity as of the date hereof is listed on EXHIBIT 4-2, annexed
hereto.  Each Subsidiary is and shall hereafter remain in good standing in the
State in which incorporated and is and shall hereafter remain duly qualified in
which other State in which, by reason of that entity’s assets or the operation
of such entity’s business, such qualification may be necessary, except where the
failure to so qualify would not reasonably be expected to have a Material
Adverse Effect.  The Borrower shall provide the Lender with prior written notice
of any entity’s becoming or ceasing to be a Related Entity.
 
(c) No Loan Party shall change its State of incorporation or its taxpayer
identification number.
 
(d) Each Loan Party has all requisite corporate power and authority to execute
and deliver all Loan Documents to which such Loan Party is a party and has and
will hereafter retain all requisite corporate power to perform all Liabilities.
 
 
 
-38-

--------------------------------------------------------------------------------

 
 
 
(e) The execution and delivery by the Loan Parties of each Loan Document to
which it is a party; the Loan Parties’ consummation of the transactions
contemplated by such Loan Documents (including, without limitation, the creation
of security interests by the Loan Parties as contemplated hereby); each Loan
Party’s performance under those of the Loan Documents to which it is a party;
the borrowings hereunder; and the use of the proceeds thereof:
 
(i) Have been duly authorized by all necessary corporate action.
 
(ii) Do not, and will not, contravene in any material respect any provision of
any Requirement of Law or obligation of such Loan Party.
 
(iii) Will not result in the creation or imposition of, or the obligation to
create or impose, any Encumbrance upon any assets of a Loan Party pursuant to
any Requirement of Law or obligation, except pursuant to the Loan Documents.
 
(f) The Loan Documents have been duly executed and delivered by each Loan Party
and are the legal, valid and binding obligations of the Loan Parties enforceable
against the Loan Parties in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws of general application relating to
or affecting the rights and remedies of creditors generally and except as the
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding therefor may be brought.
 
4-3. Trade Names.
 
(a) EXHIBIT 4-3, annexed hereto, is a listing of:
 
(i) All names under which the Loan Parties conducted their business within the
past five (5) years.
 
(ii) All entities and/or persons with whom the Loan Parties consolidated or
merged within the past five (5) years, or from whom the Loan Parties, within the
past five (5) years, acquired in a single transaction or in a series of related
transactions substantially all of such entity’s or person’s assets.
 
(b) No Loan Party will change its name or conduct its business under any name
not listed on EXHIBIT 4-3 except (i) upon not less than twenty-one (21) days
prior written notice (with reasonable particularity) to the Lender and (ii) in
compliance with all other provisions of this Agreement.
 
4-4. Intellectual Property.
 
(a) The Loan Parties each owns and possesses, or has the right to use (and will
hereafter own, possess, or have such right to use) all patents, industrial
designs, trademarks, trade names, trade styles, brand names, service marks,
logos, copyrights, trade secrets, know-how, confidential information, and other
intellectual or proprietary property of any third Person necessary for the Loan
Parties’ conduct of their respective business.
 
 
 
-39-

--------------------------------------------------------------------------------

 
 
 
(b) The conduct by the Loan Parties of their respective business does not
presently infringe in any manner which could reasonably be expected to have a
Material Adverse Effect (nor will the Loan Parties conduct their businesses in
the future so as to infringe  in any manner which could reasonably be expected
to have a Material Adverse Effect) the patents, industrial designs, trademarks,
trade names, trade styles, brand names, service marks, logos, copyrights, trade
secrets, know-how, confidential information, or other intellectual or
proprietary property of any third Person.
 
4-5. Locations.
 
(a) The Collateral, and the books, records, and papers of Loan Parties
pertaining thereto, are kept and maintained solely at, or in transit to and
from, the Loan Parties’ chief executive offices at
 
(i) 112 West 34th Street, New York, New York 10120
 
(ii) 201 Willowbrook Blvd., Wayne, New Jersey 07470
 
(iii) those locations which are listed on EXHIBIT 4-5 annexed hereto, as such
EXHIBIT may be amended from time to time, which EXHIBIT includes, with respect
to each such location, the name and address of the landlord on the Lease which
covers such location (or an indication that a Loan Party owns the subject
location) and of all service bureaus with which any such records are maintained.
 
(b) No Loan Party shall remove any of the Collateral from said chief executive
office or those locations listed on EXHIBIT 4-5 except:
 
(i) to accomplish sales of Inventory in the ordinary course of business; or
 
(ii) to move Inventory, Equipment and other assets  from one such location to
another such location; or
 
(iii) to utilize such of the Collateral as is removed from such locations in the
ordinary course of business (such as motor vehicles).
 
(iv) to accomplish other dispositions permitted pursuant to Section 4-12(d)
hereof.
 
(v) otherwise upon thirty (30) days prior written notice to the Lender.
 
(c) Except (i) with respect to Inventory delivered to a processor for finishing,
(ii) with respect to Inventory in transit, and (iii) as otherwise disclosed
pursuant to, or permitted by, this Section 4-5, no tangible personal property of
a Loan Party is in the care or custody of any third party or stored or entrusted
with a bailee or other third party and none shall hereafter be placed under such
care, custody, storage, or entrustment.
 
 
 
-40-

--------------------------------------------------------------------------------

 
 
 
4-6. Title to Assets.
 
(a) Each of the Loan Parties is, and shall hereafter remain, the owner of, or
holder of subsisting license or leasehold rights in and to, the Collateral free
and clear of all Encumbrances with the exceptions of the following (the
“Permitted Encumbrances”):
 
(i) Encumbrances in favor of the Lender.
 
(ii) Those Encumbrances (if any) listed on EXHIBIT 4-6, annexed hereto.
 
(iii) Purchase money security interests in Equipment to secure Indebtedness
otherwise permitted hereby.
 
(iv) Encumbrances for taxes, governmental assessments or charges in the nature
of taxes not yet due or which are being contested in good faith by appropriate
proceedings as to which adequate reserves are maintained on the books of the
Loan Parties in accordance with GAAP.
 
(v) Encumbrances in respect of property or assets of the Loan Parties imposed by
law, which were incurred in the ordinary course of business, such as carriers’,
warehousemen’s, customs broker’s, materialmen’s, repairmen’s, and mechanics’
liens and other similar Encumbrances, in each case in respect of obligations not
overdue for a period of more than thirty (30) days or which are being contested
in good faith by appropriate proceedings.
 
(vi) Utility deposits and pledges or deposits in connection with worker’s
compensation, unemployment insurance and other social security legislation.
 
(vii) Encumbrances arising under Capital Leases.
 
(viii) Encumbrances resulting from the sale, transfer and assignment of retail
Accounts to credit card processors.
 
(ix) Deposits to secure the performance of bids, tenders, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business, all to the extent such obligations are otherwise
permitted hereunder.
 
(x) Encumbrances on Equipment of a Person which becomes a Subsidiary after the
date hereof pursuant to, and Equipment acquired in connection with, a Permitted
Acquisition, provided that (A) such Encumbrances existed at the time such Person
became a Subsidiary or such Equipment was acquired and were not created in
anticipation of the acquisition, and (B) any such Encumbrance does not cover any
other assets of such Person after it became a Subsidiary or any other assets of
the Loan Parties after such Equipment was acquired, and (C) such Encumbrance
does not secure any Indebtedness other than Indebtedness existing immediately
prior to the time such Person became a Subsidiary or the time of such
acquisition.
 
 
 
-41-

--------------------------------------------------------------------------------

 
 
 
(xi) Encumbrances consisting of the right of setoff of a customary nature or
bankers’ liens on amounts on deposit incurred in the ordinary course of
business.
 
(xii) Encumbrances on goods in favor of customs and revenue authorities which
secure the payment of customs duties in connection with the importation of such
goods, which obligations are not overdue.
 
(xiii) Encumbrances constituting precautionary filings by lessors and bailees
with respect to assets which are leased or entrusted to a Loan Party but in
which assets such Loan Party has mere possessory rights.
 
(xiv) Encumbrances arising from judgments which do not result in an Event of
Default under Section 10-10 hereof.
 
(b) No Loan Party has or shall have possession of any property on consignment.
 
(c) No Loan Party shall acquire or obtain the right to use any Equipment, the
acquisition or right to use of which Equipment is otherwise permitted by this
Agreement, in which Equipment any third party has an interest, except for:
 
(i) Equipment which is merely incidental to the conduct of a Loan Party’s
business.
 
(ii) Equipment, the acquisition or right to use of which has been consented to
by the Lender, which consent may be conditioned upon the Lender’s receipt of
such agreement with the third party which has an interest in such Equipment as
is satisfactory to the Lender.
 
(iii) Equipment, the acquisition of which is permitted pursuant to  Section
4-7(c) hereof or which is the subject of an operating lease (but not Capital
Leases).
 
4-7. Indebtedness.  No Loan Party has or shall hereafter have any Indebtedness
with the exceptions of:
 
(a) Any Indebtedness to the Lenders.
 
(b) The Indebtedness (if any) listed on EXHIBIT 4-7, annexed hereto.
 
(c) Capital Lease obligations and purchase money Indebtedness not to exceed the
aggregate principal amount outstanding in excess of $25,000,000.00, and
extensions, renewals and refinancings thereof  on terms no less favorable in any
material respect to the Loan Parties than the Indebtedness or Capital Lease
being refinanced.
 
(d) Subordinated Indebtedness.
 
 
 
-42-

--------------------------------------------------------------------------------

 
 
 
(e) Other Indebtedness not to exceed $50,000,000.00 outstanding at any time.
 
4-8. Insurance Policies.
 
(a) EXHIBIT 4-8, annexed hereto, is a schedule of all material insurance
policies owned by the Loan Parties or under which the Loan Parties are the named
insured as of the date hereof .  Each of such policies is in full force and
effect.  None of the issuers (to the Borrower’s knowledge) of any such policy,
have provided notice that the Loan Parties are in default or violation of any
such policy.
 
(b) The Loan Parties shall have and maintain at all times insurance covering
such risks, in such amounts, containing such terms, in such form, for such
periods, and written by such companies as may be reasonably satisfactory to the
Lender .  The coverage reflected on EXHIBIT 4-8 presently satisfies the
foregoing requirements, it being recognized by the Loan Parties, however, that
such requirements may change hereafter to reflect changing circumstances.  All
insurance carried by the Loan Parties shall provide for a minimum of fourteen
(14) days’ written notice of cancellation to the Lender and all such insurance
which covers the Collateral shall include an endorsement in favor of the Lender,
as loss payee and additional insured, which endorsement shall provide that the
insurance, to the extent of the Lender’s interest therein, shall not be impaired
or invalidated, in whole or in part, by reason of any act or neglect of the Loan
Parties or by the failure of the Loan Parties to comply with any warranty or
condition of the policy.  In the event of the failure by the Loan Parties to
maintain insurance as required herein, the Lender , at its option, may obtain
such insurance, provided, however, the Lender’s obtaining of such insurance
shall not constitute a cure or waiver of any Event of Default occasioned by the
Loan Parties’ failure to have maintained such insurance.  The Loan Parties shall
furnish to the Lender certificates or other evidence satisfactory to the Lender
regarding compliance by the Loan Parties with the foregoing insurance
provisions.
 
(c) After the occurrence, and during the continuance, of an Event of Default,
the Loan Parties shall each advise the Lender of each claim made by a Loan Party
under any policy of insurance which covers the Collateral and will permit the
Lender, at the Lender’s option in each instance, to the exclusion of the Loan
Parties, to conduct the adjustment of each such claim. The Loan Parties each
hereby appoint the Lender as such Loan Party’s attorney in fact, exercisable
after the occurrence, and during the continuance, of an Event of Default, to
obtain, adjust, settle, and cancel any insurance described in this section and
to endorse in favor of the Lender any and all drafts and other instruments with
respect to such insurance.  This appointment, being coupled with an interest, is
irrevocable until this Agreement is terminated by a written instrument executed
by a duly authorized officer of the Lender.  The Lender shall not be liable on
account of any exercise pursuant to said power except for any exercise in actual
willful misconduct and bad faith.  The Lender may apply any proceeds of such
insurance against the Liabilities, whether or not such have matured, in such
order of application as the Lender may determine.
 
4-9. Licenses.  Each material license, distributorship, franchise, and similar
agreement issued to, or to which a Loan Party is a party is in full force and
effect.  To the Borrower’s knowledge, no party to any such license or agreement
is in default or violation thereof. No Loan Party has received any notice or
threat of cancellation of any such license or agreement.
 
 
 
-43-

--------------------------------------------------------------------------------

 
 
 
4-10. Leases.  EXHIBIT 4-10, annexed hereto, is a schedule of all presently
effective Capital Leases (other than Capital Leases the total obligations under
which do not aggregate more than $100,000).  EXHIBIT 4-5 includes a list of all
other presently effective Leases.  Each of such Leases and Capital Leases
presently is in full force and effect.  As of the date hereof, no party to any
such Lease or Capital Lease is in default or violation in any material respect
of any such Lease or Capital Lease (for which the Loan Party has not received an
indemnification from the Seller) and no Loan Party has received any notice or
threat of cancellation of any such Lease or Capital Lease.  Each Loan Party
hereby authorizes the Lender at any time and from time to time after the
occurrence, and during the continuance, of an Event of Default to contact any of
the Loan Party’s landlords in order to confirm the Loan Party’s continued
compliance with the terms and conditions of the Lease(s) between such Loan Party
and that landlord and to discuss such issues, concerning the Loan Party’s
occupancy under such Lease(s), as the Lender  may determine.
 
4-11. Requirements of Law.  Each Loan Party is in compliance with, and shall
hereafter comply with and use its respective assets in compliance with, all
Requirements of Law, except to the extent that such non-compliance would not
reasonably be expected to have a Material Adverse Effect.  No Loan Party has
received any notice of any material violation of any Requirement of Law, which
violation has not been cured or otherwise remedied.
 
4-12. Maintain Properties.  The Loan Parties each shall:
 
(a) Keep the Collateral in good order and repair (ordinary reasonable wear and
tear and insured casualty excepted).
 
(b) Not suffer or cause the waste or destruction of any material part of the
Collateral.
 
(c) Not use any of the Collateral in violation of any policy of insurance
thereon.
 
(d) Not sell, lease, or otherwise dispose of any of the Collateral, other than
the following:
 
(i) The sale of Inventory in compliance with this Agreement.
 
(ii) as long as no Event of Default exists or would arise as a result thereof,
the disposal of Equipment which is obsolete, worn out, or damaged beyond repair,
which Equipment is replaced to the extent necessary to preserve or improve the
operating efficiency of the Loan Parties .
 
(iii) The surrender, disposition, or expiration of Collateral (such as
trademarks and copyrights) no longer used or useful for the conduct of the Loan
Parties’ businesses in the ordinary course.
 
(iv) The turning over to the Lender of all Receipts as provided herein.
 
 
 
-44-

--------------------------------------------------------------------------------

 
 
 
(v) The transfer , sale and assignment of retail Accounts to credit card
processors.
 
4-13. Pay Taxes/Tax Shelter Regulations.
 
(a) Except as disclosed on EXHIBIT 4-13, (i) all tax returns (federal, state,
local or foreign) that relate to or include any Loan Party and that are due on
or before the date hereof, taking into account any extensions for the filing
thereof, have been or will be prepared and timely filed in accordance in all
material respects with applicable Requirements of Law, (ii) all such tax returns
are or will be correct and complete insofar as they relate to the Loan Parties,
and (iii) all taxes (federal, state, local or foreign) for which a Loan Party
may be liable that are due (whether or not shown on any tax return) have been or
will be paid in full.
 
(b) Each Loan Party has, and hereafter shall: pay, as they become due and
payable, all taxes and unemployment contributions and other charges of any kind
or nature levied, assessed or claimed against such Loan Party, or the Collateral
by any person or entity whose claim could result in an Encumbrance upon any
asset of any Loan Party or by any governmental authority, except to the extent
such taxes are being contested by a Loan Party in good faith, and adequate
reserves are being maintained therefor on Loan Parties books in accordance with
GAAP; properly exercise any trust responsibilities imposed upon a Loan Party by
reason of withholding from employees’ pay or by reason of a Loan Party’s receipt
of sales tax or other funds for the account of any third party; timely make all
contributions and other payments as may be required pursuant to any Employee
Benefit Plan now or hereafter established by the Loan Parties; and timely file
all tax and other returns and other reports with each governmental authority to
whom a Loan Party is obligated to so file, in each case, taking into account any
applicable extension periods.
 
(c) At its option, after the occurrence, and during the continuance, of a
Suspension Event, the Lender may, but shall not be obligated to, pay any taxes,
unemployment contributions, and any and all other charges levied or assessed
upon a Loan Party, or the Collateral by any person or entity or governmental
authority, and make any contributions or other payments on account of a Loan
Party’s Employee Benefit Plan as the Lender, in the Lender’s discretion, may
deem necessary or desirable, to protect, maintain, preserve, collect, or realize
upon any or all of the Collateral or the value thereof or any right or remedy
pertaining thereto, provided, however, the Lender’s making of any such payment
shall not constitute a cure or waiver of any Event of Default occasioned by a
Loan Party’s  failure to have made such payment.
 
(d) The Borrower does not intend to treat the Revolving Credit and the L/Cs and
the transactions related thereto as being “reportable transactions” (within the
meaning of Treasury Regulation Section 1.6011-4).  In the event the Borrower
determines to take any action inconsistent with such intention, it will promptly
notify the Lender thereof.  If the Borrower so notifies the Lender, the Borrower
acknowledges that the Lender may treat the Revolving Credit and/or its interest
in the L/Cs as part of a transaction that is subject to Treasury Regulation
Section 301.6112-1, and the Lender, will maintain the lists and other records
required by such Treasury Regulation.
 
 
 
-45-

--------------------------------------------------------------------------------

 
 
 
4-14. No Margin Stock.  No Loan Party is engaged in the business of extending
credit for the purpose of purchasing or carrying any margin stock (within the
meaning of Regulations U,T, and X of the Board of Governors of the Federal
Reserve System of the United States).  No part of the proceeds of any borrowing
hereunder will be used at any time to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock.
 
4-15. ERISA.  From and after the date hereof, none of the Loan Parties nor any
ERISA Affiliate shall, in any manner which could reasonably be expected to have
a Material Adverse Effect:
 
(a) Fail to comply in all material respects with any Employee Benefit Plan.
 
(b) Fail timely to file all reports and filings required by ERISA to be filed by
a Loan Party.
 
(c) Engage in any non-exempt “prohibited transactions” (as described in ERISA).
 
(d) Engage in, or commit, any act such that a tax or penalty could be imposed
upon the Loan Parties on account thereof pursuant to ERISA.
 
(e) Accumulate any material funding deficiency within the meaning of Section 302
of ERISA.
 
(f) Terminate any Employee Benefit Plan such that a lien could be asserted
against any assets of the Loan Parties on account thereof pursuant to ERISA.
 
(g) Be a member of, contribute to, or have any obligation under any Employee
Benefit Plan which is a multiemployer plan within the meaning of Section
4001(a)(3) of ERISA.
 
4-16. Hazardous Materials.
 
(a) Other than matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party has ever:
 
(i) Been legally responsible for any release or threat of release of any
Hazardous Material.
 
(ii) Received notification of any release or threat of release of any Hazardous
Material from any site or vessel occupied or operated by a Loan Party and/or of
the incurrence of any expense or loss in connection with the assessment,
containment, or removal of any release or threat of release of any Hazardous
Material from any such site or vessel.
 
(b) The Loan Parties each shall:
 
 
 
-46-

--------------------------------------------------------------------------------

 
 
 
(i) Dispose of any Hazardous Material only in compliance with all Environmental
Laws, except for dispositions which could not reasonably be expected to have a
Material Adverse Effect.
 
(ii) Not store on any site or vessel occupied or operated by a Loan Party and
not transport or arrange for the transport of any Hazardous Material, except if
such storage or transport is in the ordinary course of the Loan Parties’
business and is in compliance with all Environmental Laws or could not
reasonably be expected to have a Material Adverse Effect.
 
(c) The Loan Parties shall provide the Lender with written notice upon such Loan
Party obtaining knowledge of any incurrence of any expense or loss by any
governmental authority or other Person in connection with the assessment,
containment, or removal of any Hazardous Material, for which expense or loss a
Loan Party may be liable, other than expense or loss that could not reasonably
be expected to have a Material Adverse Effect.
 
4-17. Litigation.  Except as described in EXHIBIT 4-17, annexed hereto, there is
not presently pending or threatened by or against the Loan Parties any suit,
action, proceeding, or investigation which, if determined adversely to the Loan
Parties, would have a material adverse effect upon the Loan Parties ‘s financial
condition or ability to conduct its business as such business is presently
conducted or is contemplated to be conducted in the foreseeable future.
 
4-18. Dividends or Investments.  No Loan Party shall:
 
(a) Pay any dividend or make any other distribution (whether in cash, securities
or other property) with respect to any class of its capital stock, or make any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any or its capital stock or any
option, warrant or other right to acquire such capital stock except by a
Guarantor to the Borrower or unless the Liquidity Requirements are satisfied.
 
(b) Intentionally Omitted.
 
(c) Except as provided in Section 4-25 or with respect to Permitted
Acquisitions, invest in or purchase any stock or securities or rights to
purchase any such stock or securities, of any corporation or other entity.
 
(d) Merge or consolidate or be merged or consolidated with or into any other
corporation or other entity, other than (i) the merger of any of the Borrower’s
Subsidiaries with and into the Borrower, and (ii) in connection with any
Permitted Acquisitions.
 
(e) Consolidate any of a Loan Party’s operations with those of any other
corporation or other entity, except in connection with any Permitted
Acquisition.
 
(f) Organize or create any Subsidiary, other than in connection with a Permitted
Acquisition and only if (i) such Subsidiary guarantees the repayment of the
Liabilities and (ii) such Subsidiary grants the Lender a first priority
Encumbrance (subject to Permitted Encumbrances) on all of its assets, all of the
foregoing satisfactory in form and substance to the Lender.
 
 
 
-47-

--------------------------------------------------------------------------------

 
 
 
(g) Subordinate any debts or obligations owed to a Loan Party by any third party
to any other debts owed by such third party to any other Person.
 
(h) Acquire any assets other than Permitted Acquisitions, by the making of
Capital Expenditures to the extent permitted hereunder, and other than in the
ordinary course and conduct of the Loan Parties business permitted under Section
4-21 hereof.
 
4-19. Loans.  No Loan Party shall make any loans or advances to, nor acquire the
Indebtedness of, any Person, provided, however, the foregoing does not prohibit
any of the following:
 
(a) Advance payments made to the Loan Parties’ suppliers in the ordinary course.
 
(b) Advances to a Loan Party’s officers, employees, and salespersons with
respect to reasonable expenses to be incurred by such officers, employees, and
salespersons for the benefit of such Loan Party in the ordinary course of
business, which expenses are properly substantiated by the person seeking such
advance and properly reimbursable by such Loan Party.
 
(c) Advances on account of sales of Inventory in the ordinary course of business
made on credit and all Accounts arising therefrom.
 
(d) Provided that the Liquidity Requirements have been satisfied, loans and/or
Investment in or to Aeropostale Canada.
 
(e) Loans and/or Investments by one Loan Party to another in the ordinary course
of business.
 


4-20. Protection of Assets.  The Lender, in the Lender’s reasonable discretion,
and from time to time, may discharge any tax or Encumbrance on any of the
Collateral, or take any other action that the Lender may deem necessary to
repair, insure, maintain, preserve, collect, or realize upon any of the
Collateral.  The Lender shall not have any obligation to undertake any of the
foregoing and shall have no liability on account of any action so undertaken
except where there is a specific finding in a judicial proceeding (in which the
Lender has had an opportunity to be heard), from which finding no further appeal
is available, that the Lender had acted in actual bad faith or in a grossly
negligent manner.  The Borrower shall pay to the Lender, on demand, or the
Lender, in its reasonable discretion, may add to the Loan Account, all amounts
paid or incurred by the Lender pursuant to this section.  The obligation of the
Borrower to pay such amounts is a Liability.
 
4-21. Line of Business.No Loan Party shall engage in any business other than the
business in which it is currently engaged (which is agreed to be the design,
sourcing, marketing, distribution and sale of apparel products and accessories
and the licensing of trade names, trademarks and intellectual property to third
Persons in connection with the foregoing), any business reasonably related
thereto or any business or activity that is reasonably similar or complementary
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto.
 
 
 
-48-

--------------------------------------------------------------------------------

 
 
 
4-22. Affiliate Transactions.  No Loan Party shall make any payment, nor give
any value to any Related Entity except for goods and services actually purchased
by such Loan Party from, or sold by such Loan Party to, such Related Entity for
a price and on terms which shall not be less favorable to the Loan Party from
those which would have been charged in an arms length transaction, except:
 
(a)  until the occurrence, and during the continuance, of an Event of Default,
the Loan Parties may (a) pay management fees at the times and in the amounts,
and (b) may maintain and make payments with respect to those transactions, in
each case as set forth in EXHIBIT 4-22 hereof;
 
(b) transactions in the ordinary course of business among the Loan Parties;
 
(c) provided that the Liquidity Requirements have been satisfied, loans to,
payments to, or Investments in Aeropostale Canada.
 
4-23. Additional Assurances.
 
(a) Except as set forth on EXHIBIT 4-23, no Loan Party is the owner of, nor has
it any interest in, any property or asset which, immediately upon the
satisfaction of the conditions precedent to the effectiveness of the credit
facility contemplated hereby (Article 3) will not be subject to a perfected
security or other collateral interest in favor of the Lender (subject only to
Permitted Encumbrances) to secure the Liabilities.
 
(b) Except as set forth on EXHIBIT 4-23, no Loan Parties will hereafter acquire
any asset or any interest in property which is not, immediately upon such
acquisition, subject to such a perfected security or other collateral interest
in favor of the Lender to secure the Liabilities (subject only to Permitted
Encumbrances).
 
(c) The Loan Parties shall each execute and deliver to the Lender such
instruments, documents, and papers, and shall do all such things from time to
time hereafter as the Lender may reasonably request to carry into effect the
provisions and intent of this Agreement; to protect and perfect the Lender’s
security interests in the Collateral; and to comply in all material respects
with all applicable statutes and laws, and facilitate the collection of the
Receivables Collateral.  The Loan Parties shall each execute all such
instruments as may be reasonably required by the Lender with respect to the
recordation and/or perfection of the security interests created herein.
 
(d) Each Loan Party hereby designates the Lender as and for such Loan Party’s
true and lawful attorney, with full power of substitution, to sign and file any
financing statements in order to perfect or protect the Lender’s security and
other collateral interests in the Collateral.
 
 
 
-49-

--------------------------------------------------------------------------------

 
 
 
(e) To the full extent permitted by applicable law, a carbon, photographic, or
other reproduction of this Agreement or of any financing statement or other
instrument executed pursuant to this Section 4-23 shall be sufficient for filing
to perfect the security interests granted herein.
 
(f) On or before January 30, 2008 the Borrower shall cause Aeropostale Canada to
execute such documents and take such steps as the Lender reasonably request in
order for Aeropostale Canada to become a Guarantor hereunder and to have its
assets included in the Borrowing Base.
 
4-24. Adequacy of Disclosure.
 
(a) All financial statements for periods after the date hereof which are
furnished to the Lender by the Loan Parties shall be prepared in accordance with
GAAP consistently applied and present fairly, in all material respects, the
condition of the Loan Parties at the date(s) thereof and the results of
operations and cash flows for the period(s) covered.
 
(b) Intentionally Omitted
 
(c) As of the Second Amendment Effective Date, no Loan Party has any contingent
obligations or obligation under any Lease or Capital Lease which is not noted in
the Loan Party’s financial statements furnished to the Lender prior to the
execution of this Agreement.
 
(d) No document, instrument, agreement, or paper now or hereafter given the
Lender by or on behalf of a Loan Party in connection with the execution of this
Agreement by the Lender contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary in order
to make the statements therein not misleading.  There is no fact known to a Loan
Party which has, or which, in the foreseeable future would reasonably be
expected to have, a material adverse effect on the financial condition of the
Loan Parties which has not been disclosed in writing to the Lender.
 
4-25. Investments.  As long as no Cash Dominion Event exists, the Loan Parties
may make investments consisting of Cash Equivalents maintained at such bank(s)
as the Borrower may select.
 
4-26. Prepayments of Indebtedness.
 
No Loan Party will make or agree to pay or make, directly or indirectly, any
payment or other distribution (whether in cash securities or other property) of
or in respect of principal of or interest on any Indebtedness, including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:
 
(a) as long as no Event of Default has occurred and is continuing or would
result therefrom, mandatory payments and prepayments of interest and principal
as and when due in respect of any Indebtedness permitted hereunder, excluding
any Subordinated Indebtedness;
 
 
 
-50-

--------------------------------------------------------------------------------

 
 
 
(b)  payments on account of Subordinated Indebtedness to the extent permitted
under any subordination agreement or provisions governing such Indebtedness;
 
(c) voluntary prepayments of Indebtedness permitted hereunder (other than
Subordinated Indebtedness) as long as the Liquidity Requirement is satisfied;
and
 
(d) refinancings of Indebtedness to the extent permitted under this Agreement.
 
4-27. Other Covenants.No Loan Party shall indirectly do or cause to be done any
act which, if done directly by a Loan Party, would breach any covenant contained
in this Agreement.
 
Article 5 - Financial Reporting and Performance Covenants:
 
5-1. Maintain Records.  The Borrower shall, and shall cause each Guarantor to:
 
(a) At all times, keep proper books of account, in which full, true, and
accurate entries shall be made of all of the Loan Parties’ transactions, all in
accordance with GAAP, applied consistently with all prior periods, to fairly
reflect, in all material respects, the financial condition of the Loan Parties
at the close of, and its results of operations for, the periods in question.
 
(b) Timely provide the Lender with those financial reports, statements, and
schedules required by this Article 5 or otherwise, each of which reports,
statements and schedules shall be prepared, to the extent applicable, in
accordance with GAAP (but for the absence of footnotes and year end
adjustments), applied consistently with all prior periods, to fairly reflect, in
all material respects, the financial condition of the Loan Parties at the close
of, and their results of operations for, the period(s) covered therein.
 
(c) At all times, keep accurate (in all material respects) and current records
of the Collateral including, without limitation, accurate current stock, cost,
and sales records of its respective Inventory, accurately and sufficiently
itemizing and describing the kinds, types, and quantities of Inventory and the
cost and selling prices thereof.
 
(d) At all times, retain independent certified public accountants who are
reasonably satisfactory to the Lender and instruct such accountants to fully
cooperate with, and be available to, the Lender to discuss a Loan Party’s
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such accountants, as
may be raised by the Lender.
 
(e) Not change a Loan Party’s fiscal year for book accounting purposes, except
in connection with an initial public offering of the Borrower’s capital stock.
 
5-2. Access to Records.
 
(a) The Borrower shall, and shall cause each Guarantor to, afford the Lender and
the Lender’s representatives with access from time to time, during normal
business hours and, unless an Event of Default exists, upon reasonable notice,
as the Lender and such representatives may require to all properties owned by or
over which a Loan Party has control.  The Lender and the Lender’s
representatives shall have the right, and the Borrower will, and will cause each
Guarantor to, permit the Lender and such representatives from time to time as
the Lender and such representatives may request, during normal business hours
and, unless an Event of Default exists, upon reasonable notice, to examine,
inspect, copy, and make extracts from any and all of the Loan Parties’ books,
records, electronically stored data, papers, and files pertaining to its
business operations, financial information or the Collateral.  The Borrower
shall, and shall cause the Guarantor to, make copying facilities reasonably
available to the Lender.
 
 
 
-51-

--------------------------------------------------------------------------------

 
 
 
(b) The Borrower for itself, and as the sole shareholder or member, as
applicable, of each Guarantor , hereby authorizes the Lender and the Lender’s
representatives to:
 
(i) Inspect, copy, duplicate, review, cause to be reduced to hard copy, run off,
draw off, and otherwise use any and all computer or electronically stored
information or data which relates to the Loan Parties, whether in the possession
of a Loan Party or in the possession of any service bureau, contractor,
accountant, or other person, (and the Loan Parties each directs any such service
bureau, contractor, accountant, or other person fully to cooperate with the
Lender and the Lender’s  representatives with respect thereto), provided that,
except as set forth in Section 5-10 hereof, such inspections and reviews shall
not be undertaken by the Lender as long as no Event of Default then exists and
is continuing.
 
(ii) Verify at any time the Collateral or any portion thereof, including
verification with Account Debtors, and/or with each Loan Party’s computer
billing companies, collection agencies, and accountants and to sign the name of
the Loan Party on any notice to such Loan Party’s Account Debtors or
verification of the Collateral, provided that, as long as no Event of Default
exists and is continuing, the form and content of any such verification letters
shall be subject to the prior approval of the Borrower (whose consent shall not
be unreasonably withheld or delayed).
 
5-3. Prompt Notice to Lender.
 
(a) The Borrower shall, and shall cause each Guarantor to, provide the Lender
with written notice promptly upon the occurrence of any of the following events,
which written notice shall be with reasonable particularity as to the facts and
circumstances in respect of which such notice is being given:
 
(i) Any change in a Loan Party’s executive officers.
 
(ii) The completion of any physical count of a Loan Party’s Inventory (together
with a copy of the certified results thereof).
 
(iii) Any ceasing of any Loan Party making of payment, in the ordinary course,
to a material portion (in amount or number) of its creditors.
 
(iv) Any failure by a Loan Party to pay rent at any of the locations, which
failure continues for more than twenty (20) Business Days following the day on
which such rent first came due, except for Leases for such locations which have
been terminated or abandoned by a Loan Party.
 
 
 
-52-

--------------------------------------------------------------------------------

 
 
 
(v) Any material change in the business, operations, or financial affairs of a
Loan Party.
 
(vi) The occurrence of any Suspension Event, that has not been cured by the Loan
Parties or waived by the Lender.
 
(vii) Any decision on the part of a Loan Party to discharge a Loan Party’s
present independent accountants or any withdrawal or resignation by such
independent accountants from their acting in such capacity (as to which, see
Subsection 5-1(d)).
 
(viii) Any litigation which, if determined adversely to a Loan Party, would
reasonably be expected to have a material adverse effect on the financial
condition of such Loan Party.
 
(ix) The acquisition by a Loan Party of any Commercial Tort Claim.
 
(x) The intention by Borrower to treat the Revolving Credit and/or the L/Cs and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4), by delivering a duly completed copy of
IRS Form 8886 or any successor form.
 
(b) The Borrower shall, and shall cause each Guarantor to, provide the Lender,
when received by the Borrower or Guarantor, with a copy of any management letter
or similar communications from any accountant of the Borrower or Guarantor.
 
5-4. Intentionally Omitted.
 
5-5. Borrowing Base Certificates.  Monthly, within seven (7) days after the end
of the Borrower’s prior fiscal month, the Borrower shall provide the Lender with
a certificate in the form of Exhibit 5-5 (a “Borrowing Base Certificate”)
showing the Borrowing Base as of the close of business on the last day of the
Borrower’s immediately preceding fiscal month, each such Certificate to be
certified as complete and correct on behalf of the Borrower by a Responsible
Officer of the Borrower.
 
5-6. Monthly Reports.  Only if a Cash Dominion Event exists, within twenty (20)
days following the end of each of the Borrower’s fiscal months, the Borrower
shall provide the Lender with original counterparts of an internally prepared
financial statement of the Loan Parties’ financial condition and the results of
their respective operations for, the period ending with the end of the subject
month, which financial statement shall include, at a minimum, a balance sheet,
income statement (on a “consolidated” basis), cash flow and comparison of same
store sales for the corresponding quarter of the then immediately previous year,
as well as to the Business Plan, and management’s analysis and discussion of the
operating results reflected therein.
 
5-7. Quarterly Reports.  Within forty-five (45) days following the end of each
of the Borrower’s fiscal quarters, the Borrower shall provide the Lender with
original counterparts of an internally prepared financial statement of the Loan
Parties’ financial condition and the results of their respective operations for,
the period ending with the end of the subject quarter, which financial statement
shall include, at a minimum, a balance sheet, income statement (on a
“consolidated” basis), cash flow and comparison of same store sales for the
corresponding quarter of the then immediately previous year, as well as to the
Business Plan, and management’s analysis and discussion of the operating results
reflected therein.  The delivery either electronically or in paper to the Lender
of the Borrower’s Form 10Q or Form 10K, as the case may be, which is filed with
the Securities and Exchange Commission shall satisfy the Borrower’s obligations
under this Section 5-7.
 
 
 
-53-

--------------------------------------------------------------------------------

 
 
 
5-8. Annual Reports.
 
(a) Annually, within ninety (90) days following the end of the Borrower’s fiscal
year, the Borrower shall furnish the Lender with an original signed counterpart
of the Borrower’s consolidated annual financial statement, which statement shall
have been prepared by, and bear the unqualified opinion of, the Borrower’s
independent certified public accountants (i.e. said statement shall be
“certified” by such accountants).  Such annual statement shall include, at a
minimum (with comparative information for the then prior fiscal year) a balance
sheet, income statement, statement of changes in shareholders’ equity, and cash
flows.  The delivery either electronically or in paper to the Lender of the
Borrower’s Form 10K which is filed with the Securities and Exchange Commission
shall satisfy the Borrower’s obligations under this Section 5-8(a).
 
(b) No later than the earlier of fifteen (15) days prior to the end of each of
the Borrower’s fiscal years or the date on which such accountants commence their
work on the preparation of the Borrower’s annual financial statement, the
Borrower shall give written notice to such accountants (with a copy of such
notice, when sent, to the Lender) that:
 
(i) Such annual financial statement will be delivered by the Borrower to the
Lender.
 
(ii) It is an intention of the Loan Parties, in their engagement of such
accountants, to satisfy the financial reporting requirements set forth in this
Article 5.
 
(iii) The Loan Parties have been advised that the Lender will rely thereon with
respect to the administration of, and transactions under, the credit facility
contemplated by this Agreement.
 
(c) Each annual statement shall be accompanied by such accountant’s Certificate
indicating that, in the preparation of such annual statement, such accountants
did not conclude that any Suspension Event had occurred during the subject
fiscal year (or if one or more had occurred, the facts and circumstances
thereof).
 
5-9. Intentionally Omitted.
 
5-10. Inventories, Appraisals, and Audits.
 
(a) The Lender, at the expense of the Borrower, may observe each physical count
and/or inventory of so much of the Collateral as consists of Inventory which is
undertaken on behalf of, and at the request of, a Loan Party.
 
 
 
-54-

--------------------------------------------------------------------------------

 
 
 
(b) The Loan Parties, at their own expense, shall cause not less than one (1)
physical inventory to be undertaken in each twelve (12) month period during
which this Agreement is in effect to be conducted by a national third party
inventory taker.
 
(i) The Loan Parties shall provide the Lender with a copy of the final results
of each such inventory (as well as of any other physical inventory undertaken by
a Loan Party) within fourteen (14) days following the completion of such
inventory.
 
(ii) The Borrower shall provide the Lender with a reconciliation of the results
of each such inventory (as well as of any other physical inventory undertaken by
a Loan Party) to the Loan Party’s books and records within forty-five (45) days
following completion of such inventory.
 
(iii) The Lender, in its discretion, following the occurrence, and during the
continuance, of a Suspension Event, may cause such additional inventories to be
taken as the Lender determines (each, at the expense of the Borrower).
 
(c) Upon the Lender’s request from time to time, the Borrower shall, and shall
cause each Guarantor to, permit the Lender to obtain appraisals conducted by
such appraisers as are satisfactory to the Lender and using a methodology
similar in scope and nature as was undertaken on behalf of the Lender prior to
the effectiveness of this Agreement.  Without limiting the foregoing, the Lender
may obtain periodic Inventory liquidation analyses performed by Hilco/Great
American Group or another liquidation analysis firm selected by the Lender;
provided that the expense for any such appraisals shall be borne by the Lender
(except as provided in the final two sentences of this clause), unless and until
the Aggregate Outstandings exceed, or are anticipated to exceed,
$75,000,000.  At any time after the Aggregate Outstandings exceed, or are
anticipated to exceed, $75,000,000, the Lender shall have the right to undertake
two appraisals, at the Loan Parties’ expense, in each twelve month
period.  After the occurrence and during the continuance of an Event of Default,
all such appraisals shall be undertaken at the Loan Parties’ expense.
 
(d) Upon the Lender’s request from time to time, the Borrower shall, and shall
cause each Guarantor to, permit the Lender to conduct commercial finance audits
of the Borrower’s and Guarantor’s books and records using a methodology similar
in scope and nature as was undertaken on behalf of the Lender prior to the
effectiveness of this Agreement, provided that the expense for any such audits
shall be borne by the Lender (except as provided in the final two sentences of
this clause), unless and until the Aggregate Outstandings exceed, or are
anticipated to exceed, $75,000,000.  At any time after the Aggregate
Outstandings exceed, or are anticipated to exceed, $75,000,000, the Lender shall
have the right to undertake two audits, at the Loan Parties’ expense, in each
twelve month period.  After the occurrence and during the continuance of an
Event of Default, all such audits shall be undertaken at the Loan Parties’
expense.
 
(e) Intentionally Omitted.
 
 
 
-55-

--------------------------------------------------------------------------------

 
 
 
5-11. Additional Financial Information.
 
(a) In addition to all other information required to be provided pursuant to
this Article 5, the Borrower promptly shall provide the Lender (and shall cause
each Guarantor and any other guarantor of the Liabilities to also provide the
Lender), with such other and additional information concerning the Borrower or
Guarantor, the Collateral, the operation of the Borrower’s or Guarantor’s
business, and the Borrower’s or Guarantor’s) financial condition, including
original counterparts of financial reports and statements, as the Lender may
from time to time reasonably request from the Borrower.
 
(b) The Borrower may provide the Lender, at the Lender’s discretion, from time
to time hereafter, with updated projections of the Loan Parties’ anticipated
performance and operating results.
 
(c) In all events, the Borrower, no sooner than ninety (90) nor later than
thirty (30) days prior to the end of each of the Borrower’s fiscal years, shall
furnish the Lender with an updated and extended balance sheet, income statement,
cash flow statement (including an Availability model), prepared on a monthly
basis and which shall go out at least through the end of the then next fiscal
year. Together with such updated and extended projections, the Borrower shall
deliver to the Lender a description of the methodology and assumptions upon
which the projections were prepared.
 
(d) The Loan Parties each recognizes that all appraisals, inventories, analysis,
financial information, and other materials which the Lender may obtain, develop,
or receive with respect to the Loan Parties is confidential to the Lender and
that, except as otherwise provided herein, no Loan Party is entitled to receipt
of any of such appraisals, inventories, analysis, financial information, and
other materials, nor copies or extracts thereof or therefrom.
 
5-12. Intentionally Omitted.
 
Article 6 - Use and Collection of Collateral:
 
6-1. Use of Inventory Collateral.
 
(a) The Borrower shall not, and shall cause each Guarantor not to engage in any
sale of the Inventory other than for fair consideration in the conduct of the
Borrower’s or Guarantor’s business in the ordinary course (other than
promotions, markdowns, and discounts in the ordinary course of business) nor
shall either engage in sales or other dispositions to creditors in reduction or
satisfaction of such creditors’ claims; sales or other dispositions in bulk; or
any use of any of the Inventory in breach of any provision of this Agreement.
Notwithstanding the foregoing, the Loan Parties may “job-out” end of season and
slow-moving Inventory, provided that the Inventory so disposed of does not
exceed five percent (5%) of the Loan Parties’ aggregate retail receipts in any
fiscal year.
 
(b) No sale of Inventory shall be on consignment, approval, or under any other
circumstances such that, with the exception of the Loan Parties’ customary
return policy applicable to the return of inventory purchased by the Loan
Parties’ retail customers in the ordinary course, such Inventory may be returned
to the Loan Parties without the consent of the Lender.
 
 
 
-56-

--------------------------------------------------------------------------------

 
 
 
6-2. Adjustments and Allowances.  A Loan Party may grant such allowances or
other adjustments to the such Loan Party’s Account Debtors as the Loan Party,
respectively, may reasonably deem to accord with sound business practice,
provided, however, the authority granted the Loan Parties pursuant to this
Section 6-2 may be limited or terminated by the Lender at any time after the
occurrence, and during the continuance, of an Event of Default in the Lender’s
discretion.
 
6-3. Validity of Accounts.
 
(a) The amount of each Account shown on the books, records, and invoices of the
Loan Parties represented as owing by each Account Debtor is and will be the
correct amount actually owing by such Account Debtor (subject to adjustments for
returned Inventory in the ordinary course of business) and shall have been fully
earned by performance by such Loan Party.
 
(b) The Lender, from time to time (at the expense of the Borrower in each
instance), may verify the validity, amount, and all other matters with respect
to the Receivables Collateral directly with Account Debtors (including without
limitation, by forwarding balance verification requests to each Loan Party’s
Account Debtors), and with each Loan Party’s accountants, collection agents, and
computer service bureaus (each of which is hereby authorized and directed to
cooperate in full with the Lender and to provide the Lender with such
information and materials as the Lender may request), provided that, as long as
no Event of Default exists and is continuing, the form and content of any such
verification letters shall be subject to the prior approval of the Borrower
(whose consent shall not be unreasonably withheld or delayed).
 
(c) No Loan Party has knowledge of any impairment of the validity or
collectibility of any of the Accounts (other than customary adjustments and
chargebacks in the ordinary course of business) and shall notify the Lender of
any such fact immediately after a Loan Party becomes aware of any such
impairment.
 
(d) Except as set forth in EXHIBIT 6-3, no Loan Party shall post any bond to
secure a Loan Party’s performance under any agreement to which a Loan Party is a
party nor cause any surety, guarantor, or other third party obligee to become
liable to perform any obligation of a Loan Party (other than to the Lender) in
the event of Loan Party’s failure so to perform.
 
6-4. Notification to Account Debtors.  The Lender shall have the right at any
time after the occurrence, and during the continuance, of an Event of Default,
to notify any of a Loan Party’s Account Debtors to make payment directly to the
Lender and to collect all amounts due on account of the Collateral.
 
 
 
-57-

--------------------------------------------------------------------------------

 
 
 
Article 7 - Cash Management. Payment of Liabilities:
 
7-1. Depository Accounts.
 
(a) Annexed hereto as EXHIBIT 7-1 is a Schedule of all present DDAs, which
Schedule includes, with respect to each depository (i) the name and address of
that depository; (ii) the account number(s) of the account(s) maintained with
such depository; and (iii) a contact person at such depository.
 
(b) To the extent not previously delivered to the Lender, the Borrower shall,
and shall cause each Guarantor to, deliver to the Lender, as a condition to the
effectiveness of this Agreement:
 
(i) Notification, executed on behalf of the Borrower or Guarantor, as
applicable, to each depository institution with which any DDA is maintained
(other than the Operating Account), in form reasonably satisfactory to the
Lender, of the Lender’s interest in such DDA.
 
(ii) An agreement (generally referred to as a “Blocked Account Agreement”), in
form reasonably satisfactory to the Lender, with any depository institution at
which a Blocked Account is maintained.
 
(iii) An agreement, in form reasonably satisfactory to the Lender, with any
depository institution at which the Operating Account is maintained.
 
(c) No Loan Party will establish any DDA hereafter unless, contemporaneous with
such establishment, such Loan Party, delivers to the Lender an agreement (in
form satisfactory to the Lender) executed on behalf of the depository with which
such DDA is being established.
 
7-2. Credit Card Receipts.
 
(a) Annexed hereto as EXHIBIT 7-2 is a Schedule which describes all arrangements
to which each Loan Party is a party with respect to the payment to such Loan
Party, of the proceeds of all credit card charges for sales by the Loan Party.
 
(b) To the extent not previously delivered to the Lender, the Borrower shall,
and shall cause each Guarantor to, deliver to the Lender, as a condition to the
effectiveness of this Agreement, notifications, executed on behalf of the
Borrower or such Guarantor, as applicable, to each of the Borrower’s and
Guarantor’s credit card clearinghouses and processors of notice (in form
satisfactory to the Lender), which notice provides that payment of all credit
card charges submitted by the Borrower or Guarantor to that clearinghouse or
other processor and any other amount payable to the Borrower or Guarantor by
such clearinghouse or other processor shall be directed to the Concentration
Account or as otherwise designated from time to time by the Lender.  Neither the
Borrower nor any Guarantor shall change such direction or designation except
upon and with the prior written consent of the Lender.
 
 
 
-58-

--------------------------------------------------------------------------------

 
 
 
7-3. The Concentration, Blocked, and Operating Accounts.
 
(a) The following checking accounts have been or will be established (and are so
referred to herein):
 
(i) The Concentration Account: Established by the Lender with Bank of America,
N.A.
 
(ii) The Blocked Account: Established by the Borrower with Bank of America, N.A.
 
(iii) The Operating Account:  Established by the Borrower with Bank of America,
N.A.
 
(b) The contents of each DDA, of the Operating Account, and of the Blocked
Account constitutes Collateral and Proceeds of Collateral. The contents of the
Concentration Account constitutes the Lender’s property.
 
(c) The Loan Parties:
 
(i) To the extent not previously delivered to the Lender, contemporaneously with
the execution of this Agreement, shall provide the Lender with such agreement
(generally referred to as a “Blocked Account Agreement”) of the depository with
which the Blocked Account is maintained as may be reasonably satisfactory to the
Lender;
 
(ii) To the extent not previously delivered to the Lender, contemporaneously
with the execution of this Agreement, shall provide the Lender with such
agreement of the depository with which the Operating Account is maintained as
may be reasonably satisfactory to the Lender; and
 
(iii) Shall not establish any Blocked Account or Operating Account hereafter
except upon not less than thirty (30) days prior written notice to the Lender
and the delivery to the Lender of a similar such agreement.
 
(d) The Loan Parties shall pay all fees and charges of, and maintain such
impressed balances as may be required by the Lender or by any bank in which any
account is opened as required hereby (even if such account is opened by and/or
is the property of the Lender).
 
7-4. Proceeds and Collection of Accounts.
 
(a) All Receipts constitute Collateral and proceeds of Collateral and, after the
occurrence and during the continuance of a Cash Dominion Event, shall be held in
trust by the Loan Parties for the Lender; shall not be commingled with any of a
Loan Party’s other funds; and shall be deposited and/or transferred only to the
Blocked Account.
 
 
 
-59-

--------------------------------------------------------------------------------

 
 
 
(b) After the occurrence and during the continuance of a Cash Dominion Event,
the Borrower shall cause the, and shall cause each Guarantor to, ACH or wire
transfer to the Blocked Account, no less frequently than daily (and whether or
not there is then an outstanding balance in the Loan Account) of
 
(i) the then current contents of each DDA (other than the Operating Account),
each such transfer to be net of any minimum balance, not to exceed $5,000.00, as
may be required to be maintained in the subject DDA by the bank at which such
DDA is maintained); and
 
(ii) the proceeds of all credit card charges not otherwise provided for pursuant
hereto.
 
Telephone advice (confirmed by written notice) shall be provided to the Lender
on each Business Day on which any such transfer is made.
 
(c) After the occurrence and during the continuance of a Cash Dominion Event,
whether or not any Liabilities are then outstanding, the Loan Parties shall
cause the ACH or wire transfer to the Concentration Account, no less frequently
than daily, of then entire ledger balance of the Blocked Account, net of such
minimum balance, not to exceed $5,000.00, as may be required to be maintained in
the Blocked Account by the bank at which the Blocked Account is maintained.
 
(d) After the occurrence and during the continuance of a Cash Dominion Event, in
the event that, notwithstanding the provisions of this Section 7-4, a Loan Party
receives or otherwise has dominion and control of any Receipts, or any proceeds
or collections of any Collateral, such Receipts, proceeds, and collections shall
be held in trust by such Loan Party for the Lender and shall not be commingled
with any of the Loan Party’s other funds or deposited in any account of the Loan
Party other than as instructed by the Lender.
 
7-5. Payment of Liabilities.
 
(a) On each Business Day, the Lender shall apply, towards the Liabilities, the
then collected balance of the Concentration Account (net of fees charged, and of
such impressed balances as may be required by the bank at which the
Concentration Account is maintained).
 
(b) The following rules shall apply to deposits and payments under and pursuant
to this Agreement:
 
(i) Funds shall be deemed to have been deposited to the Concentration Account on
the Business Day on which deposited, provided that notice of such deposit is
available to the Lender by 2:00 PM on that Business Day.
 
(ii) Funds paid to the Lender, other than by deposit to the Concentration
Account, shall be deemed to have been received on the Business Day when they are
good and collected funds, provided that notice of such payment is available to
the Lender by 2:00PM on that Business Day.
 
 
 
-60-

--------------------------------------------------------------------------------

 
 
 
(iii) If notice of a deposit to the Concentration Account (Section 7-5(b)(i)) or
payment (Section 7-5(b)(ii)) is not available to the Lender until after 2:00PM
on a Business Day, such deposit or payment shall be deemed to have been made at
9:00 AM on the then next Business Day.
 
(iv) All deposits to the Concentration Account and other payments to the Lender
are subject to clearance and collection.
 
(c) All payments shall be applied First to pay Liabilities other than the
principal balance of the Loan Account; Second in reduction of Base Rate Loans
until paid in full, and Third in reduction of Eurodollar Loans until paid in
full, together with any amounts which become due as a result of such payment
pursuant to Section 2-7(e) hereof; provided that at the Borrower’s option, as
long as no Event of Default then exists, the Borrower shall have the right, in
lieu of making a prepayment on account of the Eurodollar Loans, to cause any
amounts in excess of the sums required to pay the Liabilities described in
clauses First and Second, above, to be deposited with the Lender and held as
collateral for the Liabilities and applied to the payment of the applicable
Eurodollar Loans at the end of the current Interest Periods applicable thereto,
in order of maturity of such Interest Periods (or upon the occurrence, and
during the continuance, of an Event of Default, to the Liabilities in such order
and manner as the Lender, in its discretion, shall determine).
 
(d) The Lender shall transfer to the Operating Account any surplus in the
Concentration Account remaining after the application towards the Liabilities
referred to in Section 7-5(a), above (less those amount which are to be netted
out, as provided therein) provided, however, in the event that both (i) a
Suspension Event has occurred and is continuing, and (ii) one or more L/C’s are
then outstanding, the Lender may establish a funded reserve of up to 103% of the
aggregate Stated Amounts of such L/C’s.
 
7-6. The Operating Account. Except as otherwise specifically provided in, or
permitted by, this Agreement, all checks shall be drawn by the Loan Parties
upon, and other disbursements shall be made by the Loan Parties solely from, the
Operating Account.  Until the occurrence, and during the continuance, of an
Event of Default, as provided in the agreement with the depository with which
the Operating Account has been established, the Lender shall not be entitled to
exercise any dominion or control over the funds in the Operating Account.
 
Article 8 - Grant of Security Interest:
 
8-1. Grant of Security Interest.  To secure the Borrower’s prompt, punctual, and
faithful performance of all and each of the Liabilities, the Borrower hereby
grants to the Lender a continuing security interest in and to, and assigns to
the Lender, (and ratifies and confirms the Borrower’s prior grant of a security
interest to the Lender pursuant to the Existing Loan Agreement, in and to) the
following, and each item thereof, whether now owned or now due, or in which the
Borrower has an interest, or hereafter acquired, arising, or to become due, or
in which the Borrower obtains an interest, and all products, Proceeds,
substitutions, and accessions of or to any of the following (all of which,
together with any other property in which the Lender may in the future be
granted a security interest, is referred to herein as the “Collateral”):
 
 
 
-61-

--------------------------------------------------------------------------------

 
 
 
(a) All Accounts and Accounts Receivable.
 
(b) All Inventory.
 
(c) All General Intangibles, including, without limitation, all Payment
Intangibles.
 
(d) All Equipment.
 
(e) All Goods.
 
(f) All Fixtures.
 
(g) All Chattel Paper.
 
(h) All books, records, and information relating to the Collateral and/or to the
operation of the Borrower’s business, and all rights of access to such books,
records, and information, and all property in which such books, records, and
information are stored, recorded, and maintained.
 
(i) All Investment Property, Instruments, Documents, Deposit Accounts, policies
and certificates of insurance, deposits, impressed accounts, compensating
balances, money, cash, or other property.
 
(j) All Letter of Credit Rights and Supporting Obligations.
 
(k) All Commercial Tort Claims.
 
(l) All insurance proceeds, refunds, and premium rebates, including, without
limitation, proceeds of fire and credit insurance, whether any of such proceeds,
refunds, and premium rebates arise out of any of the foregoing(8-1(a) through
8-1(k)) or otherwise.
 
(m) All liens, guaranties, rights, remedies, and privileges pertaining to any of
the foregoing (8-1(a) through 8-1(l)), including the right of stoppage in
transit.
 
provided that, the Collateral shall not include leases or licenses and rights
thereunder to the extent of enforceable anti-assignment provisions therein
contained which have not been waived, provided, however, that in no event shall
the foregoing be construed to exclude from the security interest created by this
Agreement, proceeds or products of any such leases or licenses or any accounts
receivable or the right to payments due or to become due the Borrower under any
such lease or license.
 
8-2. Extent and Duration of Security Interest.  This grant of a security
interest is in addition to, and supplemental of, any security interest
previously granted by the Borrower to the Lender and shall continue in full
force and effect applicable to all Liabilities, until all Liabilities have been
paid and/or satisfied in full (other than indemnities not then due and payable,
which survive repayment of the Revolving Credit Loans and the L/Cs and
termination of the Commitments) and the security interest granted herein is
specifically terminated in writing by a duly authorized officer of the Lender
(which the Lender agrees to do upon payment and satisfaction of all such
Liabilities).
 
 
 
-62-

--------------------------------------------------------------------------------

 
 
 
Article 9 - Lender As Borrower’s Attorney-In-Fact:
 
9-1. Appointment as Attorney-In-Fact.  The Borrower hereby irrevocably
constitutes and appoints the Lender as the Borrower’s true and lawful attorney,
with full power of substitution, exercisable only after the occurrence, and
during the continuance, of an Event of Default, to convert the Collateral into
cash at the sole risk, cost, and expense of the Borrower, but for the sole
benefit of the Lender. The rights and powers granted the Lender by this
appointment include but are not limited to the right and power to:
 
(a) Prosecute, defend, compromise, or release any action relating to the
Collateral.
 
(b) Sign change of address forms to change the address to which the Borrower’s
mail is to be sent to such address as the Lender shall designate; receive and
open the Borrower’s mail; remove any Receivables Collateral and Proceeds of
Collateral therefrom and turn over the balance of such mail either to the
Borrower or to any trustee in bankruptcy, receiver, assignee for the benefit of
creditors of the Borrower, or other legal representative of the Borrower whom
the Lender determines to be the appropriate person to whom to so turn over such
mail.
 
(c) Endorse the name of the Borrower in favor of the Lender upon any and all
checks, drafts, notes, acceptances, or other items or instruments; sign and
endorse the name of the Borrower on, and receive as secured party, any of the
Collateral, any invoices, schedules of Collateral, freight or express receipts,
or bills of lading, storage receipts, warehouse receipts, or other documents of
title respectively relating to the Collateral.
 
(d) Sign the name of the Borrower on any notice to the Borrower’s Account
Debtors or verification of the Receivables Collateral; sign the Borrower’s name
on any Proof of Claim in Bankruptcy against Account Debtors, and on notices of
lien, claims of mechanic’s liens, or assignments or releases of mechanic’s liens
securing the Accounts.
 
(e) Take all such action as may be necessary to obtain the payment of any letter
of credit and/or banker’s acceptance of which the Borrower is a beneficiary.
 
(f) Repair, manufacture, assemble, complete, package, deliver, alter or supply
goods, if any, necessary to fulfill in whole or in part the purchase order of
any customer of the Borrower.
 
(g) Use, license or transfer any or all General Intangibles of the Borrower.
 
9-2. No Obligation to Act.  The Lender shall not be obligated to do any of the
acts or to exercise any of the powers authorized by Section 9-1 herein, but if
the Lender elects to do any such act or to exercise any of such powers, it shall
not be accountable for more than it actually receives as a result of such
exercise of power, provided that, if the Lender elects to use or license any
General Intangibles of the Borrower consisting of trademarks, copyrights or
similar property, the Lender shall use reasonable efforts to preserve and
maintain any such trademark, copyright or similar property (but nothing
contained herein shall obligate the Lender to undertake (or refrain from
undertaking) any specific action with respect thereto). The Lender shall not be
responsible to the Borrower for any act or omission to act pursuant to Section
9-1, except to the extent that the subject act or omission to act had been
grossly negligent or in actual bad faith.
 
 
 
-63-

--------------------------------------------------------------------------------

 
 
 
Article 10 - Events of Default:
 
The occurrence of any event described in this Article 10 shall constitute an
“Event of Default” herein.  Upon the occurrence of any Event of Default
described in Section 10-12, any and all Liabilities shall become due and payable
without any further act on the part of the Lender.  Upon the occurrence, and
during the continuance, of any other Event of Default, any and all Liabilities
shall become immediately due and payable, at the option of the Lender and
without notice or demand.  The occurrence and continuance of any Event of
Default shall also constitute, without notice or demand, a default under all
other Loan Documents, whether such Loan Documents now exist or hereafter arise.
 
10-1. Failure to Pay Revolving Credit.  The failure by the Borrower to pay any
principal amount when due under the Revolving Credit.
 
10-2. Failure To Make Other Payments.  The failure by the Borrower to pay when
due (or upon demand, if payable on demand) any payment Liability within three
(3) days of the date when due other than the principal amount under the
Revolving Credit.
 
10-3. Failure to Perform Covenant or Liability (No Grace Period).  The failure
by the Borrower to promptly, punctually, faithfully and timely perform,
discharge, or comply with any covenant or Liability not otherwise described in
Section 10-1 or Section 10-2 hereof, and included in any of the following
provisions hereof:
 
Section______Relates to______:
 
4-5                      Location of Collateral
 
4-6                      Title to Assets
 
4-7                      Indebtedness
 
4-8(b)                 Insurance Policies
 
6                          Use of Collateral
 
Article 7             Cash Management
 
10-4. Failure to Perform Covenant or Liability (Limited Grace Period).  The
failure by the Borrower, upon three (3) days written notice by the Lender, to
cure the Borrower’s failure to promptly, punctually and faithfully perform,
discharge, or comply with any covenant under Sections 4-13, 4-22, 4-23, and
Article 5 hereof.
 
10-5. Failure to Perform Covenant or Liability (Grace Period). The failure by
the Borrower, upon fifteen (15) days written notice by the Lender, to cure the
Borrower’s failure to promptly, punctually and faithfully perform, discharge, or
comply with any covenant hereunder or under any other Loan Document or with any
Liability not described in any of Sections 10-1, 10-2, 10-3 or 10-4 hereof.
 
 
 
-64-

--------------------------------------------------------------------------------

 
 
 
10-6. Misrepresentation. Any representation or warranty at any time made by the
Borrower to the Lender is not true or complete in all material respects when
given.
 
10-7. Default of Other Debt. The occurrence of any event such that any
Indebtedness of the Borrower to any creditor in excess of $10,000,000.00, other
than the Lender, could then be accelerated (whether or not the subject creditor
takes any action on account of such occurrence), provided that if such event is
waived in writing by the holder of the Indebtedness prior to the exercise of
remedies by the Lender hereunder, the occurrence of such event shall not
constitute an Event of Default hereunder.
 
10-8. Default of Leases. The occurrence of any event such that any Lease or
Leases of the Borrower could then be terminated (whether or not any or all of
the subject lessors take any action on account of such occurrence) and such
termination (individually or together with all other such terminations) could
reasonably likely have a Material Adverse Effect, provided that if such event is
waived in writing by the subject lessors prior to the exercise of remedies by
the Lender hereunder, the occurrence of such event shall not constitute an Event
of Default hereunder.
 
10-9. Uninsured Casualty Loss.The occurrence of any uninsured loss, theft,
damage, or destruction of or to any material portion of the Collateral, having
an aggregate value in excess of $1,500,000.00.
 
10-10. Judgment.  Restraint of Business.
 
(a) The entry of any uninsured judgment against the Borrower, in excess of
$5,000,000.00, individually or in the aggregate, which judgment is not satisfied
(if a money judgment) or appealed from (with execution or similar process
stayed) within thirty (30) days of its entry.
 
(b) The entry of any order or the imposition of any other process having the
force of law, in either case applicable specifically to the Borrower, the effect
of which is to restrain in any material adverse way the conduct by the Borrower
of its business in the ordinary course, which order is not dissolved within ten
(10) days of its imposition.
 
10-11. Business Failure. Any act by, against, or relating to the Borrower, or
its property or assets, which act constitutes the application for, consent to,
or sufferance of the appointment of a receiver, trustee, or other person,
pursuant to court action or otherwise, over all, or any material part of the
Borrower’s property; the granting of any trust mortgage or execution of an
assignment for the benefit of the creditors of the Borrower generally; the
offering by or entering into by the Borrower of any composition, extension, or
any other arrangement seeking relief generally from or extension of the debts of
the Borrower; or the initiation of any judicial or non-judicial proceeding or
agreement by, against, or including the Borrower which seeks or intends to
accomplish a reorganization or arrangement with creditors, provided that, if
such proceeding is initiated against the Borrower, an Event of Default shall not
arise hereunder unless such proceeding is not timely contested in good faith by
the Borrower by appropriate proceedings or, if so contested, is not dismissed
within sixty (60) days of when initiated; and/or the initiation by or on behalf
of the Borrower of the liquidation or winding up of all or any material part of
the Borrower’s business or operations.
 
 
 
-65-

--------------------------------------------------------------------------------

 
 
 
10-12. Bankruptcy. The failure by the Borrower to generally pay the debts of the
Borrower as they mature; adjudication of bankruptcy or insolvency relative to
the Borrower; the entry of an order for relief or similar order with respect to
the Borrower in any proceeding pursuant to the Bankruptcy Code or any other
federal bankruptcy law; the filing of any complaint, application, or petition by
the Borrower initiating any matter in which the Borrower is or may be granted
any relief from its debts generally pursuant to the Bankruptcy Code or any other
insolvency statute or procedure of general application; the filing of any
complaint, application, or petition against the Borrower initiating any matter
in which the Borrower is or may be granted any relief from its debts generally
pursuant to the Bankruptcy Code or any other insolvency statute or procedure of
general application, which complaint, application, or petition is not timely
contested in good faith by the Borrower by appropriate proceedings or, if so
contested, is not dismissed within sixty (60) days of when filed.
 
10-13. Indictment - Forfeiture.  The indictment of, or institution of any legal
process or proceeding against, the Borrower, under any federal, state,
municipal, and other civil or criminal statute, rule, regulation, order, or
other requirement having the force of law where the relief, penalties, or
remedies sought or available include the forfeiture of any property of the
Borrower and/or the imposition of any stay or other order, the effect of which
would reasonably be expected to restrain in any material way the conduct by the
Borrower of its business in the ordinary course.
 
10-14. Default by Guarantor or Subsidiary.  The occurrence of any of the
foregoing Events of Default with respect to any Guarantor of the Liabilities, or
the occurrence of any of the foregoing Events of Default with respect to any
Subsidiary of the Borrower, as if such guarantor or Subsidiary were the
“Borrower” described therein.
 
10-15. Termination of Guaranty. The termination or attempted termination of any
Guaranty Agreement by any Guarantor of the Liabilities (other than in accordance
with its terms or as permitted by the Lenders).
 
10-16. Challenge to Loan Documents.
 
(a) Any challenge by or on behalf of the Borrower or any guarantor of the
Liabilities to the validity of any Loan Document or the applicability or
enforceability of any Loan Document strictly in accordance with the subject Loan
Document’s terms or which seeks to void, avoid, limit, or otherwise adversely
affect any security interest created by or in any Loan Document or any payment
made pursuant thereto.
 
(b) Any determination by any court or any other judicial or government authority
that the Loan Documents, taken as a whole, are not enforceable strictly in
accordance with their terms or which voids, avoids, limits, or otherwise
adversely affects any security interest created by any Loan Document or any
payment made pursuant thereto.
 
10-17. Intentionally Omitted.
 
 
 
-66-

--------------------------------------------------------------------------------

 
 
 
10-18. Change in Control.  Any Change in Control.
 
Article 11 - Rights and Remedies Upon Default:
 
In addition to all of the rights, remedies, powers, privileges, and discretions
which the Lender is provided prior to the occurrence of an Event of Default, the
Lender shall have the following rights and remedies upon the occurrence, and
during the continuance, of any Event of Default.
 
11-1. Rights of Enforcement.  The Lender shall have all of the rights and
remedies of a secured party upon default under the UCC, in addition to which the
Lender shall have all and each of the following rights and remedies:
 
(a) To collect the Receivables Collateral with or without the taking of
possession of any of the Collateral.
 
(b) To take possession of all or any portion of the Collateral.
 
(c) To sell, lease, or otherwise dispose of any or all of the Collateral, in its
then condition or following such preparation or processing as the Lender deems
advisable and with or without the taking of possession of any of the Collateral.
 
(d) To conduct one or more going out of business sales which include the sale or
other disposition of the Collateral.
 
(e) To apply the Receivables Collateral or the Proceeds of the Collateral
towards (but not necessarily in complete satisfaction of) the Liabilities.
 
(f) To exercise all or any of the rights, remedies, powers, privileges, and
discretions under all or any of the Loan Documents.
 
11-2. Sale of Collateral.
 
(a) Any sale or other disposition of the Collateral may be at public or private
sale upon such terms and in such manner as the Lender deems advisable, having
due regard to compliance with any statute or regulation which might affect,
limit, or apply to the Lender’s  disposition of the Collateral.
 
(b) The Lender, in the exercise of the Lender’s rights and remedies upon
default, may conduct one or more going out of business sales, in the Lender’s
own right or by one or more agents and contractors. Such sale(s) may be
conducted upon any premises owned, leased, or occupied by the Borrower.  The
Lender and any such agent or contractor, in conjunction with any such sale, may
augment the Inventory with other goods (all of which other goods shall remain
the sole property of the Lender or such agent or contractor).  Any amounts
realized from the sale of such goods which constitute augmentations to the
Inventory (net of an allocable share of the costs and expenses incurred in their
disposition) shall be the sole property of the Lender or such agent or
contractor and neither the Borrower nor any Person claiming under or in right of
the Borrower shall have any interest therein.
 
 
 
-67-

--------------------------------------------------------------------------------

 
 
 
(c) Unless the Collateral is perishable or threatens to decline speedily in
value, or is of a type customarily sold on a recognized market (in which event
the Lender shall provide the Borrower with such notice as may be practicable
under the circumstances), the Lender shall give the Borrower at least ten (10)
days prior written notice of the date, time, and place of any proposed public
sale, and of the date after which any private sale or other disposition of the
Collateral may be made.  The Borrower agrees that such written notice shall
satisfy all requirements for notice to the Borrower which are imposed under the
UCC or other applicable law with respect to the exercise of the Lender’s rights
and remedies upon default.
 
(d) The Lender may purchase the Collateral, or any portion of it at any sale
held under this Article (to the extent permitted by applicable law).
 
(e) The Lender shall apply the proceeds of any exercise of the Lender’s Rights
and Remedies under this Article 11 towards the Liabilities in the following
order:
 

 
First:
To all costs and expenses incurred by the Lender under this Agreement, or any
other Loan Document, including all Costs of Collection.

 
 
Second:
To accrued and unpaid interest on the Revolving Credit Loans until all accrued
and unpaid interest on the Revolving Credit Loans has been paid in full.

 

 
Third:
To the principal balance of the Revolving Credit Loans, until the unpaid
principal balance of the Revolving Credit Loans has been paid in full.

 
 
Fourth:
To all fees due under this Agreement or any other Loan Document, until the
remaining balance of all fees (including L/C Fees, Line (Unused Fees)) have been
paid in full.

 

 
Fifth:
To all other Liabilities, including without limitation, on account of Bank
Products and Cash Management Services, until such Liabilities have been paid in
full.

 

 
Sixth:
As provided under applicable law, to each Person then entitled thereto.

 
11-3. Occupation of Business Location. In connection with the Lender’s exercise
of the Lender’s rights under this Article 11, the Lender may enter upon, occupy,
and use any premises owned or occupied by the Borrower, and may exclude the
Borrower from such premises or portion thereof as may have been so entered upon,
occupied, or used by the Lender. The Lender shall not be required to remove any
of the Collateral from any such premises upon the Lender’s taking possession
thereof, and may render any Collateral unusable to the Borrower.  In no event
shall the Lender be liable to the Borrower for use or occupancy by the Lender of
any premises pursuant to this Article 11, nor for any charge (such as wages for
the Borrower’s employees and utilities) incurred in connection with the Lender’s
exercise of the Lender’s Rights and Remedies, except for such charges which are
incurred as a result of the Lender’s gross negligence or willful misconduct.
 
 
 
-68-

--------------------------------------------------------------------------------

 
 
 
11-4. Grant of Nonexclusive License.  The Borrower hereby grants to the Lender a
royalty free nonexclusive irrevocable license, exercisable upon the occurrence,
and during the continuance, of an Event of Default, to use, apply, and affix any
trademark, trade name, logo, or the like in which the Borrower now or hereafter
has rights, such license being with respect to the Lender’s exercise of the
rights hereunder including, without limitation, in connection with any
completion of the manufacture of Inventory or sale or other disposition of
Inventory. In exercising its rights under such license, the Lender shall use
reasonable efforts to preserve and maintain any such trademark, trade name, or
logo, but nothing contained herein shall obligate the Lender to undertake (or
refrain from undertaking) any specific action and the Lender shall, under no
circumstances, have any liability to the Borrower, except for such which are a
result of the Lender’s gross negligence or willful misconduct.
 
11-5. Assembly of Collateral. The Lender may require the Borrower to assemble
the Collateral and make it available to the Lender at the Borrower’s sole risk
and expense at a place or places which are reasonably convenient to both the
Lender and Borrower.
 
11-6. Rights and Remedies. The rights, remedies, powers, privileges, and
discretions of the Lender hereunder (herein, the “ Lender’s Rights and
Remedies”) shall be cumulative and not exclusive of any rights or remedies which
it would otherwise have.  No delay or omission by the Lender in exercising or
enforcing any of the Lender’s Rights and Remedies shall operate as, or
constitute, a waiver thereof.  No waiver by the Lender of any Event of Default
or of any default under any other agreement shall operate as a waiver of any
other default hereunder or under any other agreement.  No single or partial
exercise of any of the Lender’s Rights or Remedies, and no express or implied
agreement or transaction of whatever nature entered into between the Lender and
any person, at any time, shall preclude the other or further exercise of the
Lender’s Rights and Remedies.  No waiver by the Lender of any of the Lender’s
Rights and Remedies on any one occasion shall be deemed a waiver on any
subsequent occasion, nor shall it be deemed a continuing waiver.  All of the
Lender’s Rights and Remedies and all of the Lender’s rights, remedies, powers,
privileges, and discretions under any other agreement or transaction are
cumulative, and not alternative or exclusive, and may be exercised by the Lender
at such time or times and in such order of preference as the Lender in its sole
discretion may determine.  The Lender’s Rights and Remedies may be exercised
without resort or regard to any other source of satisfaction of the Liabilities.
 
Article 12 - Notices:
 
12-1. Notice Addresses.  All notices, demands, and other communications made in
respect of this Agreement (other than a request for a loan or advance or other
financial accommodation under the Revolving Credit) shall be made to the
following addresses, each of which may be changed upon seven (7) days written
notice to all others given by certified mail, return receipt requested:
 
If to the Lender:
 
 
 
-69-

--------------------------------------------------------------------------------

 
 
 
Bank of America, N.A.
 
100 Federal Street, 9th Floor
 
Boston, Massachusetts 02110
 
Attention                      : Christine Hutchinson
 
          Vice President
 
Fax                                : (617) 790-1234
 
Email: christine.hutchinson@bankofamerica.com
 
With a copy to:
 
Riemer & Braunstein LLP
 
Three Center Plaza
 
Boston, Massachusetts  02108
 
Attention                      :  David S. Berman, Esquire
 
Fax                                : (617) 880-3456
 
Email: dberman@riemerlaw.com
 
If to the Borrower:
 
Aeropostale, Inc.
 
201 Willowbrook Blvd.
 
Wayne, New Jersey 07470
 
Attention                      : Joseph Pachella, VP and Treasurer
 
Fax                                : (201) 581-0399
 
Email: jpachella@aeropostale.com
 
With a Copy to:
 
Edward M. Slezak, Esquire
 
General Counsel
 
Aeropostale, Inc.
 
112 West 34th Street, 22nd Floor
 
New York, New York 10120
 
Fax: (646) 619-4873
 
Email: eslezak@aeropostale.com
 
12-2. Notice Given.
 
(a) Except as otherwise specifically provided herein, notices shall be deemed
made and correspondence received, as follows (all times being local to the place
of delivery or receipt):
 
(i) By mail: the sooner of when actually received or three (3) days following
deposit in the United States mail, postage prepaid.
 
(ii) By recognized overnight express delivery: the Business Day following the
day when sent.
 
 
 
 
-70-

--------------------------------------------------------------------------------

 
 
 
(iii) By Hand: If delivered on a Business Day after 9:00 AM and no later than
three (3) hours prior to the close of customary business hours of the recipient,
when delivered.  Otherwise, at the opening of the then next Business Day.
 
(iv) By Facsimile or electronic transmission (which must include a header on
which the party sending such transmission is indicated): If sent on a Business
Day after 9:00 AM and no later than three (3) hours prior to the close of
customary business hours of the recipient, one (1) hour after being
sent.  Otherwise, at the opening of the then next Business Day.
 
(b) Rejection or refusal to accept delivery and inability to deliver because of
a changed address or Facsimile Number for which no due notice was given shall
each be deemed receipt of the notice sent.
 
Article 13 - Term:
 
13-1. Termination of Revolving Credit.  The Revolving Credit shall remain in
effect (subject to suspension as provided in Section 2-5(h) hereof) until the
Termination Date.
 
13-2. Effect of Termination.  On the Termination Date, the Borrower shall pay
the Lender (whether or not then due), in immediately available funds, all then
Liabilities (other than indemnities, not then due and payable, which survive
repayment of the Revolving Credit Loans and L/Cs and termination of the
Commitments), including, without limitation: the entire balance of the Loan
Account; any accrued and unpaid Line (Unused) Fee; any payments due on account
of the indemnification obligations included in Section 2-9(e); and all
unreimbursed costs and expenses of the Lender for which the Borrower is
responsible; and shall make such arrangements concerning any L/C’s then
outstanding are reasonably satisfactory to the Lender.  Until such payment, all
provisions of this Agreement, other than those contained in Article 2 which
place an obligation on the Lender to make any loans or advances or to provide
financial accommodations under the Revolving Credit or otherwise, shall remain
in full force and effect until all Liabilities (other than indemnities, not then
due and payable, which survive repayment of the Revolving Credit Loans and L/Cs
and termination of the Commitments) shall have been paid in full.  The release
by the Lender of the security and other collateral interests granted the Lender
by the Borrower hereunder may be upon such conditions and indemnifications as
the Lender may reasonably require to protect the Lender against and chargebacks,
credits, returned items and any other reversal of payments which had been
received by the Lender and applied toward such Liabilities.
 
Article 14 - General:
 
14-1. Protection of Collateral.  The Lender has no duty as to the collection or
protection of the Collateral beyond the safe custody of such of the Collateral
as may come into the possession of the Lender and shall have no duty as to the
preservation of rights against prior parties or any other rights pertaining
thereto.  With the Borrower’s prior approval (which shall not be unreasonably
delayed or withheld), the Lender may include reference to the Borrower (and may
utilize any logo or other distinctive symbol associated with the Borrower) in
connection with any advertising, promotion, or marketing undertaken by the
Lender.
 
 
 
-71-

--------------------------------------------------------------------------------

 
 
 
14-2. Successors and Assigns. This Agreement shall be binding upon the Borrower
and the Borrower’s representatives, successors, and assigns and shall inure to
the benefit of the Lender and its successors and assigns, provided, however, no
trustee or other fiduciary appointed with respect to the Borrower shall have any
rights hereunder.  In the event that the Lender, in accordance with the
provisions of Section 2-23 hereof, assigns or transfers its rights under this
Agreement, the assignee shall thereupon succeed to and become vested with all
rights, powers, privileges, and duties of such assignor hereunder and such
assignor shall thereupon be discharged and relieved from its duties and
obligations hereunder.
 
14-3. Severability.  Any determination that any provision of this Agreement or
any application thereof is invalid, illegal, or unenforceable in any respect in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provision of this Agreement.
 
14-4. Amendments.  Course of Dealing.
 
(a) This Agreement and the other Loan Documents incorporate all discussions and
negotiations between the Borrower and the Lender, either express or implied,
concerning the matters included herein and in such other instruments, any
custom, usage, or course of dealings to the contrary notwithstanding.  No such
discussions, negotiations, custom, usage, or course of dealings shall limit,
modify, or otherwise affect the provisions thereof.  No failure by the Lender to
give notice to the Borrower of the Borrower’s having failed to observe and
comply with any warranty or covenant included in any Loan Document shall
constitute a waiver of such warranty or covenant or the amendment of the subject
Loan Document.
 
(b) The Borrower may undertake any action otherwise prohibited hereby, and may
omit to take any action otherwise required hereby, upon and with the express
prior written consent of the Lender.  No consent, modification, amendment, or
waiver of any provision of any Loan Document shall be effective unless executed
in writing by or on behalf of the party to be charged with such modification,
amendment, or waiver (and if such party is the Lender, then by a duly authorized
officer thereof). Any modification, amendment, or waiver provided by the Lender
shall be in reliance upon all representations and warranties theretofore made to
the Lender by or on behalf of the Borrower (and any guarantor, endorser, or
surety of the Liabilities) and consequently may be rescinded in the event that
any of such representations or warranties was not true and complete in all
material respects when given.
 
14-5. Power of Attorney.  In connection with all powers of attorney included in
this Agreement, the Borrower hereby grants unto the Lender full power to do any
and all things necessary or appropriate in connection with the exercise of such
powers as fully and effectually as the Borrower might or could do, hereby
ratifying all that said attorney shall do or cause to be done by virtue of this
Agreement.  No power of attorney set forth in this Agreement shall be affected
by any disability or incapacity suffered by the Borrower and each shall survive
the same. All powers conferred upon the Lender by this Agreement, being coupled
with an interest, shall be irrevocable until this Agreement is terminated by a
written instrument executed by a duly authorized officer of the Lender.
 
 
 
-72-

--------------------------------------------------------------------------------

 
 
 
14-6. Application of Proceeds.  Except as otherwise provided in Section 11-2(e)
hereof, the proceeds of any collection, sale, or disposition of the Collateral,
or of any other payments received hereunder, shall be applied towards the
Liabilities in such order and manner as the Lender determines in its sole
discretion.  The Borrower shall remain liable for any deficiency remaining
following such application.
 
14-7. Costs and Expenses of Lender.
 
(a) The Borrower shall pay on demand all Costs of Collection and all reasonable
expenses of the Lender in connection with the preparation, execution, and
delivery of this Agreement and of any other Loan Documents, whether now existing
or hereafter arising, and all other reasonable expenses which may be incurred by
the Lender in preparing or amending this Agreement and all other agreements,
instruments, and documents related thereto, or otherwise incurred with respect
to the Liabilities, and all other costs and expenses of the Lender which relate
to the credit facility contemplated hereby.
 
(b) The Borrower shall pay on demand all costs and expenses (including
reasonable attorneys’ fees) incurred, following the occurrence, and during the
continuance, of any Event of Default, by the Lender in connection with the
enforcement, attempted enforcement, or preservation of any rights and remedies
under this, or any other Loan Document, as well as any such costs and expenses
in connection with any “workout”, forbearance, or restructuring of the credit
facility contemplated hereby.
 
(c) The Borrower authorizes the Lender to pay all such fees and expenses and in
the Lender’s discretion, to add such fees and expenses to the Loan Account.
 
(d) The undertaking on the part of the Borrower in this Section 14-7 shall
survive payment of the Liabilities and/or any termination, release, or discharge
executed by the Lender in favor of the Borrower, other than a termination,
release, or discharge which makes specific reference to this Section 14-7.
 
14-8. Copies and Facsimiles. This Agreement and all documents which relate
thereto, which have been or may be hereinafter furnished the Lender may be
reproduced by the Lender by any photographic, microfilm, xerographic, digital
imaging, or other process, and the Lender may destroy any document so
reproduced.  Any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made in the
regular course of business). Any facsimile which bears proof of transmission
shall be binding on the party which or on whose behalf such transmission was
initiated and likewise shall be so admissible in evidence as if the original of
such facsimile had been delivered to the party which or on whose behalf such
transmission was received.
 
14-9. Massachusetts Law. This Agreement and all rights and obligations
hereunder, including matters of construction, validity, and performance, shall
be governed by the laws of The Commonwealth of Massachusetts.
 
 
 
-73-

--------------------------------------------------------------------------------

 
 
 
14-10. Consent to Jurisdiction.
 
(a) The Borrower agrees that any legal action, proceeding, case, or controversy
against the Borrower with respect to any Loan Document may be brought in the
Superior Court of Suffolk County Massachusetts or in the United States District
Court, District of Massachusetts, sitting in Boston, Massachusetts, as the
Lender may elect in the Lender’s sole discretion.  By execution and delivery of
this Agreement, the Borrower, for itself and in respect of its property,
accepts, submits, and consents generally and unconditionally, to the
non-exclusive jurisdiction of the aforesaid courts.
 
(b) The Borrower WAIVES personal service of any and all process upon it, and
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
certified mail, postage prepaid, to the Borrower at the Borrower’s address for
notices as specified herein, such service to become effective ten (10) Business
Days after such mailing.
 
(c) The Borrower WAIVES any objection based on forum non conveniens and any
objection to venue of any action or proceeding instituted in the aforesaid
courts under any of the Loan Documents.
 
(d) Nothing herein shall affect the right of the Lender to bring legal actions
or proceedings in any other competent jurisdiction.
 
(e) The Borrower agrees that any action commenced by the Borrower asserting any
claim or counterclaim arising under or in connection with this Agreement or any
other Loan Document shall be brought solely in the Superior Court of Suffolk
County Massachusetts or in the United States District Court, District of
Massachusetts, sitting in Boston, Massachusetts, and that such Courts shall have
exclusive jurisdiction with respect to any such action.
 
14-11. Indemnification.  The Borrower shall indemnify, defend, and hold
the  Lender and any employee, officer, or agent of the Lender (each, an
“Indemnified Person”) harmless of and from any claim brought or threatened
against any Indemnified Person by the Borrower, any guarantor or endorser of the
Liabilities, or any other Person (as well as from reasonable attorneys’ fees and
expenses in connection therewith) on account of the relationship of the Borrower
or of any other guarantor or endorser of the Liabilities with the Lender (each,
an “Indemnified Claim”) other than any claim resulting from the gross negligence
or willful misconduct of such Indemnified Person.  Each Indemnified Claim may be
defended, compromised, settled, or pursued by the Indemnified Person with
counsel of the Lender’s selection (and if such Indemnified Claim is brought by a
Person other than the Borrower, any guarantor or endorser of the Liabilities or
any Affiliate of the Borrower, after consultation with (but not approval of) the
Borrower regarding the selection of such counsel), but at the expense of the
Borrower, provided that any Indemnified Claim may not be settled without the
consent of the Borrower (which shall not be unreasonably withheld or delayed) if
as the result of any such settlement the Borrower will be obligated to make any
payment (other than reimbursement of the reasonable costs and expenses of  the
Indemnified Person). This indemnification shall survive payment of the
Liabilities and/or any termination, release, or discharge executed by the Lender
in favor of the Borrower, other than a termination, release, or discharge which
makes specific reference to this Section 14-11.
 
 
 
-74-

--------------------------------------------------------------------------------

 
 
 
14-12. Rules of Construction. The following rules of construction shall be
applied in the interpretation, construction, and enforcement of this Agreement
and of the other Loan Documents:
 
(a) Words in the singular include the plural and words in the plural include the
singular.
 
(b) Titles, headings (indicated by being underlined or shown in Small Capitals)
and any Table of Contents are solely for convenience of reference; do not
constitute a part of the instrument in which included; and do not affect such
instrument’s meaning, construction, or effect.
 
(c) The words “includes” and “including” are not limiting.
 
(d) Text which follows the words “including, without limitation” (or similar
words) is illustrative and not limitational.
 
(e) Except where the context otherwise requires or where the relevant
subsections are joined by “or”, compliance with any Section or provision of any
Loan Document which constitutes a warranty or covenant requires compliance with
all subsections (if any) of that Section or provision.  Except where the context
otherwise requires, compliance with any warranty or covenant of any Loan
Document which includes subsections which are joined by “or” may be accomplished
by compliance with any of such subsections.
 
(f) Text which is shown in italics, shown in bold, shown IN ALL CAPITAL LETTERS,
or in any combination of the foregoing, shall be deemed to be conspicuous.
 
(g) The words “may not” are prohibitive and not permissive.
 
(h) The word “or” is not exclusive.
 
(i) Terms which are defined in one section of any Loan Document are used with
such definition throughout the instrument in which so defined.
 
(j) The symbol “$” refers to United States Dollars.
 
(k) Unless limited by reference to a particular Section or provision, any
reference to “herein”, “hereof”, or “within” is to the entire Loan Document in
which such reference is made.
 
(l) References to “this Agreement” or to any other Loan Document is to the
subject instrument as amended to the date on which application of such reference
is being made.
 
 
 
-75-

--------------------------------------------------------------------------------

 
 
 
(m) Except as otherwise specifically provided, all references to time are to
Boston time.
 
(n) In the determination of any notice, grace, or other period of time
prescribed or allowed hereunder:
 
(i) Unless otherwise provided (A) the day of the act, event, or default from
which the designated period of time begins to run shall not be included and the
last day of the period so computed shall be included unless such last day is not
a Business Day, in which event the last day of the relevant period shall be the
then next Business Day and (B) the period so computed shall end at 5:00 PM on
the relevant Business Day.
 
(ii) The word “from” means “from and including”.
 
(iii) The words “to” and “until” each mean “to, but excluding”.
 
(iv) The word “through” means “to and including”.
 
(o) References to “presently”, “currently”, “Second Amendment Effective Date of
this Agreement”, and other similar expressions mean the date of this Agreement.
 
(p) The term “upon the occurrence, and during the continuance, of an Event of
Default”, “upon the occurrence, and during the continuance, of Default Interest
Event” and any other similar term means the occurrence of an Event of Default or
a Default Interest Event which has not been (i) waived by the Lender, or (ii)
resolved to the reasonable satisfaction of the Lender. For purposes hereof, an
Event of Default shall be deemed “resolved to the reasonable satisfaction of the
Lender” if (A) the Lender has not theretofore exercised any of its rights and
remedies on account of the existence of such Event of Default, and (B) the
matter giving rise to such Event of Default has been fully remediated by the
Borrower, provided, however, that (1) nothing contained herein shall furnish the
Borrower with any additional cure periods beyond those set forth in Article 10,
if any, prior to an event constituting an “Event of Default”, (2)
notwithstanding the foregoing, any Event of Default under Article 7, or Sections
10-1, 10-2, 10-11, or 10-12 hereof may only be waived by the Lender and shall
not ever be deemed “resolved to the reasonable satisfaction of the Lender”, and
(3) the Borrower may not resolve any occurrences which constitute Events of
Default to the reasonable satisfaction of the Lender on more than four (4)
occasions in any fiscal year.
 
(q) The Loan Documents shall be construed and interpreted in a harmonious manner
and in keeping with the intentions set forth in Section 14-13 hereof, provided,
however, in the event of any inconsistency between the provisions of this
Agreement and any other Loan Document, the provisions of this Agreement shall
govern and control.
 
14-13. Intent. It is intended that:
 
(a) This Agreement take effect as a sealed instrument.
 
 
 
-76-

--------------------------------------------------------------------------------

 
 
 
(b) The scope of the security interests created by this Agreement be broadly
construed in favor of the Lender.
 
(c) The security interests created by this Agreement secure all Liabilities,
whether now existing or hereafter arising.
 
(d) All reasonable costs and expenses (other than  overhead costs) incurred by
the Lender in connection with its relationship with the Borrower shall be borne
by the Borrower.
 
(e) Unless otherwise explicitly provided herein, the Lender’s consent to any
action of the Borrower which is prohibited unless such consent is given may be
given or refused by the Lender in its reasonable discretion and without
reference to Section 2-16 hereof.
 
14-14. Right of Set-Off. Any and all deposits (other than Trust Deposit
Accounts) or other sums at any time credited by or due to the Borrower from the
Lender, or any participant (a “Participant”) in the credit facility contemplated
hereby or any from any Affiliate of the Lender, or any Participant and any cash,
securities, instruments or other property of the Borrower in the possession of
the Lender, any Participant or any such Affiliate, whether for safekeeping or
otherwise (regardless of the reason such Person had received the same) shall at
all times constitute security for all Liabilities and for any and all
obligations of the Borrower to the  Lender or any Participant or any such
Affiliate and may be applied or set off against the Liabilities and against such
obligations at any time, whether or not such are then due and whether or not
other collateral is then available to the Lender or any Participant or any such
Affiliate.
 
14-15. Maximum Interest Rate. Notwithstanding anything to the contrary contained
in any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the “Maximum Rate”).  If the Lender shall receive interest in
an amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Revolving Loans or, if it exceeds such unpaid principal,
refunded to the Borrower.  In determining whether the interest contracted for,
charged, or received by the Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Liabilities hereunder.
 
14-16. Waivers.
 
(a) The Borrower (and all guarantors, endorsers, and sureties of the
Liabilities) make each of the waivers included in Section 14-16(b), below,
knowingly, voluntarily, and intentionally, and understands that the Lender, in
entering into the financial arrangements contemplated hereby and in providing
loans and other financial accommodations to or for the account of the Borrower
as provided herein, whether not or in the future, is relying on such waivers.
 
 
 
-77-

--------------------------------------------------------------------------------

 
 
 
(b) THE BORROWER, AND EACH SUCH GUARANTOR, ENDORSER, AND SURETY RESPECTIVELY
WAIVES THE FOLLOWING:
 
(i) Except as otherwise specifically required hereby, and to the extent
permissible under applicable law, notice of non-payment, demand, presentment,
protest and all forms of demand and notice, both with respect to the Liabilities
and the Collateral.
 
(ii) Except as otherwise specifically required hereby, and to the extent
permissible under applicable law, the right to notice and/or hearing prior to
the Lender’s  exercising of the Lender’s rights upon default.
 
(iii) THE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN WHICH THE
LENDER IS OR BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY
OR AGAINST THE LENDER OR IN WHICH THE LENDER IS JOINED AS A PARTY LITIGANT),
WHICH CASE OR CONTROVERSY ARISES OUT OF OR IS IN RESPECT OF, ANY RELATIONSHIP
AMONGST OR BETWEEN THE BORROWER OR ANY OTHER PERSON AND THE LENDER (AND THE
LENDER LIKEWISE WAIVES THE RIGHT TO A JURY IN ANY TRIAL OF ANY SUCH CASE OR
CONTROVERSY).
 
(iv) Except to the extent that such may not be waived under applicable law, the
benefits or availability of any stay, limitation, hindrance, delay, or
restriction with respect to any action which the Lender may or may become
entitled to take hereunder.
 
(v) Any defense, counterclaim, set-off, recoupment, or other basis on which the
amount of any Liability, as stated on the books and records of the Lender, could
be reduced or claimed to be paid otherwise than in accordance with the tenor of
and written terms of such Liability.
 
(vi) Any claim against the Lender to consequential, special, or punitive
damages.
 
14-17. Confidentiality. The Lender shall keep, and shall cause its officers,
directors, employees, affiliates and attorneys to keep, all financial
statements, reports and other proprietary information furnished to it by the
Borrower, the Guarantor or their respective Affiliates (hereinafter
collectively, the “Information”) confidential and shall not disclose such
Information, or cause such Information to be disclosed, to any Person, provided,
however, that (i) the Information may be disclosed to the Lender’s officers,
directors, employees, affiliates, attorneys and other advisors as need to know
the Information in connection with the Lender’s administration of the
Liabilities; (ii) the Information may be disclosed to any regulatory or other
governmental authorities having jurisdiction over the Lender as required in
connection with the exercise of their regulatory activity; (iii) the Information
may be disclosed to any prospective assignee or participant, who has agreed to
be bound by the provisions of this Section  14-17; (iv) the Information may be
disclosed in connection with the enforcement of the Liabilities by the Lender to
the extent required in connection therewith; and (v) the Information may
otherwise be disclosed to the extent required by law.  Notwithstanding anything
herein to the contrary, “Information” shall not include, and Lender (and each
employee, representative, or other agent of the Lender) may disclose to any and
all Persons without limitation of any kind, any information with respect to the
“tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including options or other tax analyses) that are
provided to the Lender (and each employee, representative, or other agent of the
Lender) relating to such tax treatment and tax structure; provided, that with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the Revolving Credit, the L/Cs and other transactions contemplated hereby.
 
 
 
-78-

--------------------------------------------------------------------------------

 
 
 
14-18. Press Releases.Once the Borrower has filed this Agreement with the
Securities and Exchange Commission and disseminated a corresponding Press
Release regarding this Agreement, then Borrower consents to the publication by
the Lender of advertising material relating to the financing transactions
contemplated by this Agreement using the Borrower’s name, product photographs,
logo or trademark.  The Lender shall provide a draft reasonably in advance of
any advertising material to the Borrower for review and comment prior to the
publication thereof.  Subject to the conditions contained in this Section 14-18,
the Lender reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.
 
14-19. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties acknowledge and agree
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Loan Party, on the one
hand, and the Lender, on the other hand, and each of the Loan Parties is capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Lender is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Loan Parties or any of their respective
Affiliates, stockholders, creditors or employees or any other Person; (iii) the
Lender has not assumed and will not assume an advisory, agency or fiduciary
responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Lender has advised or is currently
advising the Loan Parties or any of their respective Affiliates on other
matters) and the Lender has no any obligation to the Loan Parties or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Lender and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and the Lender has no obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Lender has not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate.  Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Lender with respect to any breach or alleged breach of agency or
fiduciary duty.
 
 
 
-79-

--------------------------------------------------------------------------------

 
 
 
14-20. USA PATRIOT Act Notice. The Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of each such Person and other
information that will allow the Lender to identify the Loan Parties in
accordance with the Act. Each of the Loan Parties is in compliance, in all
material respects, with the Patriot Act.  No part of the proceeds of the
Revolving Loans will be used by the Loan Parties, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
 
14-21. Existing Loan Agreement Amended and Restated.  This Agreement shall amend
and restate the Existing Loan Agreement in its entirety.  On the Second
Amendment Effective Date, the rights and obligations of the parties under the
Existing Loan Agreement shall be subsumed within and be governed by this
Agreement; provided, however, that each of the “Revolving Credit Loans” (as such
term is defined in the Existing Loan Agreement) outstanding under the Existing
Loan Agreement on the Second Amendment Effective Date shall, for purposes of
this Agreement, be included as  Revolving Credit Loans hereunder and each of the
“L/Cs” (as defined in the Existing Loan Agreement) outstanding under the
Existing Loan Agreement on the Second Amendment Effective Date shall be L/Cs
hereunder.
 


[signature pages follow]

 
-80-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date above first written.  This Agreement shall take effect as a sealed
instrument.


AEROPOSTALE, INC.
(“Borrower”)



 
By:
/s/ Michael J. Cunningham
 
Name:
Michael J. Cunningham
 
Title:
Executive Vice President and
   
Chief Financial Officer





BANK OF AMERICA, N.A.
(“Lender”)



 
By:
/s/ Kathleen A. Dimock
 
Name:
Kathleen A. Dimock
 
Title:
Managing Director





1041615.7






 
[Signature Page to Second Amended and Restated Loan and Security Agreement]

--------------------------------------------------------------------------------

 


 


Exhibit 2.8


Revolving Credit Note






AMENDED AND RESTATED REVOLVING CREDIT NOTE
Bank of America, N.A.












Boston, Massachusetts
November 13, 2007




FOR VALUE RECEIVED, the undersigned, Aeropostale, Inc., Inc., a Delaware
corporation with its principal executive offices at 112 West 34th Street, New
York, New York 10120 (the "Borrower") promises to pay to the order of Bank of
America, N.A. (as assignee of Fleet Retail Finance Inc. (“Fleet”) pursuant to
that certain Assignment and Acceptance dated as of even date herewith by and
between Fleet, as Assignor, and Bank of America, N.A., as Assignee), a national
banking association with offices at 100 Federal Street, 9th Floor, Boston,
Massachusetts  02110 (hereinafter, with any subsequent holder, a "Lender") the
aggregate unpaid principal balance of loans and advances made to or for the
account of the Borrower pursuant to the Revolving Credit established pursuant to
the Second Amended and Restated Loan and Security Agreement dated as of even
date herewith (as such may be amended hereafter, the "Loan Agreement") among the
Lender, the Guarantors party thereto, and the Borrower, with interest at the
rate and payable in the manner stated therein.  All capitalized terms used but
not defined herein shall have the meaning set forth in the Loan Agreement.


This is a "Revolving Credit Note" to which reference is made in the Loan
Agreement and is subject to all terms and provisions thereof.  The principal of,
and interest on, this Revolving Credit Note shall be payable as provided in the
Loan Agreement and shall be subject to acceleration as provided therein.  This
Revolving Credit Note replaces in its entirety that certain Revolving Credit
Note dated October 7, 2003 by the Borrower, in favor of Fleet.
 
 
 
 

--------------------------------------------------------------------------------

 

 
The Lender's books and records concerning loans and advances pursuant to the
Revolving Credit, the accrual of interest thereon, and the repayment of such
loans and advances, shall be prima facie evidence of the indebtedness to the
Lender hereunder.


No delay or omission by the Lender in exercising or enforcing any of the
Lender's powers, rights, privileges, remedies, or discretions hereunder shall
operate as a waiver thereof on that occasion nor on any other occasion.  No
waiver of any default hereunder shall operate as a waiver of any other default
hereunder, nor as a continuing waiver.


The Borrower waives presentment, demand, notice, and protest, and also waives
any delay on the part of the holder hereof; assents to any extension or other
indulgence (including, without limitation, the release or substitution of
collateral) permitted by the Lender with respect to this Revolving Credit Note
and/or any collateral given to secure this Revolving Credit Note or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of the Borrower.


This Revolving Credit Note shall be binding upon the Borrower and upon its
successors, assigns, and representatives, and shall inure to the benefit of the
Lender and its successors, endorsees, and assigns.


The liabilities of the Borrower, and of any endorser or guarantor of this
Revolving Credit Note, are joint and several, provided, however, the release by
the Lender of any one or more such Persons shall not release any other Person
obligated on account of this Revolving Credit Note.  Each reference in this
Revolving Credit Note to the Borrower, any endorser, and any guarantor, is to
such Person individually and also to all such Persons jointly.  No Person
obligated on account of this Revolving Credit Note may seek contribution from
any other Person also obligated unless and until all liabilities, obligations
and indebtedness to the Lender of the Person from whom contribution is sought
have been satisfied in full.


This Revolving Credit Note is delivered to the Lender at its offices in Boston,
Massachusetts, shall be governed by the laws of The Commonwealth of
Massachusetts, and shall take effect as a sealed instrument.


The Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Lender in the establishment and
maintenance of its relationship with the Borrower contemplated by the within
Revolving Credit Note, is relying thereon.  THE BORROWER, TO THE EXTENT ENTITLED
THERETO, WAIVES ANY PRESENT OR FUTURE RIGHT OF THE BORROWER OR OF ANY OTHER
PERSON LIABLE TO THE LENDER ON ACCOUNT OF OR IN RESPECT TO THE LIABILITIES, TO A
TRIAL BY JURY IN ANY CASE OR CONTROVERSY IN WHICH THE LENDER IS OR BECOMES A
PARTY (WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY OR AGAINST THE LENDER OR
IN WHICH THE LENDER IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY
ARISES OUT OF, OR IS IN RESPECT TO, ANY RELATIONSHIP AMONGST OR BETWEEN THE
BORROWER, ANY SUCH PERSON, AND THE LENDER.


[Signature Page to Follow]

 
 

--------------------------------------------------------------------------------

 
 

 
                 BORROWER:
Witness:
/s/ Joseph M. Pachella
   AEROPOSTALE, INC.  

 



 
By:
/s/ Michael J. Cunningham
 
Name:
Michael J. Cunningham
 
Title:
Executive Vice President and
   
Chief Financial Officer









1043675.3



[Signature Page to Second Amended and Restated Loan and Security Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 4-2
 
RELATED ENTITIES
 
   Other than the Guarantors, Aeropostale Canada, Inc.
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit 4-3
Trade Names
 
    Aeropostale
    Jimmy'Z
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit 4-5
 
Locations, Leases, and Landlords
 
(See Attached)
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


Store #
 
Store Name
 
Space #
 
City
 
State
 
Zip Code
 
Sq. Ft.
 
Developer
 
Developer Address
4
 
ADI
     
South River
 
New Jersey
 
8810
 
315,000
 
LIT-Northend LLC
 
2100 Mckinney Avenue
 
Suite 700
 
Dallas
 
TX
 
75201
5
 
Willowbrook Office
 
7th & 8th Floor
 
Wayne
 
New Jersey
 
7470
 
40,000
 
Willowbrook Center
 
2 Daniel Road
     
Fairfield
 
NJ
 
7004
11
 
Franklin Mills Mall
     
Philadelphia
 
Pennsylvania
 
19154
 
4,865
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
14
 
NYC Office
     
New York
 
New York
 
10017
 
59,121
 
Helmsley Spear
 
60 East 42nd Street
     
New York
 
NY
 
10017
19
 
Arizona Mills Mall
     
Tempe
 
Arizona
 
85282
 
4,255
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
20
 
Newport Center
     
Jersey City
 
New Jersey
 
7307
 
3,385
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
22
 
Stoneridge Mall
     
Pleasanton
 
California
 
95466
 
3,709
 
Taubman
 
200 E Long Lake Road
 
Suite 300
 
Bloomfield Hills
 
MI
 
48303
23
 
Bridgewater Commons
 
279
 
Bridgewater
 
New Jersey
 
8807
 
3,130
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
25
 
Parmatown Mall
 
#4
 
Parmatown
 
Ohio
 
44129
 
3,017
 
RMS Investment Company
 
7899 W Ridgewood Drive
     
Parma
 
OH
 
44129
27
 
Great Northern Mall
     
North Olmstead
 
Ohio
 
44070
 
3,423
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
28
 
Woodbridge Center
     
Woodbridge
 
New Jersey
 
7095
 
3,890
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
29
 
Nanuet Mall
     
Nanuet
 
New York
 
10954
 
3,900
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
30
 
Staten Island Mall
 
#247A
 
Staten Island
 
New York
 
10314
 
3,724
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
31
 
Rockaway Townsquare Mall
 
#128
 
Rockaway
 
New Jersey
 
7866
 
3,621
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
34
 
The Mall at Greece Ridge
     
Rochester
 
New York
 
14626
 
3,132
 
Wilmorite
 
1265 Scottsville Road
     
Rochester
 
NY
 
14624
35
 
Ross Park Mall
     
Pittsburgh
 
Pennsylvania
 
15237
 
3,584
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
36
 
The Mall at St Matthews
 
#1340
 
Louisville
 
Kentucky
 
40207
 
5,127
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
37
 
Cherry Hill Mall
 
#1230
 
Cherry Hill
 
New Jersey
 
8002
 
3,667
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
38
 
Valley Fair Shopping Center
 
#B577
 
Santa Clara
 
California
 
95050
 
2,864
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
41
 
River Oaks Center
     
Calumet City
 
Illinois
 
60409
 
2,778
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
43
 
Lycoming Mall
 
US Rts. 220 & 180
 
Pennsdale
 
Pennsylvania
 
17756
 
3,519
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
46
 
Lehigh Valley Mall
     
Whitehall
 
Pennsylvania
 
18052
 
4,020
 
Kravco
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
48
 
South Hills Village
     
Upper St Clair
 
Pennsylvania
 
15241
 
3,590
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
49
 
Hamilton Mall
     
Mays Landing
 
New Jersey
 
8330
 
4,221
 
Kravco
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
50
 
Square One Mall
     
Saugus
 
Massachusetts
 
1906
 
3,977
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
51
 
Dadeland Mall
     
Miami
 
Florida
 
33156
 
4,674
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
52
 
Sunrise Mall
     
Massapequa
 
New York
 
11758
 
3,290
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
54
 
Manhattan Mall
     
New York
 
New York
 
10001
 
4,326
 
Vomado
 
210 Route 4 East
     
Paramus
 
NJ
 
7652
56
 
Washington Crown Center
 
1500 W. Chestnut Street
 
Washington
 
Pennsylvania
 
15301-5864
 
3,436
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
57
 
Eastview Mall
 
#F9
 
Victor
 
New York
 
14564
 
3,600
 
Wilmorite
 
1265 Scottsville Road
     
Rochester
 
NY
 
14624
58
 
Garden State Plaza
 
#L1A
 
Paramus
 
New Jersey
 
7652
 
5,903
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
59
 
Marketplace Mall
     
Rochester
 
New York
 
14623
 
3,479
 
Wilmorite
 
1265 Scottsville Road
     
Rochester
 
NY
 
14624
60
 
Granite Run Mall
     
Media
 
Pennsylvania
 
19063
 
3,202
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
62
 
Walden Galleria
 
L213
 
Buffalo
 
New York
 
14225
 
3,073
 
Pyramid
 
4 Clinton Square
     
Syracuse
 
NY
 
13202
63
 
Burlington Mall
 
C16A
 
Burlington
 
Massachusetts
 
1803
 
2,800
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
65
 
Del Amo Mall
 
#14
 
Torrance
 
California
 
90503
 
3,300
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
66
 
Roosevelt Field Mall
 
#1036 & 1037
 
Garden City
 
New York
 
11530
 
5,377
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
67
 
Smith Haven Mall
 
J03
 
Lake Grove
 
New York
 
11755
 
4,116
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
70
 
Emerald Square
 
D322
 
North Attleboro
 
Massachusetts
 
2760
 
2,853
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
71
 
Twelve Oaks Mall
 
D181
 
Novi
 
Michigan
 
48377
 
2,799
 
Taubman
 
200 E Long Lake Road
 
Suite 300
 
Bloomfield Hills
 
MI
 
48303
75
 
Poughkeepsie Galleria
     
Poughkeepsie
 
New York
 
12601
 
3,409
 
Pyramid
 
4 Clinton Square
     
Syracuse
 
NY
 
13202
77
 
Hamilton Place
 
#267
 
Chattanooga
 
Tennessee
 
37421
 
2,593
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
78
 
Mall at Steamtown
     
Scranton
 
Pennsylvania
 
18503
 
4,645
 
Prizm Asset Mgt Co
 
300 Lackawanna Avenue
     
Scranton
 
PA
 
18503
79
 
Pentagon City
 
#1028
 
Arlington
 
Virginia
 
22202
 
3,840
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
84
 
Gwinnett Place
     
Duluth
 
Georgia
 
30096
 
3,383
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
85
 
Castleton Square
     
Indianapolis
 
Indiana
 
46250
 
4,030
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
86
 
Towne Center At Cobb
     
Kennesaw
 
Georgia
 
30144
 
4,098
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
87
 
Crossgates Mall
 
D206A
 
Albany
 
New York
 
12203
 
3,317
 
Pyramid
 
4 Clinton Square
     
Syracuse
 
NY
 
13202
88
 
Scottsdale Fashion Square
 
#2129
 
Scottsdale
 
Arizona
 
85251
 
3,708
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
89
 
Jefferson Valley Mall
     
Yorktown Heights
 
New York
 
10598
 
3,384
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
90
 
Trumball Shopping Park
     
Trumball
 
Connecticut
 
6611
 
3,500
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
91
 
Concord Mall
     
Wilmington
 
Delaware
 
19803
 
3,600
 
Allied Properties
 
4737 Concord Pike
     
Wilmington
 
DE
 
19803
92
 
Oxford Valley Mall
     
Langhome
 
Pennsylvania
 
19047
 
3,896
 
Kravco
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
93
 
Paramus Park Mall
 
#1675
 
Paramus
 
New Jersey
 
7652
 
4,240
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
99
 
Kings Plaza
     
Brooklyn
 
New York
 
11234
 
4,895
 
Vomado
 
210 Route 4 East
     
Paramus
 
NJ
 
7652
100
 
Willowbrook Mall
 
#1126
 
Wayne
 
New Jersey
 
7470
 
4,296
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
102
 
Park City Center
 
#C220
 
Lancaster
 
Pennsylvania
 
17601
 
3,786
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
103
 
Ohio Valley Mall
 
#320
 
St Clairsville
 
Ohio
 
43950
 
3,567
 
Cafaro
 
2445 Belmont Ave
     
Youngstown
 
OH
 
44504
104
 
Los Cerritos Center
     
Cerritos
 
California
 
90703
 
3,900
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
105
 
Monroeville Mall
     
Monroeville
 
Pennsylvania
 
15146
 
3,845
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
106
 
Natick Mall
     
Natick
 
Massachusetts
 
1760
 
3,726
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
109
 
Belden Village
     
Canton
 
Ohio
 
44718
 
3,945
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
110
 
Dulles Town Center
 
#220
 
Dulles
 
Virginia
 
20166
 
3,000
 
Lemer
 
11501 Huff Court
     
North Bethesda
 
MD
 
20895
111
 
Lakeside Mall
 
D129
 
Sterling Heights
 
Michigan
 
48313
 
3,500
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
112
 
Holyoke Mall at Ingleside
     
Holyoke
 
Massachusetts
 
1040
 
3,136
 
Pyramid
 
4 Clinton Square
     
Syracuse
 
NY
 
13202
113
 
Genesee Valley Center
     
Flint
 
Michigan
 
48507
 
4,500
 
The Mills Corp
 
3341 S Linden Road
     
Flint
 
MI
 
48507
114
 
Greenwood Park Mall
     
Indianapolis
 
Indiana
 
46142
 
3,406
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
115
 
Shoppingtown Mall
 
#229A
 
Dewitt
 
New York
 
13214
 
4,625
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
116
 
University Park Mall
     
Mishawaka
 
Indiana
 
46545
 
3,634
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
117
 
Cross County Shopping Center
     
Yonkers
 
New York
 
10704
 
3,154
 
Marx Realty & Improvement Co
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
120
 
St Charles Towne Center
     
Waldorf
 
Maryland
 
20603
 
3,369
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
121
 
Fiesta Mall
 
#1250
 
Mesa
 
Arizona
 
85202
 
3,635
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
123
 
Great Lakes Mall
 
#330
 
Mentor
 
Ohio
 
44060
 
3,482
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
124
 
West Town Mall
 
#1156
 
Knoxville
 
Tennessee
 
37919
 
2,990
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
127
 
Edison Mall
     
Fort Meyers
 
Florida
 
33901
 
3,500
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
129
 
Quaker Bridge Mall
     
Lawrenceville
 
New Jersey
 
8608
 
3,222
 
Kravco
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
130
 
Livingston Mall
 
#1022
 
Livingston
 
New Jersey
 
7039
 
4,351
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
131
 
Ocean County Mall
 
#101L
 
Toms River
 
New Jersey
 
8753
 
3,645
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
132
 
Walt Whitman Mall
 
#1063
 
Huntington Station
 
New York
 
11746
 
4,354
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204

 
 


 
 

--------------------------------------------------------------------------------

 

 
133
 
Tri-County Mall
 
G-9
 
Cincinnati
 
Ohio
 
45246
 
2,500
 
Jones Lang LaSalle
 
3424 Peachtree Road NE
 
Suite 300
 
Atlanta
 
GA
 
30326
134
 
Monmouth Mall
     
Eatontown
 
New Jersey
 
7724
 
3,598
 
Vornado
 
210 Route 4 East
     
Paramus
 
NJ
 
7652
135
 
Montgomery Mall
 
C1 &C2
 
North Wales
 
Pennsylvania
 
19454
 
4,046
 
Kravco
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
136
 
White Plains
 
#489
 
White Plains
 
New York
 
10601
 
3,690
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
137
 
Willow Grove Park
     
Willow Grove
 
Pennsylvania
 
19090
 
3,124
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
138
 
Stonestown Galleria
     
San Francisco
 
California
 
94132
 
3,581
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
139
 
Galleria at Crystal Run
 
D209
 
Middletown
 
New York
 
10940
 
3,599
 
Pyramid
 
4 Clinton Square
     
Syracuse
 
NY
 
13202
140
 
Carousel Center
     
Syracuse
 
New York
 
13290
 
3,070
 
Pyramid
 
4 Clinton Square
     
Syracuse
 
NY
 
13202
141
 
Sun Valley Mall
     
Concord
 
California
 
94520
 
2,590
 
Taubman
 
200 E Long Lake Road
 
Suite 300
 
Bloomfield Hills
 
MI
 
48303
142
 
Hawthom Center
 
G6UL
 
Vernon Hills
 
Illinois
 
60061
 
3,268
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
143
 
Stratford Square Mall
 
B20
 
Bloomingdale
 
Illinois
 
60108
 
2,557
 
The Mills Corp
 
3225 N Central Avenue
 
Suite 1205
 
Phoenix
 
AZ
 
85012
144
 
Deptford Mall
     
Deptford
 
New Jersey
 
8096
 
4,404
 
Kravco
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
145
 
Stamford Town Center
     
Stamford
 
Connecticut
 
6901
 
3,672
 
Taubman
 
200 E Long Lake Road
 
Suite 300
 
Bloomfield Hills
 
MI
 
48303
146
 
Woodfield Mall
 
G311
 
Schaumburg
 
Illinois
 
60173
 
5,124
 
Taubman
 
200 E Long Lake Road
 
Suite 300
 
Bloomfield Hills
 
MI
 
48303
147
 
Fox Valley Shopping Center
     
Aurora
 
Illinois
 
60504
 
4,086
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
148
 
Danbury Fair Mall
     
Danbury
 
Connecticut
 
6810
 
4,827
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
149
 
Eastern Hills Mali
     
Williamsville
 
New York
 
14221
 
3,550
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
150
 
Freehold Raceway Mall
     
Freehold
 
New Jersey
 
7728
 
2,981
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
151
 
Silver City Galleria Mall
     
Taunton
 
Massachusetts
 
2780
 
3,127
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
152
 
Christiana Mall
     
Newark
 
Delaware
 
19702
 
4,875
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
153
 
Columbia Mall
 
#153
 
Columbia
 
Maryland
 
21044
 
4,000
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
154
 
Menlo Park Mall
     
Edison
 
New Jersey
 
8837
 
4,000
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
157
 
Southlake Mall
     
Merrillville
 
Indiana
 
46410
 
4,598
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
158
 
Boulevard Mall
     
Amherst
 
New York
 
14226
 
4,731
 
Forest City Enterprises
 
100 Terminal Tower
     
Cleveland
 
OH
 
44113
159
 
Fairfield Mall
     
Beavercreek
 
Ohio
 
45431
 
3,731
 
Glimcher Properties Ltd
 
150 East Gay Street
     
Columbus
 
OH
 
43215
160
 
Lynnhaven Mall
 
D06A
 
Virginia Beach
 
Virginia
 
23452
 
3,330
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
162
 
Seminole Towne Center
     
Sanford
 
Florida
 
32771
 
3,213
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
164
 
Chesterfield Towne Center
     
Midlothian
 
Virginia
 
23235
 
5,240
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
166
 
Queen Center
     
Elmhurst
 
New York
 
11373
 
3,823
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
167
 
Great Northern Mall
     
Clay
 
New York
 
13041
 
3,091
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
169
 
Sangertown Mall
 
G-02
 
New Hartford
 
Connecticut
 
13413
 
3,500
 
Pyramid
 
4 Clinton Square
     
Syracuse
 
NY
 
13202
171
 
Westmoreland Malt
 
#218
 
Greensburg
 
Pennsylvania
 
15601
 
2,838
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
172
 
Dover Mall
     
Dover
 
Delaware
 
19901
 
4,274
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
174
 
Green Acres Mall
     
Valley Stream
 
New York
 
11581
 
6,056
 
Vornado
 
210 Route 4 East
     
Paramus
 
NJ
 
7652
175
 
Tippecanoe Mall
     
Lafayette
 
Indiana
 
47905
 
4,633
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
176
 
Fox Run Mall
 
#1
 
Newington
 
New Hampshire
 
3801
 
3,670
 
Jones Lang LaSalle
 
3424 Peachtree Road NE
 
Suite 300
 
Atlanta
 
GA
 
30326
177
 
Pyramid Mall Ithaca
 
B07
 
Ithaca
 
New York
 
14850
 
3,533
 
Pyramid
 
4 Clinton Square
     
Syracuse
 
NY
 
13202
178
 
Hudson Valley Mall
     
Kingston
 
New York
 
12401
 
3,600
 
Pyramid
 
4 Clinton Square
     
Syracuse
 
NY
 
13202
183
 
Metrocenter Mall
     
Phoenix
 
Arizona
 
85051
 
3,702
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
184
 
Palisades Center
 
B203
 
West Nyack
 
New York
 
10994
 
3,549
 
Pyramid
 
4 Clinton Square
     
Syracuse
 
NY
 
13202
185
 
South Shore Mall
     
Bay Shore
 
New York
 
11706
 
3,593
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
186
 
Owings Mills Mall
 
1106
 
Owings Mills
 
Maryland
 
21117
 
3,017
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
188
 
Stones River Mall
     
Murfreesboro
 
Tennessee
 
37129
 
3,000
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
189
 
Southland Shopping Center
 
1290
 
Taylor
 
Michigan
 
48180
 
3,500
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
190
 
Dayton Mall
 
252
 
Dayton
 
Ohio
 
45459
 
3,720
 
Glimcher Properties Ltd
 
150 East Gay Street
     
Columbus
 
OH
 
43215
192
 
The Pavillions at Buckland Hills
 
1138
 
Manchester
 
Connecticut
 
6040
 
4,000
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
193
 
Exton Square Mall
 
2005
 
Exton
 
Pennsylvania
 
19341
 
3,360
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
194
 
Mall of New Hampshire
 
W123
 
Manchester
 
New Hampshire
 
3103
 
3,633
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
195
 
Crystal Mall
 
R207
 
Waterford
 
Connecticut
 
6385
 
2,842
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
196
 
Springfield Mali
 
GG10
 
Springfield
 
Virginia
 
22150
 
3,077
 
Vornado
 
210 Route 4 East
     
Paramus
 
NJ
 
7652
197
 
Annapolis Mall
     
Annapolis
 
Maryland
 
21401
 
3,974
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
198
 
Orland Square Shopping Center
 
B11
 
Chicago
 
Illinois
 
60462
 
3,081
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
200
 
Northshore Mall
 
E155
 
Peabody
 
Massachusetts
 
1960
 
3,467
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
201
 
Southern Park Mall
 
725
 
Youngstown
 
Ohio
 
44512
 
2,787
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
202
 
Great Lakes Crossing
 
859
 
Auburn Hills
 
Michigan
 
48326
 
3,184
 
Taubman
 
200 E Long Lake Road
 
Suite 300
 
Bloomfield Hills
 
MI
 
48303
203
 
Northwoods Mall
 
G532
 
Charleston
 
South Carolina
 
29406
 
4,072
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
204
 
Mall of America
 
N118
 
Bloomington
 
Minnesota
 
55425
 
4,077
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
205
 
Century Mall III
 
629
 
West Mifflin
 
Pennsylvania
 
15123
 
3,107
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
206
 
Hanes Mall
 
AL-120
 
Winston Salem
 
North Carolina
 
27103
 
3,961
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
207
 
Rivertown Crossing
 
2048
 
Grandville
 
Michigan
 
49418
 
3,549
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
208
 
Providence Place
 
B307
 
Providence
 
Rhode Island
 
2903
 
3,090
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
209
 
Meriden Square Mall
 
4068
 
Meriden
 
Connecticut
 
6451
 
3,436
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
214
 
Southpark Center
 
DL-408
 
Strongsville
 
Ohio
 
44136
 
3,424
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
215
 
Glenbrook Square Mall
 
E6
 
Fort Wayne
 
Indiana
 
46805
 
3,467
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
216
 
Market Place Shopping Center
 
340
 
Champaigne
 
Illinois
 
61820
 
3,826
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
218
 
Summit Mall
 
258A
 
Akron
 
Ohio
 
44333
 
3,139
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
219
 
Eastwood Mall
 
652
 
Niles
 
Ohio
 
44446
 
3,500
 
Cafaro
 
2445 Belmont Ave
     
Youngstown
 
OH
 
44504
220
 
College Mall
 
M13A
 
Bloomington
 
Indiana
 
47401
 
3,523
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
221
 
Muncie Mall
 
L05
 
Muncie
 
Indiana
 
47303
 
3,698
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
222
 
Plymouth Meeting Mall
 
2100
 
Plymouth
 
Pennsylvania
 
19462
 
3,083
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
223
 
Haywood Mall
 
2045
 
Greenville
 
South Carolina
 
29605
 
3,442
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
224
 
Jersey Gardens
 
2076
 
Elizabeth
 
New Jersey
 
7201
 
2,543
 
Glimcher Properties Ltd
 
150 East Gay Street
     
Columbus
 
OH
 
43215
225
 
Knoxville Center Mall
 
2187
 
Knoxville
 
Tennessee
 
37924
 
3,019
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
226
 
Meridian Mall
 
243
 
Lansing
 
Michigan
 
48864
 
3,630
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
227
 
Franklin Park Mall
 
520
 
Toledo
 
Ohio
 
43623
 
3,835
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
228
 
Potomac Mills Center
 
247
 
Woodbridge
 
Virginia
 
22192
 
3,561
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
229
 
Coventry Mail
 
C8
 
Pottstown
 
Pennsylvania
 
19465
 
2,958
 
Stoltz Management
 
Routes 724 & 100
     
Pottstown
 
PA
 
19465
230
 
Coolsprings Galleria
 
2430
 
Franklin
 
Tennessee
 
37067
 
2,418
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
231
 
Fairlane Town Center
 
N314
 
Dearborn
 
Michigan
 
48126
 
3,047
 
Taubman
 
200 E Long Lake Road
 
Suite 300
 
Bloomfield Hills
 
MI
 
48303
233
 
Colonial Mall Gadsden
 
47
 
Gadsden
 
Alabama
 
35901
 
3,165
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
234
 
Colonial Park Mall
 
15
 
Harrisburg
 
Pennsylvania
 
17109
 
3,125
 
Glimcher Properties Ltd
 
150 East Gay Street
     
Columbus
 
OH
 
43215
235
 
Hickory Hollow Mall
 
2111/2113
 
Antioch
 
Tennessee
 
37013
 
3,597
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
236
 
Pheasant Lane Mall
 
E145
 
Nashua
 
New Hampshire
 
3060
 
2,630
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
237
 
Beaver Valley Mall
 
640
 
Monaca
 
Pennsylvania
 
15061
 
4,000
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
238
 
Honey Creek
 
B2
 
Terre Haute
 
Indiana
 
44310
 
3,667
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
239
 
RiverGate Mall
 
A6A
 
Goodlettsville
 
Tennessee
 
37072
 
3,452
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
240
 
Cary Town Center
 
E4428
 
Raleigh
 
North Carolina
 
27511
 
2,567
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
242
 
Grand Central Mall
 
273
 
Vienna
 
West Virginia
 
26105
 
2,712
 
Glimcher Properties Ltd
 
150 East Gay Street
     
Columbus
 
OH
 
43215
243
 
Mall at Johnson City
 
17
 
Johnson City
 
Tennessee
 
37601
 
3,055
 
Glimcher Properties Ltd
 
150 East Gay Street
     
Columbus
 
OH
 
43215
244
 
Maplewood Mall
 
2012
 
Maplewood
 
Minnesota
 
55109
 
2,974
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
245
 
Chesterfield Mall
 
BL220
 
Chesterfield
 
Missouri
 
63017
 
3,208
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
246
 
Chapel Hill Mall
 
339
 
Akron
 
Ohio
 
44310
 
3,418
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
247
 
Fashion Square Mall
 
C312
 
Saginaw
 
Michigan
 
48604
 
3,009
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
248
 
Wilton Mall
 
E18
 
Saratoga Springs
 
New York
 
12866
 
2,467
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
249
 
Asheville Mall
 
L42
 
Asheville
 
North Carolina
 
28805
 
3,363
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
250
 
Burnsville Center
 
1044
 
Burnsville
 
Minnesota
 
55306
 
2,676
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
251
 
Eastland Mall
 
64
 
Evansville
 
Indiana
 
47715
 
3,310
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
252
 
Opry Mills
 
476
 
Nashville
 
Tennessee
 
37214
 
3,590
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
253
 
Crestwood Mall
 
436
 
St Louis
 
Missouri
 
63126
 
2,570
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
254
 
Mid Rivers
 
1252
 
St Peters
 
Missouri
 
63376
 
3,133
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
255
 
Charlestown Mall
 
C214
 
St Charles
 
Illinois
 
60174
 
3,016
 
Forest City Enterprises
 
100 Terminal Tower
     
Cleveland
 
OH
 
44113
256
 
Independence Mall
 
D114
 
Kingston
 
Massachusetts
 
2364
 
3,081
 
Pyramid
 
4 Clinton Square
     
Syracuse
 
NY
 
13202
257
 
Circle Centre Mall
 
F16
 
Indianapolis
 
Indiana
 
46225
 
3,632
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
258
 
Tysons Corner Center
 
G5U
 
McLean
 
Virginia
 
22102
 
3,578
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
259
 
Arundel Mills
 
211
 
Hanover
 
Maryland
 
21076
 
3,088
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
260
 
Arnot Mall
 
N9
 
Horsehead
 
New York
 
14844
 
3,000
 
Arnot Realty
 
3300 Chambers Road South
     
Horsehead
 
NY
 
14845
261
 
Morgantown
 
613
 
Morgantown
 
West Virginia
 
26501
 
2,870
 
Glimcher Properties Ltd
 
150 East Gay Street
     
Columbus
 
OH
 
43215
262
 
Arbor Place
 
1180
 
Douglassville
 
Georgia
 
30315
 
3,237
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
263
 
Governor's Square
 
2170
 
Tallahassee
 
Florida
 
32301
 
3,024
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
264
 
Colonial Mall at Macon
 
18
 
Macon
 
Georgia
 
31206
 
3,120
 
Colonial Properties
 
2101 6th Ave North
 
Suite 750
 
Birmingham
 
AL
 
35203
265
 
Miller Hill
 
J08
 
Duluth
 
Minnesota
 
55811
 
2,842
 
Simon Property Group
 
225 W Washington Street .
     
Indianapolis
 
IN
 
46204
266
 
Merle Hay Mall
 
912
 
Des Moines
 
Iowa
 
50310
 
3,456
 
The Mills Corp
 
3850 Merle Hay Road
 
Suite 101
 
Des Moines
 
IA
 
50310
268
 
Oak Court
 
1130
 
Memphis
 
Tennessee
 
38117
 
4,000
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
269
 
Four Seasons Mall
 
209
 
Greensboro
 
North Carolina
 
27407
 
3,585
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
271
 
Harford Mall
 
W4
 
Belair
 
Maryland
 
21014
 
3,243
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
272
 
University Mall
 
112
 
Tuscaloosa
 
Alabama
 
35405
 
3,539
 
Aronov Realty Management
 
3500 Eastern Blvd
     
Montgomery
 
AL
 
36116
273
 
Meadowbrook Mall
 
640
 
Bridgeport
 
West Virginia
 
26330
 
3,325
 
Cafaro
 
2445 Belmont Ave
     
Youngstown
 
OH
 
44504
274
 
Sandusky Mall
 
327
 
Sandusky
 
Ohio
 
44870
 
3,457
 
Cafaro
 
2445 Belmont Ave
     
Youngstown
 
OH
 
44504
275
 
Eastland Mall
 
1055
 
Bloomington
 
Illinois
 
61701
 
4,211
 
Copaken White Blitt
 
1100 Walnut
 
Suite 2000
 
Kansas City
 
MO
 
64106
277
 
Brass Mill
 
1128
 
Waterbury
 
Connecticut
 
6706
 
3,759
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
278
 
White Marsh
 
2035
 
Baltimore
 
Maryland
 
21236
 
3,265
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
280
 
Concord Mills
 
699
 
Concord
 
North Carolina
 
28027
 
3,051
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
281
 
Kennedy Mall
 
566
 
Dubuque
 
Iowa
 
52002
 
3,745
 
Cafaro
 
2445 Belmont Ave
     
Youngstown
 
OH
 
44504
282
 
Augusta Mall
 
1131
 
Augusta
 
Georgia
 
30909
 
3,242
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
283
 
Independence Mall
 
1093
 
Wilmington
 
North Carolina
 
28403
 
3,216
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
284
 
Colonial Myrtle Beach
 
D9
 
Myrtle Beach
 
South Carolina
 
29572
 
3,438
 
Colonial Properties
 
2101 6th Ave North
 
Suite 750
 
Birmingham
 
AL
 
35203
285
 
Colonial Mall Greenville
 
D4
 
Greenville
 
North Carolina
 
27858
 
2,895
 
Colonial Properties
 
2101 6th Ave North
 
Suite 750
 
Birmingham
 
AL
 
35203
286
 
Richland Mall
 
A7
 
Mansfield
 
Ohio
 
44906
 
3,500
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
287
 
North Dartmouth Mall
 
1360
 
North Dartmouth
 
Massachusetts
 
2747
 
3,300
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
288
 
Eastland Mall
 
B8
 
Columbus
 
Ohio
 
43232
 
4,560
 
Glimcher Properties Ltd
 
150 East Gay Street
     
Columbus
 
OH
 
43215
289
 
Woodland Mall
 
1A
 
Grand Rapids
 
Michigan
 
49512
 
3,615
 
Taubman
 
200 E Long Lake Road
 
Suite 300
 
Bloomfield Hills
 
MI
 
48303
290
 
Valley Hills Mall
 
230
 
Hickory
 
North Carolina
 
28602
 
3,699
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
291
 
Riverchase Galleria
 
V2
 
Birmingham
 
Alabama
 
35244
 
3,089
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
292
 
Westroads
     
Omaha
 
Nebraska
 
68114
 
4,022
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
293
 
Tanger Factory Outlet Center-NY
 
304
 
Riverhead
 
New York
 
11901
 
3,860
 
Tanger Properties, L.P.
 
3200 Northline Avenue
 
Suite 360
 
Greensboro
 
NC
 
27408
294
 
Springfield Mall
 
10BU
 
Springfield
 
Pennsylvania
 
19064
 
3,071
 
Kravco
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
297
 
Macomb Mall
 
240/250
 
Roseville
 
Michigan
 
48066
 
3,000
 
Macomb Association
 
25 W 39th Street
     
New York
 
NY
 
10018
299
 
Mall of Louisiana
 
2186
 
Baton Rouge
 
Louisiana
 
70836
 
3,369
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
300
 
River Hills Mall
 
308
 
Mankato
 
Minnesota
 
56001
 
3,044
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
301
 
Colonial Mall Bel Aire
 
C19
 
Mobile
 
Alabama
 
36606
 
2,846
 
Colonial Properties
 
2101 6th Ave North
 
Suite 750
 
Birmingham
 
AL
 
35203
303
 
Northtown Mall
 
H19
 
Blaine
 
Minnesota
 
55434
 
3,600
 
Glimcher Properties Ltd
 
150 East Gay Street
     
Columbus
 
OH
 
43215
304
 
Bangor Mall
 
E6
 
Bangor
 
Maine
 
4401
 
3,514
 
Kravco
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
305
 
Oakdale
 
Suite 76
 
Johnson City
 
New York
 
13790
 
2,827
 
Vomado
 
210 Route 4 East
     
Paramus
 
NJ
 
7652
306
 
Independence Center
 
G07
 
Independence
 
Missouri
 
64057
 
3,800
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
307
 
Polaris
 
2094
 
Columbus
 
Ohio
 
43240
 
3,243
 
Glimcher Properties Ltd
 
150 East Gay Street
     
Columbus
 
OH
 
43215
308
 
South County Mall
 
51
 
St Louis
 
Missouri
 
63129
 
3,861
 
Westfieid
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
309
 
Midway Mall
 
F36
 
Elyria
 
Ohio
 
44035
 
3,036
 
Westfieid
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
310
 
Valley View Mall
 
LB40
 
Roanoke
 
Virginia
 
24012
 
2,920
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
311
 
West Ridge Mall
 
G13A
 
Topeka
 
Kansas
 
66604
 
3,093
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
312
 
McKinley Mall
 
807
 
Buffalo
 
New York
 
14219
 
3,372
 
Zamias
 
300 Market Street
     
Johnstown
 
PA
 
15901
313
 
Maine Mall
 
W11
 
Portland
 
Maine
 
4106
 
3,370
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
314
 
CherryVale Mall
 
F129
 
Rockford
 
Illinois
 
61112
 
3,438
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
315
 
St Clair Square
 
105
 
Fairview Heights
 
Illinois
 
62208
 
4,041
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
316
 
Cross Creek Mall
 
TB7
 
Fayetteville
 
North Carolina
 
28303
 
3,858
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
317
 
Charleston Town Center
 
2105
 
Charleston
 
West Virginia
 
25389
 
2,849
 
Forest City Enterprises
 
100 Terminal Tower
     
Cleveland
 
OH
 
44113
318
 
Mayfair Mall
 
865
 
Wauwatosa
 
Wisconsin
 
53226
 
3,023
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
319
 
White Oaks Mall
 
C10
 
Springfield
 
Illinois
 
62704
 
3,623
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
330
 
Park Plaza Mall
     
Little Rock
 
Arkansas
 
72205
 
2,910
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
331
 
The Hanover Mall
 
113
 
Hanover
 
Massachusetts
 
2339
 
3,000
 
Weiner
 
1775 Washinton Street
     
Hanover
 
MA
 
2339
332
 
Chicago Ridge
     
Chicago
 
Illinois
 
60415
 
3,509
 
Shopco Advisory Corp.
 
1250 Braodway
     
New York
 
NY
 
10001



 
 
 

--------------------------------------------------------------------------------

 
 
 
 
333
 
Washington Square
 
166
 
Indianapolis
 
Indiana
 
46229
 
3,016
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
334
 
Ashland Town Center
 
468
 
Ashland
 
Kentucky
 
41101
 
3,354
 
Glimcher Properties Ltd
 
150 East Gay Street
     
Columbus
 
OH
 
43215
335
 
River Valley Mall
     
Lancaster
 
Ohio
 
43130
 
3,200
 
Glimcher Properties Ltd
 
150 East Gay Street
     
Columbus
 
OH
 
43215
336
 
Logan Valley Mall
 
944
 
Altoona
 
Pennsylvania
 
16602
 
3,227
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
337
 
Capital City Mall
     
Camp Hill
 
Pennsylvania
 
17011-7003
 
3,603
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
338
 
Jefferson Pointe Mall
 
H10
 
Fort Wayne
 
Indiana
 
46804
 
3,401
 
Red Development
 
4717 Central Avenue
     
Kansas City
 
MS
 
64112
339
 
The Mall at Whitney Field
 
Formerly Searstown Mall Leominster
     
Massachusetts
 
46804
 
3,548
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
340
 
Oakwood Mall
 
322
 
Eau Claire
 
Wisconsin
 
54701
 
3,786
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
341
 
The Lakes Mall
 
1076
 
Muskegon
 
Michigan
 
49444
 
2,928
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
342
 
York Galleria
 
166
 
York
 
Pennsylvania
 
17402
 
3,055
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
343
 
River Ridge Mall
 
B90
 
Lynchburgh
 
Virginia
 
24502
 
3,200
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
344
 
Berkshire Mall
 
B104
 
Lanesboro
 
Massachusetts
 
1237
 
3,500
 
Pyramid
 
4 Clinton Square
     
Syracuse
 
NY
 
13202
346
 
Robinson Town Center
     
Robinson Township
 
Pennsylvania
     
3,266
 
Forest City Enterprises
 
100 Terminal Tower
     
Cleveland
 
OH
 
44113
347
 
Stroud Mall
     
Stroudsburgh
 
Pennsylvania
 
18360
 
2,750
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
348
 
Connecticut Post
 
2041
 
Milford
 
Connecticut
 
6460
 
2,890
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
349
 
Berkshire Mall
 
G7
 
Wyomissing
 
Pennsylvania
 
19610
 
3,625
 
Jones Lang LaSalle
 
3424 Peachtree Road NE
 
Suite 300
 
Atlanta
 
GA
 
30326
350
 
South Pointe
 
D5
 
Lincoln
 
Nebraska
 
68516
 
2,800
 
Red Development
 
4717 Central Avenue
     
Kansas City
 
MS
 
64112
351
 
The Plaza at King of Prussia
     
King of Prussia
 
Pennsylvania
 
19406
 
3,223
 
Kravco
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
353
 
Northpark Mall
 
36
 
Davenport
 
Iowa
 
52806
 
3,415
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
354
 
Southpark Mall
 
175
 
Moline
 
Illinois
 
61265
 
3,103
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
355
 
Eastgate Mall
 
344
 
Cincinnati
 
Ohio
 
45245
 
3,964
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
356
 
Southpark
 
F40
 
Colonial Heights
 
Virginia
 
23834
 
3,150
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
357
 
Clearview Mall
 
BL06
 
Butler
 
Pennsylvania
 
16001
 
2,997
 
JJ Gumberg
 
1051 Brinlon Road
     
Pittsburgh
 
PA
 
15221
358
 
Gateway Mall
     
Lincoln
 
Nebraska
     
3,728
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
359
 
Burlington Town Center
     
Burlington
 
Vermont
     
3,000
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
360
 
Nittany Mall
     
State College
 
Pennsylvania
 
16801
 
3,333
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
361
 
Spring Hill
 
Lease ID # 405001 0003
 
iWest Dundee
 
Illinois
 
60118
 
3,402
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
362
 
Solomon Pond
 
N219
 
Marlborough
 
Massachusetts
 
1752
 
3,208
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
363
 
Mall of Georgia
 
2025
 
Buford
 
Georgia
 
30519
 
3,713
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
364
 
Northwoods Mall
     
Peoria
 
Illinois
 
61613
 
4,281
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
365
 
Findlay Village
 
#153
 
Findlay
 
Ohio
 
45839
 
3,600
 
JJ Gumberg
 
1051 Brinton Road
     
Pittsburgh
 
PA
 
15221
366
 
Wausau Center
     
Wausau
 
Wisconsin
     
3,600
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
367
 
Birchwood Mall
     
Port Huron
 
Michigan
     
3,199
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
368
 
Susquehanna Valley
     
Selinsgrove
 
Pennsylvania
 
17870
 
3,090
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
369
 
Eden Prairie Center
     
Eden Prairie
 
Minnesota
 
55344
 
3,530
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
370
 
Steeplegate Mall
     
Concord
 
New Hampshire
 
3301
 
3,158
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
371
 
Salmon Run Mall
 
NYS Rte 3
 
Watertown
 
New York
     
2,958
 
Pyramid
 
4 Clinton Square
     
Syracuse
 
NY
 
13202
372
 
Champlain Center North
 
C119
 
Pittsburgh
 
New York
     
3,366
 
Pyramid
 
4 Clinton Square
     
Syracuse
 
NY
 
13202
373
 
Florence Mall
     
Florence
 
Kentucky
     
3,828
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
374
 
North Grand Mall
     
Ames
 
Iowa
 
50010
 
3,707
 
Landau & Heyman
 
303 E Main Street
 
Suite 201
 
Barrington
 
IL
 
60010
375
 
Palmer Park Mall
 
Palmer Township
 
Easton
 
Pennsylvania
 
18042
 
2,971
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
376
 
Manhattan Town Center
     
Manhattan
 
Kansas
     
3,500
 
Forest City Enterprises
 
100 Terminal Tower
     
Cleveland
 
OH
 
44113
377
 
Jefferson Mall
     
Louisville
 
Kentucky
     
2,521
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
378
 
University Mall
     
South Burlington
 
Vermont
     
3,000
 
Finard & Company
 
One Burlington Woods Dr
     
Burlington
 
MA
 
01803
379
 
Rockingham Park Mall
     
Salem
 
New Hampshire
 
3079
 
3,419
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
380
 
Brookfield Square
     
Brookfield
 
Wisconsin
 
53005-6084
 
3,968
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
381
 
Johnstown Galleria
     
Johnstown
 
Pennsylvania
 
15901
 
3,250
 
Zamias
 
300 Market Street
     
Johnstown
 
PA
 
15901
382
 
Madison Square Mall
     
Huntsville
 
Alabama
 
35806
 
3,060
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
383
 
Rotterdam Square
     
Schenectady
 
New York
 
12306
 
2,930
 
Wilmorite
 
1265 Scottsville Road
     
Rochester
 
NY
 
14624
384
 
Kenwood Town Center
     
Cincinnati
 
Ohio
 
45236
 
3,650
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
385
 
Kentucky Oaks Mall
     
Paducah
 
Kentucky
 
42001
 
3,651
 
Cafaro
 
2445 Belmont Ave
     
Youngstown
 
OH
 
44504
386
 
Upper Valley Mall
     
Springfield
 
Ohio
 
45504
 
3,024
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
387
 
Apple Blossom Mall
     
Winchester
 
Virginia
 
22601
 
3,252
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
388
 
College Square - IA
     
Cedar Falls
 
Iowa
 
50613
 
3,514
 
Landau & Heyman of Iowa, Inc.
 
249 W 17th Street
     
New York
 
NY
 
10011
389
 
Wolfchase Galleria
     
Memphis
 
Tennessee
 
38133
 
3,450
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
390
 
Magnolia Mall
     
Florence
 
South Carolina
 
29501
 
3,002
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
391
 
Phillipsburg Mall
     
Phillipsburg
 
New Jersey
 
08865-4105
 
3,696
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
392
 
West Towne Mall
     
Madison
 
Wisconsin
 
53719-1069
 
3,050
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
393
 
Regency Mall
     
Racine
 
Wisconsin
 
53406-5052
 
3,450
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
394
 
Northgate Mall
     
Cincinnati
 
Ohio
 
45251
 
3,300
 
David Hocker
 
1901 Frederica Street
     
Owensboro
 
KY
 
42301
395
 
Brunswick Square
     
East Brunswick
 
New Jersey
 
8816
 
3,790
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
396
 
Easton Town Center
     
Columbus
 
Ohio
 
43219
 
3,673
 
Steiner and Associates, Inc.
 
4200 Regent Street
 
Suite 210
 
Columbus
 
OH
 
43219
397
 
Indian Mound Mall
     
Heath
 
Ohio
 
43056
 
3,953
 
Glimcher Properties Ltd
 
150 East Gay Street
     
Columbus
 
OH
 
43215
398
 
Towne East Square
     
Wichita
 
Kansas
 
67207
 
3,100
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
399
 
Sikes Senter Mall
     
Wichita Falls
 
Texas
 
76308
 
3,500
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
440
 
Coral Ridge Mall
     
Coralville
 
Iowa
 
52241
 
3,401
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
441
 
Georgia Square Mall
 
Suite 212
 
Athens
 
Georgia
 
30606-3155
 
3,150
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
442
 
Mall of Abilene
     
Abilene
 
Texas
 
79606
 
3,339
 
Landau & Heyman
 
124 Johnson Ferry Rd
     
Atlanta
 
GA
 
30328
443
 
Great Mall of the Great Plains
     
Olathe
 
Kansas
 
66061
 
4,284
 
Glimcher Properties Ltd
 
150 East Gay Street
     
Columbus
 
OH
 
43215
444
 
Central Mall
     
Fort Smith
 
Arkansas
 
72903
 
2,920
 
Warmack and Company, LLC
 
Central Mall
     
Fort Smith
 
AR
 
72903
445
 
Santa Rosa Mall
 
Suite 60
 
Mary Esther
 
Florida
 
32569
 
3,054
 
Jim Wilson
 
3500 Piedmont Road NE
 
Suite 600
 
Atlanta
 
GA
 
30305
446
 
Westwood Mall
     
Jackson
 
Michigan
 
49201
 
4,214
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
447
 
Eastwood Town Center
     
Lansing
 
Michigan
 
48912
 
3,600
 
Jeffery R. Anderson Realty
 
3805 Edwards Road
 
Suite 700
 
Cincinnati
 
OH
 
45209
448
 
Penn Square Mall
     
Oklahoma City
 
Oklahoma
 
73116
 
3,152
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
449
 
Louis Joliet Mall
     
Joliet
 
Illinois
 
60431
 
4,281
 
The Mills Corp
 
3340 Mall Loop
     
Joliet
 
IL
 
60431
450
 
Crossroads Center
     
St. Cloud
 
Minnesota
 
56301
 
4,021
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
451
 
University Mall
     
Carbondale
 
Illinois
 
62902
 
3,600
 
Landau & Heyman
 
120 South Riverside Plaza
 
Suite 1605
 
Chicago
 
IL
 
60606
452
 
West Valley Mall
     
Tracy
 
California
 
95304
 
3,498
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
453
 
Cape Cod Mall
     
Hyannis
 
Massachusetts
 
2601
 
3,862
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
454
 
Grand Traverse Mall
     
Traverse City
 
Michigan
 
49684
 
3,040
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
455
 
Enfield
     
Enfield
 
Connecticut
 
6082
 
3,300
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
456
 
Lakeland Square Mall
 
RM 304
 
Lakeland
 
Florida
 
33809
 
3,200
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
457
 
Colony Square
     
Zanesvllle
 
Ohio
 
43701
 
2,659
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
458
 
Westshore Mall
     
Holland
 
Michigan
 
49424
 
3,053
 
Wilmorite
 
1265 Scottsville Road
     
Rochester
 
NY
 
14624
459
 
Towne Mall
     
Elizabethtown
 
Kentucky
 
42701
 
3,000
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
460
 
Janesville Mall
     
Janesville
 
Wisconsin
 
53545
 
3,418
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
461
 
West Park Mall
 
Suite 134
 
Cape Girardeau
 
Missouri
 
63703
 
3,811
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
462
 
Viewmont Mall
     
Scranton
 
Pennsylvania
 
18508-1305
 
3,300
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
463
 
Swansea Mall
     
Swansea
 
Massachusetts
 
2777
 
3,028
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
464
 
Bay City Mall
     
Bay City
 
Michigan
 
48706
 
3,410
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
465
 
Lansing Mall
     
Lansing
 
Michigan
 
48917
 
3,500
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
466
 
Lakeview Square Mall
     
Battle Creek
 
Michigan
 
49015
 
3,500
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
467
 
Governor's Square Mall
     
Clarksville
 
Tennessee
 
37042
 
3,720
 
Cafaro
 
2445 Belmont Ave
     
Youngstown
 
OH
 
44504
468
 
Eastfield Mall
     
Springfield
 
Massachusetts
 
1129
 
3,470
 
Mountain Development Corp.
 
100 Delawanna Avenue
 
Suite 100
 
Clifton
 
NJ
 
7014
469
 
Northpark Mall
 
101 Rangeline Road
 
Joplin
 
Missouri
 
64801
 
3,167
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
470
 
Northgate Mall (TN)
     
Chattanooga
 
Tennessee
 
37415
 
3,000
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
471
 
Hulen Mall
     
Fort Worth
 
Texas
 
76132
 
2,909
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
472
 
Ridgemar Mall
     
Fort Worth
 
Texas
 
76116
 
2,982
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
473
 
Arsenal Mall
     
Watertown
 
Massachusetts
 
2472
 
3,809
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
474
 
Apache Mall
     
Rochester
 
Minnesota
 
55902
 
3,041
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
475
 
Anderson Mall
     
Anderson
 
South Carolina
 
29621
 
3,848
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
476
 
South Shore Plaza
     
Braintree
 
Massachusetts
 
2184
 
3,190
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
477
 
Northgate Mall (NC)
     
Raleigh
 
North Carolina
 
27701
 
2,747
 
Northgate Associates
 
P.O. Box 2476
     
Durham
 
NC
 
27715
478
 
Yorktown Mall
     
Lombard
 
Illinois
 
60148
 
2,835
 
Pehrson Long Associates
 
203 Yorktown Center
     
Lombard
 
IL
 
60148
479
 
Pecanland Mall
     
Monroe
 
Louisiana
 
71203
 
3,654
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
481
 
Park Place Mall
     
Tucson
 
Arizona
 
85711
 
3,174
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
482
 
Neshaminy Mall
     
Bensalem
 
Pennsylvania
 
19020
 
3,175
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
483
 
Triangle Town Center
     
Raleigh
 
North Carolina
 
27616
 
3,541
 
Jacobs Group
 
25425 Center Ridge Road
     
Cleveland
 
OH
 
44145
484
 
The Oaks Mall
     
Gainsville
 
Florida
 
32605
 
3,349
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
485
 
Collin Creek Mall
     
Piano
 
Texas
 
75075
 
3,531
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
486
 
Colonial Mall at Auburn
     
Auburn
 
Alabama
 
36830
 
3,538
 
Colonial Properties
 
2101 6th Ave North
 
Suite 750
 
Birmingham
 
AL
 
35203
487
 
Carolina Place Mall
     
Pineville
 
North Carolina
 
28134
 
2,997
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
488
 
The Parks at Arlington
 
#2206
 
Arlington
 
Texas
 
76015-4194
 
3,330
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
489
 
Towne Square Mall
     
Owensboro
 
Kentucky
 
42301
 
3,674
 
Aronov Realty Management
 
3500 Eastern Blvd
     
Montgomery
 
AL
 
36116
490
 
Prime Outlets of Grove City
     
Grove City
 
Pennsylvania
 
16127
 
4,749
 
Prime Retail, L.P.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
491
 
Prime Outlets of Hagerstown
     
Hagerstown
 
Maryland
 
21740
 
5,063
 
Prime Retail, L.P.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
492
 
San Marcos Outlet Stores
 
Suite 450
 
San Marcos
 
Texas
 
78666-5957
 
5,764
 
Prime Retail, L.P.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
493
 
Rehoboth Outlets
     
Rehoboth Beach
 
Delaware
 
19971
 
5,000
 
Tanger Properties, L.P.
 
3200 Northline Avenue
 
Suite 360
 
Greensboro
 
NC
 
27408
494
 
Valley Mall
 
Attention: Mall Management
 
Harrisonburg
 
Virginia
 
22801
 
3,200
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
506
 
Shenango Valley Mall
     
Hermitage
 
Pennsylvania
 
16148
 
3,600
 
Prime Retail, L.P.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
507
 
Greenwood Mall
     
Bowling Green
 
Kentucky
 
42104
 
3,584
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
508
 
Myrtle Beach Outlet
     
Myrtle Beach
 
South Carolina
 
29579
 
5,040
 
Tanger Properties, L.P.
 
3200 Northline Avenue
 
Suite 360
 
Greensboro
 
NC
 
27408
509
 
Pleasant Prairie Outlets
     
Kenosha
 
Wisconsin
 
53158
 
3,600
 
Prime Retail, L.P.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
510
 
Jeffersonville
     
Jeffersonville
 
Ohio
 
43128
 
4,976
 
Prime Retail, L.P.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
511
 
Prime Outlets Brich Run
     
Birch Run
 
Michigan
 
48415
 
6,000
 
Prime Retail, L.P.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
512
 
Prime Outlets Niagara
     
Niagara Falls
 
New York
 
14304
 
3,874
 
Prime Retail, L.P.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
515
 
Waterloo Outlets
     
Waterloo
 
New York
 
13165
 
6,000
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068
516
 
Huntley Outlets
     
Huntley
 
Illinois
 
60149
 
5,104
 
Prime Retail, L.P.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
517
 
New River Valley Mall
     
Christiansburg
 
Virginia
 
24073-6506
 
3,542
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
518
 
Crossroads Mall
     
Portage
 
Michigan
 
49024
 
3,271
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
519
 
Wyoming Valley Mall
     
Wilkes Barre
 
Pennsylvania
 
18702
 
3,385
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
520
 
Virginia Center Commons
     
Glen Allen
 
Virginia
 
23059
 
2,809
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
521
 
Geneva Center Commons
     
Geneva
 
Illinois
 
60134
 
3,600
 
Jeffery R. Anderson Realty
 
3805 Edwards Road
 
Suite 700
 
Cincinnati
 
OH
 
45209
522
 
Southridge Mall
     
Greendale
 
Wisconsin
 
53129
 
4,500
 
The Mills Corp
 
5425 Wisconsin Avenue
 
Suite 500
 
Chevey Chase
 
MD
 
20815
523
 
Tulsa Promenade
     
Tulsa
 
Oklahoma
 
74135
 
3,682
 
Coyote Management LP
 
16475 Dallas Parkway
 
Suite 250
 
Addison
 
TX
 
75001
524
 
Esplanade Mall
     
Kenner
 
Louisiana
 
70065
 
3,274
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
525
 
Kirkwood Mall
     
Bismark
 
North Dakota
 
58504
 
4,284
 
The Mills Corp
 
7th Street and Bismark Exp
     
Bismark
 
ND
 
58504
526
 
Grapevine Mills Mall
     
Grapevine
 
Texas
 
76051
 
2,803
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
527
 
Golden East Crossing
     
Rocky Mount
 
North Carolina
 
27804
 
2,606
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
528
 
Sarasota Square
     
Sarasota
 
Florida
 
34238
 
3,389
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
529
 
Green Tree Mall
     
Clarksville
 
Indiana
 
47129
 
3,000
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
530
 
Columbia Mall (MO)
     
Columbia
 
Missouri
 
65203
 
3,003
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
531
 
Quintard Mall
     
Oxford
 
Alabama
 
36203
 
3,515
 
Grimmer Realty Company
 
200 Green Springs Highway
     
Birmingham
 
AL
 
35209
532
 
Huntington Mall
     
Barboursville
 
West Virginia
 
25504
 
3,566
 
Cafaro
 
2445 Belmont Ave
     
Youngstown
 
OH
 
44504
533
 
Northtown Mall
     
Spokane
 
Washington
 
99207
 
3,067
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
534
 
Southwest Plaza
     
Littleton
 
Colorado
 
80123
 
3,828
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
535
 
Bellis Fair Mall
     
Bellingham
 
Washington
 
98226
 
3,426
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
536
 
Patrick Henry Mall
     
New Port News
 
Virginia
 
23602
 
3,434
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
537
 
The Citadel Mall
     
Colorado Springs
 
Colorado
 
80909
 
3,848
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
538
 
North East Mall
     
Hurst
 
Texas
 
76053
 
3,199
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
539
 
Alderwood Mall
     
Lynnwood
 
Washington
 
98037
 
3,132
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
540
 
Kitsap Mall
     
Silverdale
 
Washington
 
98383
 
3,500
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
541
 
South Hill Mall
     
Puyallup
 
Washington
 
98373
 
3,382
 
Cafaro
 
2445 Belmont Ave
     
Youngstown
 
OH
 
44504
542
 
Arbor Lakes Mall
     
Maple Grove
 
Minnesota
 
55369
 
3,620
 
Red Development
 
4717 Central Avenue
     
Kansas City
 
MS
 
64112
543
 
Vancouver Mall
     
Vancouver
 
Washington
 
98662
 
3,210
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
544
 
Bay Park Square
     
Green Bay
 
Wisconsin
 
54304
 
3,527
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
545
 
Country Side Mall
     
Clearwater
 
Florida
 
33761
 
3,349
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
546
 
Fox River Mall
     
Appleton
 
Wisconsin
 
54913
 
4,000
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
547
 
Columbia Mall
     
Grand Forks
 
North Dakota
 
58201
 
3,309
 
The Mills Corp
 
257 E Main Street
     
Barrington
 
IL
 
60010
548
 
Lima Mall
     
Lima
 
Ohio
 
45805
 
4,000
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204



 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
549
 
Valley View Mall-WI
     
LaCrosse
 
Wisconsin
 
54601
 
3,422
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
550
 
Post Oak Mall
     
College Station
 
Texas
 
77840
 
3,785
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
551
 
Midland Mall
 
Pay rent for 3800 sqft, sp
 
Midland
 
Michigan
 
48642
 
3,800
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
552
 
Moorestown Mall
     
Moorestown
 
New Jersey
 
8057
 
3,000
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
553
 
Carolina Mall
     
Concord
 
North Carolina
 
28025
 
3,418
 
Hull Storey Retail Group
 
3632 Wheeler Road
     
Augusta
 
GA
 
30909
554
 
Valley West Mall
     
West DeMoines
 
Iowa
 
50266
 
3,880
 
Watson Centers
 
3100 W Lake Street
 
Suite 420
 
Minneapolis
 
MN
 
55416
555
 
Cordova Mall
     
Pensacola
 
Florida
 
32504
 
3,999
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
556
 
Mall of the Bluffs
     
Council Bluffs
 
Iowa
 
51503
 
3,571
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
557
 
Quail Springs
     
Oklahoma City
 
Oklahoma
 
73134
 
3,333
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
558
 
Towne West Square
     
Wichita
 
Kansas
 
67209
 
3,180
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
559
 
Eastdale Mall
     
Montgomery
 
Alabama
 
36117
 
3,395
 
Aronov Realty Management
 
3500 Eastern Blvd
     
Montgomery
 
AL
 
36116
560
 
North Point Mall
     
Alpharetta
 
Georgia
 
30022
 
3,596
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
561
 
Altamonte Mall
     
Altamonte Springs
 
Florida
 
32701
 
3,552
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
562
 
Foothills Mall
     
Fort Collins
 
Colorado
 
80525
 
3,188
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
563
 
Vista Ridge Mall
     
Lewisville
 
Texas
 
75067
 
2,762
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
564
 
Ridgedale Mall
     
Minnetonka
 
Minnesota
 
55305
 
3,481
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
565
 
North Star Mall
     
San Antonio
 
Texas
 
78216
 
4,620
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
566
 
Memorial City Mall
     
Houston
 
Texas
 
77027
 
3,458
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
567
 
Empire Mali
     
Sioux Falls
 
South Dakota
 
57106
 
3,409
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
568
 
Southern Hills Mall
     
Sioux City
 
Iowa
 
51106
 
3,561
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
569
 
Oglethorpe Mall
     
Savannah
 
Georgia
 
31406
 
3,580
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
570
 
Southlake Mall
     
Morrow
 
Georgia
 
30260
 
4,121
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
571
 
Millcreek Mall
     
Erie
 
Pennsylvania
 
16565
 
3,708
 
Cafaro
 
2445 Belmont Ave
     
Youngstown
 
OH
 
44504
572
 
Vintage Faire Mall
     
Modesto
 
California
 
95356
 
3,776
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
573
 
Wiregrass Commons
     
Dothan
 
Alabama
 
36303
 
3,407
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
574
 
Westgate Mall
     
Spartanburg
 
South Carolina
 
29301
 
4,191
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
575
 
Deerbrook Mall
     
Humble
 
Texas
 
77338
 
3,090
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
576
 
Colonial Mall Valdosta
     
Valdosta
 
Georgia
 
31601
 
3,371
 
Colonial Properties
 
2101 6th Ave North
 
Suite 750
 
Birmingham
 
AL
 
35203
577
 
Parkway Place Mall
     
Huntsville
 
Alabama
 
35801
 
3,545
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
578
 
Francis Scott Key Mall
     
Frederick
 
Maryland
 
21703
 
4,089
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
579
 
Tanger Five Oaks
     
Sevierville
 
Tennessee
 
37862
 
3,550
 
Tanger Properties, L.P.
 
3200 Northline Avenue
 
Suite 360
 
Greensboro
 
NC
 
27408
580
 
Prime Outlets Ellenton
     
Ellenton
 
Florida
 
34222
 
4,118
 
Prime Retail, L.P.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
581
 
Prime Outlets at Gaffney
     
Gaffney
 
South Carolina
 
29341
 
3,514
 
Prime Retail, L.P.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
582
 
Tanger Outlet Center in Foley
 
see letter 12/22/03 for l
 
Foley
 
Alabama
 
36535
 
5,240
 
Tanger Properties, L.P.
 
3200 Northline Avenue
 
Suite 360
 
Greensboro
 
NC
 
27408
583
 
Gettysburg Outlet
     
Gettysburg
 
Pennsylvania
 
17325
 
3,600
 
Delancey Realty Services
 
718 Arch Street
 
Suite 400
 
Philadelphia
 
PA
 
19106
584
 
Woodland Hills Mall
     
Tulsa
 
Oklahoma
 
74133
 
3,531
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
585
 
Valley River Mall
     
Eugene
 
Oregon
 
97401
 
3,500
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
586
 
Dakota Square
 
Paying 7% of sales until $
 
Minot
 
North Dakota
 
58701
 
3,393
 
Prime Retail, L.P.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
587
 
South Plains Mall
     
Lubbock
 
Texas
 
79414
 
3,590
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
588
 
Rivercenter Mall
     
San Antonio
 
Texas
 
78205
 
3,558
 
Jones Lang LaSalle
 
3424 Peachtree Road NE
 
Suite 300
 
Atlanta
 
GA
 
30326
589
 
Lakeline Mall
     
Cedar Park
 
Texas
 
78613
 
2,986
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
590
 
Tuttle Crossing
     
Dublin
 
Ohio
 
43016
 
3,013
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
591
 
Lakeforest Mall
     
Gaithersburg
 
Maryland
 
20877
 
3,162
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
592
 
Clackamas Town Center
     
Portland
 
Oregon
 
97086
 
3,390
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
593
 
Fort Henry Mall
     
Kingsport
 
Tennessee
 
37664
 
2,880
 
Boardwalk Management Company, Inc.
 
31640 US Highway 19 N
 
Suite 1
 
Palm Harbor
 
FL
 
34684
594
 
Regency Square Mall
     
Florence
 
Alabama
 
35630
 
3,500
 
Hull Storey Retail Group
 
3632 Wheeler Road
     
Augusta
 
GA
 
30909
595
 
Eastridge Mall
     
Gastonia
 
North Carolina
 
28054
 
2,870
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
596
 
Acadiana Mall
     
Lafayette
 
Louisiana
 
70503
 
2,984
 
Lafayette Associates
 
2690 Crooks Rd
 
Suite 400
 
Troy
 
Ml
 
48084
597
 
Spotsylvania Mall
 
For calculation purposes
 
Fredericksburg
 
Virginia
 
22407
 
3,563
 
Cafaro
 
2445 Belmont Ave
     
Youngstown
 
OH
 
44504
596
 
Rushmore Mall
     
Rapid City
 
South Dakota
 
57701
 
3,393
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
599
 
Tanger Branson
     
Branson
 
Missouri
 
65616
 
3,345
 
Tanger Properties, L.P.
 
3200 Northline Avenue
 
Suite 360
 
Greensboro
 
NC
 
27408
600
 
Castle Rock Outlets
     
Castle Rock
 
Colorado
 
80106
 
4,718
 
Craig Realty Group
 
1500 Quail Street
 
Suite 100
 
Newport Beach
 
CA
 
92660
601
 
Silver Sand Outlet Center
     
Destin
 
Florida
 
32550
 
3,852
 
Howard Group
 
185 Grand Blvd
 
Suite 100
 
Sandestin
 
FL
 
32550
602
 
Northpark Mall
     
Ridgeland
 
Mississippi
 
39157
 
3,753
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
603
 
Tyrone Square
     
St. Petersburg
 
Florida
 
33710
 
3,500
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
604
 
West Acres
     
Fargo
 
North Dakota
 
58103
 
3,318
 
West Acres Development
 
P.O. Box 9978
     
Fargo
 
ND
 
58106
605
 
University Mall
     
Tampa Bay
 
Florida
 
33612
 
4,026
 
Glimcher Properties Ltd
 
150 East Gay Street
     
Columbus
 
OH
 
43215
606
 
Oakridge Mall
     
San Jose
 
California
 
95123
 
3,065
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
607
 
Desert Ridge Mall
     
Phoenix
 
Arizona
 
85050
 
3,550
 
Vestar Development
 
2425 E Camelback Road
 
Siute 750
 
Phoenix
 
AZ
 
85016
608
 
Florida Mall
     
Orlando
 
Florida
 
32809
 
3,077
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
609
 
The Maine Mall Outlets
     
Kittery
 
Maine
 
3904
 
3,203
 
Ram Management Company
 
200 US RT 1
 
Suite 200
 
Scarborough
 
ME
 
4074
611
 
Coastal Grand Mall
     
Myrtle Beach
 
South Carolina
 
29577
 
3,360
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
612
 
Superstition Springs Mall
     
Mesa
 
Arizona
 
85206
 
3,310
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
613
 
Tanger Williamsburg (IA)
     
Williamsburg
 
Iowa
 
52361
 
5,000
 
Tanger Properties, L.P.
 
3200 Northline Avenue
 
Suite 360
 
Greensboro
 
NC
 
27408
614
 
Wheaton Mall
     
Silver Spring
 
Maryland
 
20902
 
3,650
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
615
 
St. Augustine Outlets
     
St. Augustine
 
Florida
 
32092
 
3,900
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068
616
 
Johnson Creek
     
Johnson Creek
 
Wisconsin
 
53038
 
4,000
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068
617
 
Plaza Camino Real
     
Carlsbad
 
California
 
92008
 
3,860
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
618
 
Berkeley Mall
     
Goldsboro
 
North Carolina
 
27534
 
3,782
 
Faison
 
720 S. Lafayette Street
     
Shelby
 
NC
 
28150
619
 
Center at Salisbury
     
Salisbury
 
Maryland
 
21801
 
3,100
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
620
 
Barton Creek Mall
     
Austin
 
Texas
 
78746
 
3,615
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
621
 
Brandon Town Center
     
Brandon
 
Florida
 
3351
 
3,081
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
622
 
North County Fair Mall
     
Escondido
 
California
 
92025
 
4,117
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
623
 
Jacksonville Mall
     
Jacksonville
 
North Carolina
 
28546
 
3,015
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
624
 
Katy Mills
     
Katy
 
Texas
 
77494
 
3,213
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
625
 
Citrus Park Mall
     
Tampa
 
Florida
 
33625
 
3,783
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
626
 
Westgate Mall
     
Amarillo
 
Texas
 
79121-0140
 
3,500
 
Jones Lang LaSalle
 
3424 Peachtree Road NE
 
Suite 300
 
Atlanta
 
GA
 
30326
627
 
Mission Valley Mall
     
San Diego
 
California
 
92108
 
3,146
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
628
 
Towson Town Center
     
Towson
 
Maryland
 
21204
 
3,000
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
629
 
Parkway Plaza
     
El Cajon
 
California
 
92020
 
3,981
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
630
 
Cortana Mall
     
Baton Rouge
 
Louisiana
 
70815
 
3,500
 
Mall Prop
 
654 Madison Avenue
     
New York
 
NY
 
10021
631
 
Southland Mall
     
Houma
 
Louisiana
 
70364
 
3,510
 
Sizeler Properties
 
4200 Regent Street
 
Suite 210
 
Columbus
 
OH
 
43219
632
 
Belmar Mall
     
Lakewood
 
Colorado
 
80226
 
3,538
 
Continuum Property Management Co.
 
405 S. Teller St
     
Denver
 
CO
 
80226
633
 
Chandler Fashion Center
     
Chandler
 
Arizona
 
85226
 
3,072
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
634
 
Panama City
     
Panama City
 
Florida
 
32405
 
2,804
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
635
 
Mall St Vincent
     
Shreveport
 
Louisiana
 
71104
 
3,214
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
636
 
St Louis Mills
     
Hazelwood
 
Missouri
 
63042
 
3,692
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
637
 
Chico Mall
     
Chico
 
California
 
95928
 
3,130
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
638
 
Battlefield Mall
     
Springfield
 
Missouri
 
65804
 
4,568
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
639
 
Clifton Park Mall
     
Clifton Park
 
New York
 
12065
 
3,400
 
The Mills Corp
 
900 N Michigan Avenue
 
Suite 1300
 
Chicago
 
IL
 
60611
640
 
Cumberland Mall
     
Vineland
 
New Jersey
 
8360
 
2,994
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
641
 
Chapel Hills Mall (CO)
     
Colorado Springs
 
Colorado
 
80920
 
3,547
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
642
 
Paddock Mall
     
Ocala
 
Florida
 
34474
 
3,575
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
643
 
Richmond Square
     
Richmond
 
Indiana
 
47374
 
4,332
 
Landau & Heyman
 
249 W 17th Street
     
New York
 
NY
 
10011
644
 
East Towne Mall
     
Madison
 
Wisconsin
 
53704
 
3,800
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
645
 
Indiana Mall
     
Indiana
 
Pennsylvania
 
15701
 
3,341
 
Zamias
 
300 Market Street
     
Johnstown
 
PA
 
15901
646
 
Markland Mall
     
Kokomo
 
Indiana
 
46902
 
3,480
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
647
 
Colorado Mills
     
Lakewood
 
Colorado
 
80401
 
3,467
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
648
 
Salem Center
     
Salem
 
Oregon
 
97301
 
3,537
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
649
 
Jordan Creek Mall
     
Des Moines
 
Iowa
 
50266
 
3,149
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
650
 
Sooner Mall
     
Norman
 
Oklahoma
 
73072
 
3,485
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
651
 
Albertville Outlets
     
Albertville
 
Minnesota
 
55301
 
4,500
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068
652
 
Arrowhead Town Center
     
Glendale
 
Arizona
 
85038
 
3,013
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
653
 
Lighthouse Outlets
     
Michigan City
 
Indiana
 
46360
 
4,879
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068
654
 
Plaza Bonita
     
National City
 
California
 
91950
 
4,064
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
655
 
Colonial Mall Decatur
     
Decatur
 
Alabama
 
35601
 
3,235
 
Colonial Properties
 
2101 6th Ave North
 
Suite 750
 
Birmingham
 
AL
 
35203
656
 
Brookwood Village
     
Birmingham
 
Alabama
 
35209
 
3,610
 
Colonial Properties
 
2101 6th Ave North
 
Suite 750
 
Birmingham
 
AL
 
35203
657
 
Baybrook Mall
     
Friendswood
 
Texas
 
77546
 
3,482
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
658
 
Regency Square Mall (VA)
     
Richmond
 
Virginia
 
23229
 
3,052
 
Taubman
 
200 E Long Lake Road
 
Suite 300
 
Bloomfield Hills
 
MI
 
48303
659
 
Algonquin Commons
     
Algonquin
 
Illinois
 
60102
 
3,600
 
Jeffery R. Anderson Realty
 
3805 Edwards Road
 
Suite 700
 
Cincinnati
 
OH
 
45209
660
 
Spokane Valley Mall
     
Spokane
 
Washington
 
99216
 
3,891
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
661
 
Golden Triangle Mall
     
Denton
 
Texas
 
76205
 
3,554
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
662
 
Central Mall (TX)
     
Texarkana
 
Texas
 
75503
 
3,199
 
Jones Lang LaSalle
 
3424 Peachtree Road NE
 
Suite 300
 
Atlanta
 
GA
 
30326
663
 
Prime Outlet Williamsburg
     
Williamsburg
 
Virginia
 
23188
 
4,118
 
Prime Retail, L.P.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
664
 
Adrian Mall
     
Adrian
 
Michigan
 
49221
 
3,434
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
665
 
Mall at Wellington Green
     
Wellington
 
Florida
 
33414
 
2,866
 
Taubman
 
200 E Long Lake Road
 
Suite 300
 
Bloomfield Hills
 
MI
 
48303
667
 
Victor Valley Mall
     
Victorville
 
California
 
92393
 
3,165
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
668
 
Cincinnati Mills
     
Cincinnati
 
Ohio
 
45240
 
3,426
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
669
 
Shoppes at Grand Prairie
     
Peoria
 
Illinois
 
61615
 
3,574
 
Culian Properties
 
211 Fulton Street
 
Suite 700
 
Pearia
 
IL
 
61602
670
 
Clay Terrace Mall
     
Carmel
 
Indiana
 
21740
 
2,832
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
671
 
Old Hickory Mall
     
Jackson
 
Tennessee
 
38305
 
3,928
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
672
 
Zona Rosa Mall
     
Kansas City
 
Missouri
 
64153
 
3,595
 
Steiner and Associates, Inc.
 
4200 Regent Street
 
Suite 210
 
Columbus
 
OH
 
43219
673
 
Valley Plaza Mall
     
Bakersfield
 
California
 
93304
 
3,570
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
674
 
Chautauqua Mall
     
Lakewood
 
New York
 
14750
 
3,478
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
675
 
Ingram Park Mall
     
San Antonio
 
Texas
 
78238
 
3,480
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
676
 
Richland Mall
     
Waco
 
Texas
 
76710
 
3,500
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
677
 
Broadway Mall
     
Hicksville
 
New York
 
11801
 
4,014
 
Jones Lang LaSalle
 
3424 Peachtree Road NE
 
Suite 300
 
Atlanta
 
GA
 
30326
678
 
Northgate Mall (WA)
     
Seattle
 
Washington
 
98125
 
3,621
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
679
 
Melbourne Square Mall
     
Melbourne
 
Florida
 
32904
 
3,000
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
680
 
Greenbrier Mall
     
Chesapeake
 
Virginia
 
23320
 
3,502
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
681
 
Galleria at Dallas
     
Dallas
 
Texas
 
75240
 
3,200
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
682
 
Treasure Coast Mall
     
Jensen Beach
 
Florida
 
34957
 
2,663
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
683
 
Tanger Howell
     
Howell
 
Michigan
 
48855
 
4,500
 
Tanger Properties, L.P.
 
3200 Northline Avenue
 
Suite 360
 
Greensboro
 
NC
 
27408
684
 
Coastland Mall
     
Naples
 
Florida
 
34102
 
3,644
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
685
 
Edgewater Mall
     
Biloxi
 
Mississippi
 
39531
 
4,235
 
Jim Wilson
 
3500 Piedmont Road NE
 
Suite 600
 
Atlanta
 
GA
 
30305
686
 
Broadway Square
     
Tyler
 
Texas
 
75703
 
3,630
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
687
 
Osage Beach Outlets
     
Osage Beach
 
Missouri
 
65065
 
4,518
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068
688
 
Imperial Valley Mall
     
El Centra
 
California
 
92243
 
3,958
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
689
 
Mall at Barnes Crossing
     
Tupelo
 
Mississippi
 
38804
 
3,575
 
David Hocker
 
1901 Frederica Street
     
Owensboro
 
KY
 
42301
690
 
Valley Mall (MD)
     
Hagerstown
 
Maryland
 
21740
 
3,025
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
691
 
Orange Park Mall
     
Orange Park
 
Florida
 
32073
 
3,127
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
692
 
Sunland Park Mall
     
El Paso
 
Texas
 
79912
 
3,407
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
693
 
Northwest Arkansas Mall
     
Fayetteville
 
Arkansas
 
72703
 
3,536
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
694
 
Flatiron Crossing
 
Suite 5555
 
Broomfield
 
Colorado
 
80021
 
3,600
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
695
 
Parkdale Mall
     
Beaumont
 
Texas
 
77706
 
3,004
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
696
 
Charlottesville Mall
     
Charlottesville
 
Virginia
 
22901
 
2,816
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
697
 
Houston Galleria
     
Houston
 
Texas
 
77056
 
3,297
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
698
 
The Avenues
     
Jacksonville
 
Florida
 
32256
 
3,842
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
699
 
Sawgrass Mills Mall
     
Sunrise
 
Florida
 
33323
 
3,326
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
700
 
Oak View Mall
     
Omaha
 
Nebraska
 
68144
 
3,344
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
701
 
First Colony
     
Sugarland
 
Texas
 
77479
 
3,762
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
702
 
Lufkin Mall
     
Lufkin
 
Texas
 
75901
 
3,156
 
The Mills Corp
 
900 N Michigan Avenue
 
Suite 1300
 
Chicago
 
IL
 
60611
703
 
Southdale Center
     
Edina
 
Minnesota
 
55435
 
3,897
 
The Mills Corp
 
10 Southdale Center
     
Edina
 
MN
 
55435
704
 
Hampshire Mall
     
Hadley
 
Massachusetts
 
1035
 
3,250
 
Pyramid
 
4 Clinton Square
     
Syracuse
 
NY
 
13202
705
 
Coronado Mall
     
Alburquerque
 
New Mexico
 
87110
 
3,454
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
706
 
Capital Mall
     
Olympia
 
Washington
 
98502
 
3,240
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
707
 
College Square Mall
     
Morristown
 
Tennessee
 
37813
 
4,027
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
708
 
Boynton Beach
     
Boynton Beach
 
Florida
 
33426
 
3,314
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
710
 
Aviation Mall
     
Queensbury
 
New York
 
12804
 
3,400
 
Pyramid
 
4 Clinton Square
     
Syracuse
 
NY
 
13202
711
 
Paradise Valley Mall
     
Phoenix
 
Arizona
 
85032
 
3,500
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
712
 
Clinton Crossings Outlet
     
Clinton
 
Connecticut
 
6413
 
4,052
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068
713
 
Edinburgh Outlets
     
Edinburgh
 
Indiana
 
46124
 
6,074
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068
714
 
Saint Louis Galleria
     
St. Loius
 
Missouri
 
63117
 
3,663
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
715
 
Valencia Town Center
     
Valencia
 
California
 
91355
 
3,289
 
The Mills Corp
 
24201 W Valencia Blvd
 
Suite 150
 
Valencia
 
CA
 
91355
716
 
Frenchtown Square
     
Monroe
 
Michigan
 
48162
 
2,976
 
Cafaro
 
2445 Belmont Ave
     
Youngstown
 
OH
 
44504
717
 
Ontario Mills
     
Ontario
 
California
 
91764
 
3,769
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
718
 
Montgomery Mall (MD)
     
Bethesda
 
Maryland
 
20817
 
3,500
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
719
 
Chicago Outlets
     
Aurora
 
Illinois
 
60504
 
4,459
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068
720
 
Wrentham Outlets
     
Wrentham
 
Massachusetts
 
2093
 
3,531
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068
721
 
Desoto Square
     
Bradenton
 
Florida
 
34205
 
3,130
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
722
 
The Crossings Outlets
     
Tannersville
 
Pennsylvania
 
18372
 
3,000
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068
723
 
Petaluma Outlets
     
Petaluma
 
California
 
94952
 
4,453
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068
724
 
Alexandria Mall
     
Alexandria
 
Louisiana
 
71301
 
3,740
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
725
 
Burlington Square Mall
     
Burlington
 
North Carolina
 
27215
 
3,000
 
Prime Retail, LP.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
726
 
Aurora Outlets
     
Aurora
 
Ohio
 
44202
 
4,043
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068
727
 
The Woodlands Mall
     
The Woodlands
 
Texas
 
77380
 
3,510
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
728
 
LaPlaza Mall
     
McAllen
 
Texas
 
78503
 
3,625
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
729
 
Fair Oaks Mall
     
Fairfax
 
Virginia
 
22033
 
3,695
 
Taubman
 
200 E Long Lake Road
 
Suite 300
 
Bloomfield Hills
 
Ml
 
48303
730
 
Chula Vista Mall
     
Chula Vista
 
California
 
91910
 
3,040
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
731
 
Rogue Valley Mall
     
Medford
 
Oregon
 
97501
 
2,895
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
732
 
Boise Town Square
     
Boise
 
Idaho
 
83704
 
3,540
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
733
 
Lakeside Mall
     
Metairie
 
Louisiana
 
70002
 
3,643
 
Lakeside Mall
 
3301 Veteran's Memorial Blvd
     
Metairie
 
LA
 
70002
734
 
Crabtree Valley Mall
     
Raliegh
 
North Carolina
 
27612
 
3,551
 
Plaza Associates
 
4325 Glentown Avenue
     
Raleigh
 
NC
 
27612
735
 
The Meadows Malt
     
Las Vegas
 
Nevada
 
89107
 
3,690
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
736
 
Galleria at Tyler
     
Riverside
 
California
 
32503
 
3,403
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
737
 
Sunrise Mall (TX)
     
Brownsville
 
Texas
 
78256
 
3,431
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
738
 
Peachtree Mall
     
Columbus
 
Georgia
 
31909
 
3,800
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
739
 
Woodbury Commons
     
Central Valley
 
New York
 
10917
 
4,214
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068
740
 
Atlantic City Outlets
     
Atlantic City
 
New Jersey
 
8401
 
5,100
 
Cordish Company
 
601 East Pratt St
 
6th Floor
 
Baltimore
 
MD
 
21202
741
 
Las Americas
     
San Ysidro
 
California
     
4,500
 
JER International
 
4211 Camino De La Plaza
 
Suite 176
 
San Diego
 
CA
 
92173
742
 
Woodbury Lakes Mali
     
Woodbury
 
Minnesota
 
55125
 
3,596
 
Red Development
 
4717 Central Avenue
     
Kansas City
 
MS
 
64112
743
 
The Gateway
     
Salt Lake City
 
Utah
 
84101
 
2,704
 
Inland Southwest Management LLC
 
2901 Butterfield Rd
     
Oak Brook
 
IL
 
60523
744
 
University Mall (UT)
     
Orem
 
Utah
 
84097
 
3,942
 
Woodbury Corporation
 
2733 E Parley Way
 
Suite 300
 
Salt Lake City
 
UT
 
84109
745
 
Provo Town Center
     
Provo
 
Utah
 
84601
 
3,286
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
746
 
Palm Desert Mall
     
Palm Desert
 
California
 
92260
 
3,048
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
747
 
Camarillo Outlets
     
Camarillo
 
California
 
93010
 
2,925
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068
748
 
Cielo Vista Mall
     
El Paso
 
Texas
 
79925
 
3,536
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
749
 
Northlake Mall
     
Charlotte
 
North Carolina
 
28216
 
3,071
 
Taubman
 
200 E Long Lake Road
 
Suite 300
 
Bloomfield Hills
 
MI
 
48303
750
 
Fayette Mall
     
Lexington
 
Kentucky
 
40503
 
3,502
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
751
 
Marley Station
     
Glenn Bumie
 
Maryland
 
21061
 
3,500
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
752
 
Shops at Saucon Valley
     
Bethlehem
 
Pennsylvania
 
18034
 
3,400
 
Saucon Valley Venture LLC
 
6410 Popar Avenue
 
Suite 850
 
Memphis
 
TN
 
3819
753
 
Great Mall Milpitas
     
Milpitas
 
California
 
95035
 
3,800
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
754
 
Oakland Mall
     
Troy
 
Michigan
 
48083
 
4,000
 
Oakland Mall LLC
 
39577 Woodward Avenue
 
Suite 110
 
Bloomfield Hills
 
MI
 
48304
755
 
Albany Mall
     
Albany
 
Georgia
 
31707
 
3,676
 
Aronov Realty Management
 
3500 Eastern Blvd
     
Montgomery
 
AL
 
36116
756
 
Rock Hill Galleria
     
Rock Hill
 
South Carolina
 
29730
 
3,500
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
757
 
Lindale Mall
     
Cedar Rapids
 
Iowa
 
52402
 
3,668
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
758
 
Citadel Mall (SC)
     
Charleston
 
South Carolina
 
29407
 
2,960
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
759
 
Westgate Mall (MA)
     
Brockton
 
Massachusetts
 
2301
 
2,964
 
Jones Lang LaSalle
 
3424 Peachtree Road NE
 
Suite 300
 
Atlanta
 
GA
 
30326
760
 
Rimrock Mall
     
Billings
 
Montana
 
59102
 
3,800
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
761
 
Eastridge Mall (CA)
     
San Jose
 
California
 
95122
 
3,335
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
762
 
Uniontown Mall
     
Uniontown
 
Pennsylvania
 
15401
 
3,513
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
763
 
Crossroads Mall (WV)
     
Breckley
 
West Virginia
 
25800
 
3,620
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
764
 
Coral Square Mall
     
Coral Springs
 
Florida
 
33071
 
3,880
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
765
 
Turtle Creek Mall
     
Hattiesburg
 
Mississippi
 
39402
 
3,430
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
766
 
MacArthur Center
     
Norfolk
 
Virginia
 
23510
 
3,554
 
Taubman
 
200 E Long Lake Road
 
Suite 300
 
Bloomfield Hills
 
Ml
 
48303
767
 
Forest Mall
     
Fond Du Lac
 
Wisconsin
 
54935
 
3,533
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
768
 
Tacoma Mall
     
Tacoma
 
Washington
 
98409
 
3,587
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
769
 
Fingerlakes Mall
     
Auburn
 
New York
 
13022
 
3,591
 
Jones Lang LaSalle
 
3424 Peachtree Road NE
 
Suite 300
 
Atlanta
 
GA
 
30326
770
 
Firewheel Town Center
     
Garland
 
Texas
 
75040
 
3,654
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
771
 
Newgate Mall
     
Ogden
 
Utah
 
84405
 
3,456
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
772
 
Legends at Village West
     
Kansas City
 
Kansas
 
66109
 
3,384
 
Red Development
 
4717 Central Avenue
     
Kansas City
 
MS
 
64112
773
 
Shoppes at La Cantera
     
San Antonio
 
Texas
 
78256
 
3,246
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
774
 
Highland Mall
     
Austin
 
Texas
 
78752
 
3,742
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
775
 
Indian River Mall
     
Vero Beach
 
Florida
 
32966
 
2,912
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
776
 
Northshore Square Mall
     
Slidell
 
Louisiana
 
70460
 
3,398
 
Sizeler Properties
 
4200 Regent Street
 
Suite 210
 
Columbus
 
OH
 
43219
777
 
Northridge Mall
     
Northridge
 
California
 
91324
 
3,758
 
Genera! Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
778
 
Montclair Plaza
     
Montclair
 
California
 
91763
 
3,501
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
779
 
Piedmont Mall
     
Danville
 
Virginia
 
24540
 
3,500
 
Genera! Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
780
 
Santa Rosa Mall
     
Santa Rosa
 
California
 
95401
 
3,201
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
781
 
Irvine Spectrum Center
     
Irvine
 
California
 
92618
 
3,430
 
Irvine Company
 
100 Innovation Dr
     
Irvine
 
CA
 
92617
782
 
Layton Hills Mall
     
Layton
 
Utah
 
84041
 
3,281
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
783
 
Aurora Mall
     
Aurora
 
Colorado
 
80012
 
3,700
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
784
 
Southaven Towne Center
     
Southaven
 
Mississippi
 
38671
 
3,090
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
785
 
Eastern Shores
     
Spanish Fort
 
Alabama
 
36527
 
3,500
 
MG Herring Group
 
5710 LBJ Freeway
 
Suite 450
 
Dallas
 
TX
 
75240
786
 
Mt. Berry Square
     
Rome
 
Georgia
 
30165
 
3,205
 
Prime Retail, LP.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
787
 
Dolphin Mall
     
Miami
 
Florida
 
33172
 
4,689
 
Taubman
 
200 E Long Lake Road
 
Suite 300
 
Bloomfield Hills
 
Ml
 
48303
788
 
Santa Anita Mall
     
Arcadia
 
California
 
91007
 
3,335
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
789
 
Fresno Fashion Fair
     
Fresno
 
California
 
93710
 
3,794
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
790
 
Settlers Green
     
North Conway
 
New Hampshire
 
3860
 
4,171
 
OVP Management
 
13 Settlers Green
     
North Conway
 
NH
 
3860
791
 
Northridge Mall (CA)
     
Salinas
 
California
 
93906
 
3,840
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401



 
 
 
 

--------------------------------------------------------------------------------

 
 
 


792
 
Newpark Mall
     
Newark
 
California
 
94560
 
3,012
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
793
 
Las Vegas Fashion Outlets
     
Primm
 
Nevada
 
89019
 
4,200
 
Talisman Company
 
5420 Kietzke Lane
 
Suite 108
 
Reno
 
NV
 
89511
794
 
Seattle Premium Outlets
     
Tulalip
 
Washington
 
98271
 
2,935
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068
795
 
Solano Mall
     
Fairfield
 
California
 
94533
 
3,089
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
796
 
Weberstown Mall
     
Stockton
 
California
 
95207
 
3,790
 
Glimcher Properties Ltd
 
150 East Gay Street
     
Columbus
 
OH
 
43215
797
 
Walnut Square Mall
     
Dalton
 
Georgia
 
30721
 
2,901
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
798
 
Longview Mall
     
Longview
 
Texas
 
75604
 
4,000
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
799
 
Foothills Mall (TN)
     
Maryville
 
Tennessee
 
37801
 
3,600
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
800
 
North Georgia Outlets
     
Dawsonville
 
Georgia
 
30534
 
4,014
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068
801
 
Central Mall (OK)
     
Lawton
 
Oklahoma
 
73501
 
3,174
 
Jones Lang LaSalle
 
3424 Peachtree Road NE
 
Suite 300
 
Atlanta
 
GA
 
30326
802
 
Pittsburgh Mills
     
Tarentum
 
Pennsylvania
 
15084
 
3,321
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
803
 
Prien Lake Mall
     
Lake Charles
 
Louisiana
 
70601
 
3,760
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
804
 
Metropolis Mall
     
Plainfield
 
Indiana
 
46168
 
3,300
 
North Shore Properties
 
5252 E 82nd Street
 
Suite 300
 
Indianapolis
 
IN
 
46250
805
 
Volusia Mall
     
Daytona Beach
 
Florida
 
32114
 
2,945
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
806
 
Mainplace Mall
     
Santa Ana
 
California
 
92705
 
3,100
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
807
 
Rolling Oaks Mall
     
San Antonio
 
Texas
 
78247
 
2,979
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
809
 
Bradley Square
     
Cleveland
 
Tennessee
 
37312
 
3,482
 
Prime Retail, L.P.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
810
 
Gumee Mills Mall
     
Gumee
 
Illinois
 
60031
 
3,500
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
811
 
Tucson Mall
     
Tucson
 
Arizona
 
85705
 
3,198
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
812
 
Lakewood Center
     
Lakewood
 
California
 
90712
 
3,500
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
813
 
South Towne Center
     
Salt Lake City
 
Utah
 
84070
 
3,000
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
814
 
Streets at Southpoint
     
Durham
 
North Carolina
 
27713
 
3,845
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
815
 
Aubum Mall (MA)
     
Aubum
 
Massachusetts
 
1501
 
3,510
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
816
 
Tanger Park City Outlets
     
Park City
 
Utah
 
84098
 
4,500
 
Tanger Properties, L.P.
 
3200 Northline Avenue
 
Suite 360
 
Greensboro
 
NC
 
27408
817
 
Horizon Outlet Center
     
Tulare
 
California
 
93274
 
4,000
 
Horizon Group Properties Inc
 
6250 N. River Rd
 
Suite 10400
 
Rosemont
 
IL
 
60018
818
 
Glendale Galleria
     
Glendale
 
California
 
91210
 
2,864
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
819
 
Port Charlotte Town Center
     
Port Charlotte
 
Florida
 
33948
 
3,457
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
820
 
Hot Springs Mall
     
Hot Springs
 
Arkansas
 
71913
 
3,849
 
Aronov Realty Management
 
3500 Eastern Blvd
     
Montgomery
 
AL
 
36116
821
 
Summit Sierra
     
Reno
 
Nevada
 
89511
 
3,502
 
Bayer Properties Inc.
 
2222 Arlington Ave.
     
Birmingham
 
AL
 
35205
822
 
Regency Square (FL)
     
Jacksonville
 
Florida
 
32225
 
2,863
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
823
 
Stonebriar Mall
     
Frisco
 
Texas
 
75034
 
3,242
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
824
 
Tanger Locust Grove
     
Locust Grove
 
Georgia
 
30248
 
5,300
 
Tanger Properties, L.P.
 
3200 Northline Avenue
 
Suite 360
 
Greensboro
 
NC
 
27408
825
 
Northpark Mall
     
Dallas
 
Texas
 
75225
 
3,520
 
Nasher
 
8080 N Central Expressway
 
Suite 100
 
Dallas
 
TX
 
75206
826
 
Horton Plaza
     
San Diego Bossier
 
California
 
92101
 
3,500
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
827
 
Pierre Bossier
     
Bossier
 
Louisiana
 
71111
 
3,412
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
828
 
Mall at Turtle Creek
 
Suite 200
 
Jonesboro
 
Arkansas
 
72401
 
3,500
 
David Hocker
 
1901 Frederica Street
     
Owensboro
 
KY
 
42301
829
 
Tanger Lincoln City
     
Lincoln City
 
Nebraska
 
97367
 
4,297
 
Tanger Properties, L.P.
 
3200 Northline Avenue
 
Suite 360
 
Greensboro
 
NC
 
27408
830
 
Branson Landing
     
Branson
 
Missouri
 
65616
 
3,054
 
The Mills Corp
 
3027 W Highway 76
 
Suite B
 
Branson
 
MO
 
65616
831
 
Briarwood Mall
     
Ann Arbor
 
Michigan
 
48180
 
4,344
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
832
 
Shops at Sunset
     
Miami
 
Florida
 
33143
 
3,116
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
833
 
Columbiana Centre
     
Columbia
 
South Carolina
 
29212
 
3,925
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
834
 
Westminster Mall
     
Westminster
 
California
 
92683
 
3,850
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
835
 
West Oaks Mall (FL)
     
Orlando
 
Florida
 
34761
 
3,504
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
836
 
Victoria Mall (TX)
     
Victoria
 
Texas
 
77904
 
3,500
 
Hull Storey Retail Group
 
3632 Wheeler Road
     
Augusta
 
GA
 
30909
837
 
Merced Mall
     
Merced
 
California
 
95348
 
3,446
 
Codding Enterprises
 
1400 Valley House Dr.
 
Suite 100
 
Rohnert Park
 
CA
 
94928
838
 
Woodburn Company Store
     
Woodburn
 
Oregon
 
97071
 
4,668
 
Craig Realty Group
 
1500 Quail Street
 
Suite 100
 
Newport Beach
 
CA
 
92660
839
 
Bonita Lakes
     
Meridian
 
Mississippi
 
39301
 
2,977
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
840
 
Carriage Crossing
     
Memphis
 
Tennessee
 
38017
 
3,499
 
Wilson
 
2500 Windy Ridge Parkway
 
Suite 160
 
Atlanta
 
GA
 
30339
841
 
Killeen Mall
     
Killeen
 
Texas
 
76543
 
3,089
 
Jones Lang LaSalle
 
3424 Peachtree Road NE
 
Suite 300
 
Atlanta
 
GA
 
30326
842
 
Town East (TX)
     
Mesquite
 
Texas
 
75150
 
2,963
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
843
 
Willowbend Mall
     
Piano
 
Texas
 
75093
 
3,416
 
Taubman
 
200 E Long Lake Road
 
Suite 300
 
Bloomfield Hills
 
MI
 
48303
844
 
Glynn Place
     
Brunswick
 
Georgia
 
31525
 
3,120
 
Colonial Properties
 
2101 6th Ave North
 
Suite 750
 
Birmingham
 
AL
 
35203
845
 
Oakbrook Center
     
Oakbrook
 
Illinois
 
60523
 
2,997
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
846
 
Visalia Mall
     
Visalia
 
California
 
93277
 
4,000
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
847
 
Tanger Gonzales Outlets
     
Gonzales
 
Louisiana
 
70737
 
4,000
 
Tanger Properties, L.P.
 
3200 Northline Avenue
 
Suite 360
 
Greensboro
 
NC
 
27408
848
 
Rosedale Center
     
Roseville
 
Minnesota
 
55113
 
3,390
 
Jones Lang LaSalle
 
3424 Peachtree Road NE
 
Suite 300
 
Atlanta
 
GA
 
30326
849
 
Magic Valley Mall
     
Twin Falls
 
Idaho
     
3,353
 
Woodbury Corporation
 
2733 E Parley Way
 
Suite 300
 
Salt Lake City
 
UT
 
84109
850
 
Galleria at Sunset
     
Henderson
 
Nevada
 
89014
 
3,802
 
Forest City Enterprises
 
100 Terminal Tower
     
Cleveland
 
OH
 
44113
851
 
Fair Oaks Mall
     
Columbus
 
Indiana
 
47201
 
2,854
 
Veritas Realty
 
930 E 66th Street
     
Indianapolis
 
IN
 
46220
852
 
Grand Teton Mail
     
Idaho Falls
 
Idaho
 
83404
 
3,600
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
853
 
Mesilla Valley Mail
     
Las Cruces
 
New Mexico
 
1502
 
3,968
 
Jones Lang LaSalle
 
3424 Peachtree Road NE
 
Suite 300
 
Atlanta
 
GA
 
30326
854
 
Irving Mall (TX)
     
Irving
 
Texas
 
75062
 
3,974
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
855
 
Capitola Mall
     
Capitola
 
California
 
95010
 
3,431
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
856
 
Jordan Landing
     
West Jordan
 
Utah
 
84084
 
3,798
 
Foursquare Properties
 
5850 Avenida Encinas
 
Suite A
 
Carlsnad
 
CA
 
92008
B57
 
Red Cliffs Mall
     
St. George
 
Utah
 
84790
 
3,331
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
858
 
Bayshore Town Center
     
Milwaukee
 
Wisconsin
 
53217
 
3,502
 
Steiner and Associates, Inc.
 
4200 Regent Street
 
Suite 210
 
Columbus
 
OH
 
43219
859
 
Tanger Commerce II
     
Commerce
 
Georgia
 
30529
 
4,000
 
Tanger Properties, LP.
 
3200 Northline Avenue
 
Suite 360
 
Greensboro
 
NC
 
27408
860
 
Fashion Place
     
Murray
 
Utah
 
84107
 
3,671
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
861
 
West Oaks (TX)
     
Houston
 
Texas
 
77082
 
3,500
 
Jones Lang LaSalle
 
3424 Peachtree Road NE
 
Suite 300
 
Atlanta
 
GA
 
30326
862
 
Waterford Lakes Town Center
     
Orlando
 
Florida
 
32828
 
3,128
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
863
 
Brea Mall
     
Brea
 
California
 
92821
 
3,400
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
864
 
Lloyd Center
     
Portland
 
Oregon
 
97232
 
4,060
 
Glimcher Properties Ltd
 
150 East Gay Street
     
Columbus
 
OH
 
43215
865
 
Columbia Center (WA)
     
Kennewick
 
Washington
 
99336
 
3,361
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
866
 
Willowbrook Mall (TX)
     
Houston
 
Texas
 
77070
 
3,248
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
867
 
Oak Park Mall
     
Overland Park
 
Kansas
 
66214
 
3,355
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
868
 
Merritt Square
     
Merritt Island
 
Florida
 
32952
 
3,650
 
Thor Merritt Square
 
139 Fifth Avenue
     
New York
 
NY
 
10010
869
 
Mall at Stonecrest
     
Lithonia
 
Georgia
 
30038
 
3,200
 
Forest City Enterprises
 
100 Terminal Tower
     
Cleveland
 
OH
 
44113
870
 
Hershey Outlets
     
Hershey
 
Pennsylvania
 
17033
 
4,065
 
FSH Associates
 
120 N Pointe Blvd
 
Suite 301
 
Lancaster
 
PA
 
17601
871
 
Shoppes at Montage
     
Moosic
 
Pennsylvania
 
18507
 
3,500
 
Jeffery R. Anderson Realty
 
3805 Edwards Road
 
Suite 700
 
Cincinnati
 
OH
 
45209
872
 
Round Rock Outlets
     
Round Rock
 
Texas
 
78664
 
3,824
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
873
 
Coconut Point
     
Estero
 
Florida
 
33928
 
3,175
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
874
 
Gulfview Square
     
Port Richey
 
Florida
 
34668
 
3,650
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
875
 
Village at Sandhill
     
Columbia
 
South Carolina
 
29229
 
3,804
 
Hill Partners
 
10 Flintlake Rd
     
Columbia
 
SC
 
29223
876
 
Pinnacle Hills
     
Rogers
 
Arkansas
 
72758
 
3,690
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
877
 
Green Oaks Village
     
Brighton
 
Michigan
 
48116
 
3,500
 
Lormax
 
One Town Square
 
Suite 1600
 
Southfield
 
MI
 
75201
878
 
Shops at Fallen Timbers
 
Suite 1599
 
Maumee
 
Ohio
 
43537
 
3,545
 
General Growth Properties
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
879
 
Greene Town Center
     
Beavercreek
 
Ohio
 
45440
 
2,873
 
Steiner and Associates, Inc.
 
4200 Regent Street
 
Suite 210
 
Columbus
 
OH
 
43219
880
 
Topanga Plaza
     
Canoga Park
 
California
 
91303
 
3,907
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
881
 
Miromar Outlets
     
Estero
 
Florida
 
33928
 
4,000
 
Mirormar
 
10801 Corkscrew Rd
 
Suite 305
 
Estero
 
FL
 
33928
882
 
Rio Grande Outlets
     
Mercedes
 
Texas
 
78570
 
4,284
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068
883
 
Southgate Mall
     
Missoula
 
Montana
 
59801
 
3,057
 
Southgate Mall Associates
 
3011 American Way
     
Missoula
 
MT
 
59808
884
 
International Plaza
     
Tampa
 
Florida
 
33607
 
4,000
 
Taubman
 
200 E Long Lake Road
 
Suite 300
 
Bloomfield Hills
 
MI
 
48303
885
 
Lake Buena Vista Outlets
     
Orlando
 
Florida
 
32821
 
4,000
 
Lake Buena Vista Joint Venture
 
1725 University Drive
 
Suite 450
 
Coral Springs
 
FL
 
33071
886
 
Prime Outlets at Gulfport
     
Gulfport
 
Mississippi
 
39503
 
4,847
 
Prime Retail, L.P.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
887
 
Hillsboro Outlets
     
Hillsboro
 
Texas
 
76645
 
4,015
 
Prime Retail, LP.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
888
 
Mall Del Norte
     
Laredo
 
Texas
 
78041
 
3,800
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
889
 
Pinnacle at Tutwiler Farm
     
Birmingham
 
Alabama
 
35235
 
3,480
 
Colonial Properties
 
2101 6th Ave North
 
Suite 750
 
Birmingham
 
AL
 
35203
890
 
Leesburg Premium Outlets
 
Suite 1625
 
Leesburg
 
Virginia
 
20176
 
3,467
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068
891
 
Prime Outlets at Queenstown
     
Queenstown
 
Maryland
 
21658
 
4,000
 
Prime Retail, L.P.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
892
 
Arden Fair Mall
 
Ste 1167
 
Sacramento
 
California
 
95815
 
2,867
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
893
 
Southlake Town Square
     
Dallas
 
Texas
 
76092
 
3,365
 
SLTS Grand Ave, LP
 
1256 Main Street
 
Suite 240
 
Southlake
 
TX
 
76092
894
 
Sacramento Gateway
     
Sacramento
 
California
 
95815
 
3,494
 
Opus Northwest
 
10350 Bren Road West
     
Minnetonka
 
MN
 
55343
895
 
Prime Outlets Lebanon
     
Lebanon
 
Tennessee
 
37090
 
3,759
 
Prime Retail, LP.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
896
 
Tanger Outlet Myrtle Beach
     
Myrtle Beach
 
South Carolina
 
29572
 
3,490
 
Tanger Properties, L.P.
 
3200 Northline Avenue
 
Suite 360
 
Greensboro
 
NC
 
27408
897
 
Galleria at Centervllle
     
Centerville
 
Georgia
 
31028
 
3,056
 
Zamias
 
300 Market Street
     
Johnstown
 
PA
 
15901
898
 
Oak Hollow
     
High Point
 
North Carolina
 
27262
 
3,190
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
899
 
Aiken Mall
 
Suite 335
 
Aiken
 
South Carolina
 
29803
 
2,989
 
Veritas Realty
 
930 E 66th Street
     
Indianapolis
 
IN
 
46220
900
 
Town Center at Otay Ranch
     
Chula Vista
 
California
 
91915
 
3,500
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
901
 
Randolph Mall
     
Asheboro
 
North Carolina
 
27203
 
3,653
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
902
 
Brazos Mall
     
Lake Jackson
 
Texas
 
77566
 
3,537
 
Prime Retail, LP.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
903
 
Manassas Mall
     
Manassas
 
Virginia
 
20109
 
3,400
 
Vomado
 
210 Route 4 East
     
Paramus
 
NJ
 
7652
904
 
Promenade at Bolingbrook
     
Bolingbrook
 
Illinois
 
60440
 
3,600
 
Forest City Enterprises
 
100 Terminal Tower
     
Cleveland
 
OH
 
44113
905
 
Prime Outlets Oshkosh
     
Oshkosh
 
Wisconsin
 
54904
 
3,500
 
Prime Retail, LP.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
906
 
Supermall of the Great Northwest
 
Suite 1268
 
Auburn
 
Washington
 
98001
 
4,630
 
Glimcher Properties Ltd
 
150 East Gay Street
     
Columbus
 
OH
 
43215
907
 
Tanger Tilton
     
Tilton
 
New Hampshire
 
3276
 
3,500
 
Tanger Properties, L.P.
 
3200 Northline Avenue
 
Suite 360
 
Greensboro
 
NC
 
27408
908
 
Pembroke Lakes Mall
     
Pembroke Pines
 
Florida
 
33026
 
4,064
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
909
 
Puente Hills Mall
     
Industry
 
California
 
91748
 
3,419
 
Glimcher Properties Ltd
 
150 East Gay Street
     
Columbus
 
OH
 
43215
910
 
Cache Valley Mall
     
Logan
 
Utah
 
84341
 
3,253
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
911
 
Chesapeake Square Mall
     
Chesapeake
 
Virginia
 
23321
 
3,568
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
912
 
Cottonwood Mall
     
Alburquerque
 
New Mexico
 
87114
 
3,025
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
913
 
Plaza at West Covina
     
West Covina
 
California
 
91790
 
3,269
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
914
 
Shawnee Mall
     
Shawnee
 
Oklahoma
 
74804
 
3,946
 
Prime Retail, L.P.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
915
 
Antelope Valley Mall
     
Palmdale
 
California
 
93551
 
3,088
 
Forest City Enterprises
 
100 Terminal Tower
     
Cleveland
 
OH
 
44113
916
 
Cascade Mall
     
Burlington
 
Washington
 
98233
 
3,426
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
917
 
Eagle Ridge Mall
     
Lake Wales
 
Florida
 
33859
 
3,500
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
918
 
Westside Pavilion
     
Los Angeles
 
California
 
90064
 
3,858
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
919
 
Valley Mall
     
Yakima
 
Washington
 
98903
 
3,646
 
Valley Mall LLC
 
7455 SW Bridgeport Road
 
Suite 205
 
Tigard
 
OR
 
97224
920
 
Hickory Point Mall
     
Forsyth
 
Illinois
 
62535
 
3,500
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
921
 
Prime Outlets Orlando
     
Orlando
 
Florida
 
32819
 
4,500
 
Prime Retail, L.P.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
922
 
San Tan Village
     
Gilbert
 
Arizona
 
85296
 
3,593
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
924
 
Tanger Outlets Lancaster
     
Lancaster
 
Pennsylvania
 
17602
 
3,910
 
Tanger Properties, L.P.
 
3200 Northline Avenue
 
Suite 360
 
Greensboro
 
NC
 
27408
925
 
Outlet Shopps El Paso
     
El Paso
 
Texas
 
79932
 
4,400
 
Horizon Group Properties Inc
 
6250 N. River Rd
 
Suite 10400
 
Rosemont
 
IL
 
60018
926
 
Avenue Webb Gin
     
Snellville
 
Georgia
 
30078
 
3,152
 
Cousins
 
191 Peachtree Street NE
 
Suite 3600
 
Atlanta
 
GA
 
30303
927
 
Town Square Las Vegas
     
Las Vegas
 
Nevada
 
89119
 
3,318
 
Tumberry
 
P.O. Box 8000
 
Dept 976
 
Buffalo
 
NY
 
14267
929
 
Las Palmas Marketplace
     
El Paso
 
Texas
 
79936
 
3,500
 
ADD Holdings
 
5823 N. Mesa
 
Suite 195
 
El Paso
 
TX
 
79912
930
 
Mesa Mall
     
Grand Junction
 
Colorado
 
81505
 
3,652
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
931
 
Tempe Marketplace
 
Suite 350
 
Tempe
 
Arizona
 
85281
 
3,516
 
Vestar Development
 
2425 E Camelback Road
 
Siute 750
 
Phoenix
 
AZ
 
85016
932
 
Pinnacle at Turkey Creek
     
Knoxville
 
Tennessee
     
3,267
 
Colonial Properties
 
2101 6th Ave North
 
Suite 750
 
Birmingham
 
AL
 
35203
933
 
Hamburg Pavilion
     
Lexington
 
Kentucky
 
40509
 
4,000
 
Thomas
 
45 Ansley Drive
     
Newman
 
GA
 
30263
934
 
The Loop
     
Kissimmee
 
Florida
 
34741
 
3,353
 
Wilder
 
800 Boylston Street
 
Suite 1300
 
Boston
 
MA
 
2199
935
 
Prime Outlets Lee
     
Lee
 
Massachusetts
 
1238
 
4,382
 
Prime Retail, L.P.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
936
 
Allen Premium Outlets
     
Allen
 
Texas
 
75013
 
4,066
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068
937
 
The Block at Orange
     
Orange
 
California
 
92868
 
3,400
 
Mills Corporation
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
938
 
Las Vegas Outlet
     
Las Vegas
 
Nevada
 
89106
 
4,214
 
Chelsea Property Group
 
105 Eisenhower Parkway
     
Roseland
 
NJ
 
7068
939
 
Five Points Plaza
     
Huntington Beach
 
California
 
92648
 
4,125
 
Metrovation
 
225 108TH Avenue
 
NE Suite 520
 
Bellevue
 
WA
 
98004
940
 
Town Center Plaza
     
Leawood
 
Kansas
 
66211
 
3,971
 
DDR
 
5029 West 117th Street
     
Leawood
 
KS
 
66211
941
 
Gateway Station
     
Fort Worth
 
Texas
 
76028
 
3,225
 
Kimco Realty
 
3333 New Hyde Park Rd
 
Suite 100
 
New Hyde Park
 
NY
 
11042
942
 
Pacific View Mall
     
Ventura
 
California
 
93003
 
3,683
 
Macerich Company
 
401 Wilshire Boulevard
 
Suite 700
 
Santa Monica
 
CA
 
90401
943
 
Country Club Mall
     
Cumberland
 
Maryland
 
21502
 
3,600
 
JJ Gumberg
 
1051 Brinton Road
     
Pittsburgh
 
PA
 
15221
944
 
Midland Park
     
Midland
 
Texas
 
79705-3256
 
5,672
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
945
 
Highland Village
     
Highland Village
 
Texas
 
75077
 
3,212
 
Shops at Highland Village Developers
 
121 West Forsyth
 
Suite 200
 
Jacksonville
 
FL
 
32202
946
 
Burr Ridge Town Center
     
Burr Ridge
 
Illinois
 
60527
 
3,052
 
Opus Northwest
 
10350 Bren Road West
     
Minnetonka
 
MN
 
55343
947
 
Cumberland Mall
     
Atlanta
 
Georgia
 
30339
 
3,599
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
948
 
South Park Mall
     
San Antonio
 
Texas
 
78224
 
3,500
 
Jones Lang LaSalle
 
3424 Peachtree Road NE
 
Suite 300
 
Atlanta
 
GA
 
30326
949
 
Colonie Center
     
Albany
 
New York
 
12205
 
3,500
 
Feldman
 
2201 E. Camelback Rd
 
Suite 350
 
Phoenix
 
AZ
 
85016
950
 
West County Mall
     
Des Peres
 
Missouri
 
63131
 
4,160
 
Westfield
 
11601 Willshire Boulevard
     
Los Angeles
 
CA
 
90025
951
 
Harrisburg Mall
     
Harrisburg
 
Pennsylvania
 
17111
 
4,586
 
Feldman
 
2201 E. Camelback Rd
 
Suite 350
 
Phoenix
 
AZ
 
85016
952
 
Short Pump Town Center
     
Richmond
 
Virginia
 
23233
 
2,825
 
Forest City Enterprises
 
100 Terminal Tower
     
Cleveland
 
OH
 
44113
953
 
Prime Outlets Pismo Beach
     
Pismo
 
California
 
93449
 
3,500
 
Prime Retail, L.P.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
954
 
Meadowood Mall
     
Reno
 
Nevada
 
89502
 
4,000
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
955
 
Riverdale Village
     
Coon Rapids
 
Minnesota
 
55433
 
3,333
 
DDR
 
5029 West 117th Street
     
Leawood
 
KS
 
66211
956
 
Shops at Centerra
     
Loveland
 
Colorado
 
80538
 
3,960
 
Poag & McEwen
 
6410 Poplar Avenue
 
Suite 850
 
Memphis
 
TN
 
38119
957
 
Village at Stonecreek
     
San Antonio
 
Texas
 
78259
 
3,405
 
Reata
 
3300 Enterprise Parkway
     
Beachwood
 
OH
 
44122
958
 
Hill Country Galleria
     
Bee Cave
 
Texas
 
78738
 
3,727
 
Open Realty
 
P.O. Box 8000
 
Dept 976
 
Buffalo
 
NY
 
14267
959
 
North Hanover Mali
     
Hanover
 
Pennsylvania
 
17331
 
4,333
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
962
 
Warwick Mall
     
Warwick
 
Rhode Island
 
2886
 
247
 
Warwick Mall
 
P.O. Box 2513
     
Providence
 
RI
 
2906
1004
 
West Coast Distribution Center
     
Ontario
 
California
 
91761
 
359,996
 
ProLogis
 
2817 E Cedar Street
 
Suite 200
 
Ontario
 
CA
 
91761
                                                                               
                                                                               
                                       
2011
 
Jimmy'z Exton Square
     
Exton
 
Pennsylvania
 
19341
 
3,600
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
2012
 
Jimmy'Z Galleria at Tyler
     
Riverside
 
California
 
92503
 
3,503
 
Genera! Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
2013
 
Jimmy'z Wellington Green
     
West Palm Beach
 
Florida
 
33414
 
3,800
 
Taubman
 
200 E Long Lake Road
 
Suite 300
 
Bloomfield Hills
 
Ml
 
48303
2014
 
JIMMYZ Woodlands Mall
 
Suite 700
 
The Woodlands
 
Texas
 
77380
 
3,327
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
2015
 
Jimmy'z Woodfield Mall
     
Shaumburg
 
Illinois
 
60173
 
4,283
 
Taubman
 
200 E Long Lake Road
 
Suite 300
 
Bloomfield Hills
 
Ml
 
48303
2016
 
JIMMY'Z Mall of America
     
Bloomington
 
Minnesota
 
55425
 
3,717
 
Simon Property Group
 
225 W Washington Street
     
Indianapolis
 
IN
 
46204
2017
 
Jimmy'z San Marcos Outlets
     
San Marcos
 
Texas
 
78666
 
4,012
 
Prime Retail, L.P.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
2018
 
Jimmy'z Grove City Outlets
     
Grove City
 
Pennsylvania
 
16127
 
5,446
 
Prime Retail, LP.
 
326 Third Street
     
Lakewood
 
NJ
 
8701
2019
 
Jimmy'z Logan Valley Mall
     
Altoona
 
Pennsylvania
 
16602
 
3,319
 
Preit-Rubin
 
200 South Broad Street
     
Philadelphia
 
PA
 
19102
2020
 
Jimmy'z St. Louis Galleria
     
St. Louis
 
Missouri
 
63117
 
3,500
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
2021
 
Jimmy'z Fox River Mall
     
Appleton
 
Wisconsin
 
54913
 
3,368
 
General Growth
 
110 N Wacker Dr.
     
Chicago
 
IL
 
60606
2022
 
Jimmy'z Hanes Mall
     
Winston-Salem
 
North Carolina
 
27103
 
3,952
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
2023
 
Jimmy'z Manhattan Mall
     
New York
 
New York
 
10001
 
4,500
 
Argent Ventures LLC
 
551 Fifth Avenue
 
34th Floor
 
New York
 
NY
 
10176
2024
 
Jimmy'z College Square
     
Morristown
 
Tennessee
 
37813
 
3,500
 
CBL & Associates
 
2030 Hamilton Place Blvd
     
Chattanooga
 
TN
 
37421
                                                                               
                                                                               
                                       
3009
 
Canadian Office
 
Suite 208
 
Mississauga
 
Ontario
 
L4V1E3
 
1,391
 
Orlando Corporation
 
6205 Airport Road
     
Mississauga
 
Ontario
 
L4V 1E3
3011
 
Metropolis at Metrotown
 
M175
 
Burnaby
 
British Columbia
 
V5H4P1
 
3524
 
Ivanhoe Cam
 
1001 Square Victoria
 
bureau C-500
 
Montreal
 
Quebec 
 
 H2Z 2B5
3012
 
Guildford TC
 
2608A
 
Surrey
 
British Columbia
 
V3R7C1
 
3608
 
Ivanhoe Cam
 
1001 Square Victoria
 
bureau C-500
 
Montreal
 
Quebec 
 
 H2Z 2B5
3013
 
White Oaks Mall
 
491/495
 
London
 
Ontario
 
N6E1V4
 
3380
 
Redcliff
 
4040 University Avenue
 
Suite 1200
 
Toronto
 
Ontario
 
M5J1T1
3014
 
Pickering Town Center
 
193
 
Pickering
 
Ontario
 
L1V1B8
 
3434
 
20 Vic
 
1355 Kingston Road
     
Pickering
 
Ontario
 
L1V1B8
3015
 
Fairview Park
 
E005
 
Kitchener
 
Ontario
 
N2C1X1
 
3026
 
Cadillac Fairview
 
20 Queen Street West
 
5th Floor
 
Toronto
 
Ontario
 
MSH 3R4
3016
 
Georgian Mall
 
D 016
 
Barrie
 
Ontario
 
L4M4Z8
 
3384
 
Cadillac Fairview
 
20 Queen Street West
 
5th Floor
 
Toronto
 
Ontario
 
MSH 3R4
3017
 
Oakville Place
 
121A
 
Oakville
 
Ontario
 
L6H3H6
 
3191
 
Ivanhoe Cam
 
1001 Square Victoria
 
bureau C-500
 
Montreal
 
Quebec 
 
 H2Z 2B5
3018
 
Vaughan Mills
 
439
 
Vaughn
 
Ontario
 
L4K5W4
 
5095
 
Ivanhoe Cam
 
1001 Square Victoria
 
bureau C-500
 
Montreal
 
Quebec 
 
 H2Z 2B5
3019
 
Dufferin Mall
 
168
 
Toronto
 
Ontario
 
M6H4B1
 
3112
 
Oxford
 
130 Adelaide Street
 
Suite 100
 
Toronto
 
Ontario
 
M5H 3P5
3021
 
Square One
 
2-305
 
Mississauga
 
Ontario
 
L5B2C9
 
3447
 
Oxford
 
130 Adelaide Street
 
Suite 100
 
Toronto
 
Ontario
 
M5H 3P5
3022
 
Lime Ridge Mall
 
229B
 
Hamilton
 
Ontario
 
L9A4X5
 
3135
 
Cadillac Fairview
 
20 Queen Street West
 
5th Floor
 
Toronto
 
Ontario
 
MSH 3R4
3023
 
Scarborough TC
 
46/47
 
Scarborough
 
Ontario
 
M1P4P5
 
3235
 
Oxford
 
130 Adelaide Street
 
Suite 100
 
Toronto
 
Ontario
 
M5H 3P5

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 4-6
 
ENCUMBERANCES
 
   Please see attached.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
FLEET RETAIL/AEROPOSTALE/MSS DELAWARE


UCC Search Chart


2/14/08




DEBTOR
STATE
FILING OFFICE
SEARCH THRU DATE
TAX LIEN – SEE LEGEND
SECURED CREDITOR
FILING DATE
FILING NUMBER
ACOUNTS RECIEVABLE
INVENTORY
EQUIPMENT (ALL)
EQUIPMENT (SPECIFIC)
GOODS
INVESTMENT PROPERTY
GENERAL INTANGIBLES
INTELLECTUAL PROPERTY
R.E. FIXTURE FILING
OTHER COLLATERAL AND/OR COMMENTS
Aeropostale, Inc.
DE
SOS
10/31/07
F:C
Fleet Retail Finance Inc. (Formerly known as BankBoston Retail Finance Inc.), as
Agent Continuation
11/26/01
 
 
 
10/12/06
11535942
 
 
 
63529575
X
X
X
 
X
X
X
X
 
In Lieu Financing Statement
Aeropostale, Inc.
DE
SOS
10/31/07
 
IBM Credit Corporation (Lessor)
2/11/02
20590376
     
X
         
Lease
Aeropostale, Inc.
DE
SOS
10/31/07
 
IBM Credit Corporation
8/1/02
22024366
     
X
         
Lease
Aeropostale, Inc.
DE
SOS
10/31/07
 
IBM Credit Corporation
8/2/02
22038556
     
X
         
Lease
Aeropostale, Inc.
DE
SOS
10/31/07
 
IBM Credit LLC
1/29/03
30496334
     
X
         
Lease
Aeropostale, Inc.
DE
SOS
10/31/07
 
IBM Credit LLC
4/11/03
30946346
     
X
         
Lease
Aeropostale, inc.
DE
SOS
10/31/07
 
Racine Joing Venturell, CBL & Associates Properties, Inc.
7/15/03
32010372
X
X
X
 
X
X
     
Security interest granted to Landlord by Tenant
Aeropostale, Inc.
DE
SOS
10/31/07
 
IBM Credit LLC
5/3/04
41226796
     
X
         
Lease
Aeropostale, Inc.
DE
SOS
10/31/07
 
IBM Credit LLC
4/12/05
51122523
     
X
         
Lease
Aeropostale, Inc.
DE
SOS
10/31/07
 
IBM Credit LLC
7/11/05
52117746
     
X
         
Lease
Aeropostale, Inc.
DE
SOS
10/31/07
 
Georgia Square Mai!
4/08/06
61389535
X
X
X
 
X
X
     
Security interest granted to Landlord by Tenant
Aeropostale, Inc.
DE
SOS
10/31/07
 
CBL & Associates Properties
5/30/06
6185994
X
X
X
 
X
X
     
Security interest granted to Landlord by Tenant
Aeropostale, Inc.
DE
SOS
10/31/07
 
IBM Credit LLC
6/29/06
62246189
     
X
           
Aeropostale, Inc.
DE
SOS
10/31/07
 
IBM Credit LLC
1/3/07
70016856
     
X
           
Aeropostale, Inc.
DE
SOS
10/31/07
 
IBM Credit LLC
2/15/07
70608736
     
X
           
Aeropostale, Inc.
DE
SOS
10/31/07
 
IBM Credit LLC
7/2/07
72496072
     
X
           
Aeropostale, Inc.
DE
SOS
10/31/07
 
IBM Credit LLC
9/19/07
73541892
     
X
           
Aeropostale, Inc.
DE
SOS
10/31/07
 
IBM Credit LLC
10/24/07
74028519
     
X
           





F: Federal Tax Lien
S: State Tax Lien
J: Judgment Lien
C: Clear
 
979915_1.XLS
 
 
1

--------------------------------------------------------------------------------

 


21694.00138

 
FLEET RETAIL/AEROPOSTALE/MSS DELAWARE


UCC Search Chart


2/14/08




Aeropostale West, Inc.
DE
SOS
10/31/07
 
Fleet Retail Finance Inc. (Formerly known as BankBoston Retail Finance Inc.), as
Agen
 
Continuation
2/1/02
 
 
10/12/06
20282032
 
 
63529559
X
X
X
 
X
X
X
X
 
In Lieu Financing Statement
Aero GC Management LLC
VA
SOS
11/02/07
 
No UCC Filings
                       
Aero GC Management LLC
VA
SOS
11/02/07
F: C
                         
Aero GC Management LLC
VA
Richmond City
11/07/07
S: C
                         
Aero GC Management LLC
NY
SOS
11/02/00
F: C
                         
Aero GC Management LLC
NY
New York County
10/28/07
S: C
                         
Jimmy 'Z Surf Co., Inc.
DE
SOS
11/01/07
 
No UCC Filings
                       
Jimmy 'Z Surf Co., Inc.
DE
SOS
11/01/07
F: C
                         
Jimmy 'Z Surf Co., Inc.
DE
New Castle County
11/01/07
S: C
                         
Jimmy 'Z Surf Co., Inc.
NY
SOS
11/02/07
S: C
                         
Jimmy 'Z Surf Co., Inc.
NY
New York County
10/28/07
S: C
                         





F: Federal Tax Lien
S: State Tax Lien
J: Judgment Lien
C: Clear
 
 

9979915_1.XLS
 
 
2

--------------------------------------------------------------------------------

 
 
 
Exhibit 4-7
Indebtedness
 
    None.
   
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit 4-8
Insurance Policies


(See Attached)






 
 

--------------------------------------------------------------------------------

 


 




STANDARD FIRE INSURANCE POLICY


[Affiliated FM Logo]
Affiliated FM Insurance Company
P.O. Box 7500
Johnston, Rhode Island 02919
1-800-343-7722






*






































































* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 10-Q.
 
 
 
 

--------------------------------------------------------------------------------

 


 
THE HANOVER INSURANCE COMPANY


THE HANOVER INSURANCE COMPANY, 440 LINCOLN ST., WORCESTER, MA 01605


COMMERCIAL LINES POLICY


*












































































* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 10-Q.
 
 
 
 

--------------------------------------------------------------------------------

 


[THE HANOVER INSURANCE GROUP LOGO]


COMMERCIAL UMBRELLA POLICY


*














































































* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 10-Q.
 
 
 
 

--------------------------------------------------------------------------------

 


 
EXCESS LIABILITY POLICY


FIREMAN’S FUND INSURANCE COMPANIES


*












































































* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 10-Q.




 
 

--------------------------------------------------------------------------------

 


 
[THE HANOVER INSURANCE GROUP LOGO]


COMMERCIAL LINES POLICY


*










































































* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 10-Q.




 
 

--------------------------------------------------------------------------------

 




[TRAVELERS LOGO]
WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY


*






































































* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 10-Q.






 
 

--------------------------------------------------------------------------------

 




[AXIS LOGO]


SECUREXCESS DECLARATIONS


*














































































* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 10-Q.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Exhibit 4-10
Capital Leases
 
    None.
   
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit 4-13
Taxes
 
    None.
   
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit 4-17
                                                                                                                              
         LITIGATION


MATTER
CLAIM AMT
DESCRIPTION
STATUS
Matters in
Litigation/
Mediation:
             
Pictures Patents,
LLC V.
Aeropostale
Unspecified
Plaintiff purports to own a patent on a technology which permits picture images
to be viewed and linked to over the Internet. They are claiming our website uses
their technology.
*
       
Card Activation
Technologies v.
Aeropostale
Unspecified
Plaintiff purports to own a patent on a technology which allows debit card
terminals to talk to a central network and receive authorizations. They are
claiming our debit card terminals in our stores use their patented technology.
*
       
Administrative
Hearings:
     
Various Unrelated Employee Claims (EEOC related Claims)
Unspecified
7 complaints filed by former store employees for various issues.
*
       
Various Accident Reports/Product Related Claims (Storeline)
Unspecified
6 accidents claimed to have occurred in a store (submitted to insurance)
*





* = Material omitted pursuant to a request for Confidentiality Treatment and
filed separately with the Commission on the date of filing of this form 10-Q.










 
 

--------------------------------------------------------------------------------

 






Exhibit 4-22
Permitted Management Fees and Other Affiliated Transactions


*






* = Material omitted pursuant to a request for Confidentiality Treatment and
filed separately with the Commission on the date of filing of this form 10-Q.


 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 4-23
 
EXCLUDED ASSETS
 
   1.  Collateral as to which the security interest in favor of the Lender
either (a) may not be perfected by the filing of a financing statement under the
applicable Uniform Commercial Code or (b) as to which the Lender has elected not
to perfect its security interest, for whatever reason.
 
    2. To the extent not included in Item 1 above, real property leasehold
interests.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 5-5
Borrowing Base Certificate
 
(See Attached)
 
 
 


 
 

--------------------------------------------------------------------------------

 

 
AEROPOSTALE. INC.


REVOLVING LINE OF CREDIT AVAILABILITY CALCULATION IF BORROWINGS ARE LESS THAN
S75MM
 

 
E-E-MAIL TO: Gheisa Cruz at gheisa.m.cruz@bankofamerica.com
F  FAX TO: (617) 434-4310
 
Cert. No.
         
G General Ledger Inventory as of:                   ___________
 
$
-
(A)
         
StStated Inventory Advance Rate:
   
95.0
% (B)
         
InInventory Availability (A*B)
 
$
-
(C)
         
MMajor Credit Card Receivables as of:           ___________
 
$
-
(D)
         
MMajor Credit Card Receivable Advance Rate:
   
85.0
% (E)
         
MMajor Credit Card Receivable Availability (D*E)
   
-
(F)
         
L LESS Availability Reserves:
                 
Gift Certificates (50% of outstanding)
 
$
   
Rent (2 months in WA, VA, PA)
 
$
   
Other Availability Reserves (TBD based on results of field exam)
 
$
             
TOTAL AVAILABILITY RESERVES
 
$
-
(G)
         
Total Uncapped Borrowing Base (C+F-G)
 
$
             
Total Capped Borrowing Base (not to exceed $150MM)
 
$
-
(H)



 


AVAILABILITY CALCULATION
             
Beginning Principal Balance
 
$
   
ADD:           Prior days advance
 
$
-
 
LESS:           Prior day's paydown
 
$
             
Ending principal balance
 
$
             
ADD:           Standby Letters of Credit
 
$
   
ADD:           Documentary Letters of Credit
 
$
             
Total loan balance prior to request
 
$
-
(1)
         
Net availability prior to today's request (H-I)
 
$
-
(J)
         
ADVANCE REQUEST
 
$
-
(K)
         
Net availability after today's request (J-K)
 
$
-
(L)





The undersigned represents and warrants that (a) the information set forth above
has been prepared in accordance with the requirements of the Second Amended and
Restated Loan and Security Agreement (the "Agreement") among the Borrower and
Bank of America, N.A.; (b) the information set forth above is complete and
correct; (c) no "Default" (as defined in the Agreement) is presently in
existence; and (c) all or a portion of the advance requested hereby will be set
aside by the Borrower to cover 100% of the Loan Parties' obligation for sales
tax on account of sales since the most recent borrowing under the Agreement.


Authorized Signer
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 




 
AEROPOSTALE, INC.


REVOLVING LINE OF CREDIT AVAILABILITY CALCULATION IF BORROWINGS EXCEED $75MM






E-E-MAIL TO: Gheisa Cruz at gheisa.m.cruz@bankofamerica.com
F  FAX  TO: (617) 434-4310
 
Cert. No. 
         
Stock Ledger Inventory at Cost as of:            ___________
 
$
-
           
LESS Inventory Reserves:
                 
Shrink
 
$
-
 
RTVs
 
$
-
 
Damaged Inventory
 
$
-
 
Other Inventory Reserves (TBD based on results of field exam)
 
$
-
           
TOTAL INVENTORY RESERVES
 
$
-
           
Eligible Inventory, as of:                                   ___________
 
$
-
(A)
         
Effective Inventory Advance Rate:
Appraised NOLV of Eligible Inventory
 
Inventory Advance Percentage
   
TBD
(B)
(85% of Appraised NOLV of
TBD based on updated appraisal
 
TBD
       
Eligible Inventory)
               
Inventory Availability (A*B)
 
#VALUE!
(C)
         
Major Credit Card Receivables as of:             ___________
 
$
-
(D)
         
Major Credit Card Receivable Advance Rate:
   
85.0
% (E)
         
Major Credit Card Receivable Availability (D*E)
 
-
(F)
         
LESS Availability Reserves:
                 
Gift Certificates (50% of outstanding)
 
$
-
 
Rent (2 months in WA, VA, PA)
 
$
-
 
Other Availability Reserves (TBD based on results of field exam)
 
$
-
           
TOTAL AVAILABILITY RESERVES
 
$
-
(G)
         
Total Uncapped Borrowing Base (C+F-G)
 
#VALUE!
           
Total Capped Borrowing Base (not to exceed $150MM)
 
#VALUE!
(H)



 


AVAILABILITY CALCULATION
             
Beginning Principal Balance
 
$
-
 
ADD:           Prior days advance
 
$
-
 
LESS:           Prior day's paydown
 
$
-
           
Ending principal balance
 
$
-
           
ADD:           Standby Letters of Credit
 
$
-
 
ADD:           Documentary Letters of Credit
 
$
             
Total loan balance prior to request
 
$
-
(1)
         
Net availability prior to today's request (H-I)
   
(J)
         
ADVANCE REQUEST
 
$
-
(K)
         
Net availability after today's request (J-K)
   
(L)



The undersigned represents and warrants that (a) the information set forth above
has been prepared in accordance with the requirements of the Second Amended and
Restated Loan and Security Agreement (the "Agreement") among the Borrower and
Bank of America, N.A.; (b) the information set forth above is complete and
correct; (c) no "Default" (as defined in the Agreement) is presently in
existence; and (c) all or a portion of the advance requested hereby will be set
aside by the Borrower to cover 100% of the Loan Parties' obligation for sales
tax on account of sales since the most recent borrowing under the Agreement.


Authorized Signer
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 6-3
 
BONDS & DEPOSITS
 
    Aeroposale, Inc. has guaranteed Jimmy'Z Surf Co., Inc.'s store operating
leases.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Exhibit 7-1
DDAs


(See Attached)






 




 
 

--------------------------------------------------------------------------------

 




 
Aeropostale Stores’ Depository Bank Accounts


12/6/07


*
















* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 10-Q.




 
 
 

--------------------------------------------------------------------------------

 


 
Exhibit 7-2


Credit Card Arrangements




The Loan Parties currently have the following credit card agreements in place:


1)  
Aeropostale, Inc. First Data Merchant Services (merchant number: *)



2)  
Jimmy’Z Surf Co., Inc.: First Data Merchant Services (merchant number: *)



3)  
Aeropostale, Inc. and Jimmy’Z Surf Co., Inc.: American Express (merchant number:
*)



4)  
Aeropostale, Inc. and Jimmy’Z Surf Co., Inc.: Discover Card (merchant number: *)



None of the above agreements are currently evidenced by a writing.  However, the
Loan Parties are in process of acquiring written documentation to evidence each
of the above agreements, which shall be immediately furnished to Lender upon
completion.




1062846.1








* = Material omitted pursuant to a request for Confidential Treatment and filed
separately with the Commission on the date of filing of this Form 10-Q.
 

 
 
 

--------------------------------------------------------------------------------

 